Exhibit 10.1

EXECUTION VERSION

Published Deal CUSIP Number: 22026DAG0

Revolving Credit CUSIP Number: 22026DAH8

 

 

 

$785,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of January 6, 2012

by and among

CORRECTIONS CORPORATION OF AMERICA,

as Borrower,

the Lenders referred to herein,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and Issuing Lender,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent and Issuing Lender,

and

JPMORGAN CHASE BANK, N.A., SUNTRUST BANK and US BANK, N.A.,

as Co-Documentation Agents

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

SUNTRUST ROBINSON HUMPHREY, INC.

and

US BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1 Definitions

     1   

SECTION 1.2 Other Definitions and Provisions

     30   

SECTION 1.3 Accounting Terms

     30   

SECTION 1.4 UCC Terms

     30   

SECTION 1.5 Rounding

     31   

SECTION 1.6 References to Agreement and Laws

     31   

SECTION 1.7 Times of Day

     31   

SECTION 1.8 Letter of Credit Amounts

     31   

SECTION 1.9 Consolidation of Variable Interest Entities

     31    ARTICLE II REVOLVING CREDIT FACILITY      31   

SECTION 2.1 Revolving Credit Loans

     31   

SECTION 2.2 Swingline Loans

     32   

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline Loans

     33   

SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans

     33   

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment

     34   

SECTION 2.6 Termination of Revolving Credit Facility

     35   

SECTION 2.7 Increase in Revolving Credit Facility

     35   

SECTION 2.8 Incremental Term Loans

     37    ARTICLE III LETTER OF CREDIT FACILITY      38   

SECTION 3.1 L/C Commitment

     38   

SECTION 3.2 Procedure for Issuance of Letters of Credit

     39   

SECTION 3.3 Commissions and Other Charges

     40   

SECTION 3.4 L/C Participations

     40   

SECTION 3.5 Reimbursement Obligation of the Borrower

     41   

SECTION 3.6 Obligations Absolute

     41   

SECTION 3.7 Effect of Letter of Credit Application

     42   

SECTION 3.8 Appointment and Duties of Additional Issuing Lenders

     42    ARTICLE IV GENERAL LOAN PROVISIONS      42   

SECTION 4.1 Interest

     42   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans

     44   

SECTION 4.3 Fees

     44   

SECTION 4.4 Manner of Payment

     45   

SECTION 4.5 Evidence of Indebtedness

     45   

SECTION 4.6 Adjustments

     46   

SECTION 4.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent

     46   

SECTION 4.8 Changed Circumstances

     47   

SECTION 4.9 Indemnity

     48   

SECTION 4.10 Increased Costs

     48   

SECTION 4.11 Taxes

     50   

SECTION 4.12 Mitigation Obligations; Replacement of Lenders

     53   

SECTION 4.13 Security

     54   

SECTION 4.14 Cash Collateral

     54   

SECTION 4.15 Defaulting Lenders

     55   

ARTICLE V CONDITIONS OF CLOSING AND BORROWING

     57   

SECTION 5.1 Conditions to Closing and Initial Extensions of Credit

     57   

SECTION 5.2 Conditions to All Extensions of Credit

     60   

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER

     61   

SECTION 6.1 Representations and Warranties

     61   

SECTION 6.2 Survival of Representations and Warranties, Etc

     67    ARTICLE VII FINANCIAL INFORMATION AND NOTICES      67   

SECTION 7.1 Financial Statements and Projections

     68   

SECTION 7.2 Officer’s Compliance Certificate

     69   

SECTION 7.3 Other Reports

     69   

SECTION 7.4 Notice of Litigation and Other Matters

     69   

SECTION 7.5 Accuracy of Information

     70   

SECTION 7.6 Posting of Borrower Materials

     70   

ARTICLE VIII AFFIRMATIVE COVENANTS

     70   

SECTION 8.1 Preservation of Corporate Existence and Related Matters

     71   

SECTION 8.2 Maintenance of Property

     71   

SECTION 8.3 Insurance

     71   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 8.4 Accounting Methods and Financial Records

     71   

SECTION 8.5 Payment and Performance of Obligations

     71   

SECTION 8.6 Compliance With Laws and Approvals

     72   

SECTION 8.7 Environmental Laws

     72   

SECTION 8.8 Compliance with ERISA

     72   

SECTION 8.9 Compliance With Agreements

     72   

SECTION 8.10 Visits and Inspections

     72   

SECTION 8.11 Additional Subsidiaries

     73   

SECTION 8.12 Designation of Restricted and Unrestricted Subsidiaries

     73   

SECTION 8.13 Use of Proceeds

     74   

SECTION 8.14 PATRIOT Act

     74   

SECTION 8.15 Further Assurances

     75   

SECTION 8.16 Senior Unsecured Notes

     75   

SECTION 8.17 Release and Reinstatement of Collateral

     75   

ARTICLE IX FINANCIAL COVENANTS

     76   

SECTION 9.1 Consolidated Total Leverage Ratio

     76   

SECTION 9.2 Consolidated Secured Leverage Ratio

     76   

SECTION 9.3 Interest Coverage Ratio

     76   

ARTICLE X NEGATIVE COVENANTS

     76   

SECTION 10.1 Limitations on Indebtedness

     76   

SECTION 10.2 Limitations on Liens

     78   

SECTION 10.3 Limitations on Mergers and Liquidation

     80   

SECTION 10.4 Limitations on Asset Dispositions

     80   

SECTION 10.5 Restricted Payments

     83   

SECTION 10.6 Limitations on Exchange and Issuance of Disqualified Stock

     85   

SECTION 10.7 Transactions with Affiliates

     85   

SECTION 10.8 Certain Accounting Changes; Organizational Documents

     86   

SECTION 10.9 Amendments; Payments and Prepayments of Material Indebtedness

     86   

SECTION 10.10 Restrictive Agreements

     86   

SECTION 10.11 Nature of Business

     87   

SECTION 10.12 Impairment of Security Interests

     87   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 10.13 Use of Proceeds

     87   

ARTICLE XI DEFAULT AND REMEDIES

     87   

SECTION 11.1 Events of Default

     87   

SECTION 11.2 Remedies

     89   

SECTION 11.3 Rights and Remedies Cumulative; Non-Waiver; etc

     90   

SECTION 11.4 Crediting of Payments and Proceeds

     90   

SECTION 11.5 Administrative Agent May File Proofs of Claim

     91   

SECTION 11.6 Credit Bidding

     92   

ARTICLE XII THE ADMINISTRATIVE AGENT

     92   

SECTION 12.1 Appointment and Authority

     92   

SECTION 12.2 Rights as a Lender

     93   

SECTION 12.3 Exculpatory Provisions

     93   

SECTION 12.4 Reliance by the Administrative Agent

     94   

SECTION 12.5 Delegation of Duties

     94   

SECTION 12.6 Resignation or Removal of Administrative Agent

     94   

SECTION 12.7 Non-Reliance on Administrative Agent and Other Lenders

     95   

SECTION 12.8 No Other Duties, etc

     96   

SECTION 12.9 Collateral and Guaranty Matters

     96   

SECTION 12.10 Hedging Agreements and Cash Management Agreements

     96   

ARTICLE XIII MISCELLANEOUS

     97   

SECTION 13.1 Notices

     97   

SECTION 13.2 Amendments, Waivers and Consents

     99   

SECTION 13.3 Expenses; Indemnity

     100   

SECTION 13.4 Right of Set-off

     102   

SECTION 13.5 Governing Law; Jurisdiction, Etc

     103   

SECTION 13.6 Waiver of Jury Trial

     103   

SECTION 13.7 Reversal of Payments

     104   

SECTION 13.8 Injunctive Relief; Punitive Damages

     104   

SECTION 13.9 Accounting Matters

     104   

SECTION 13.10 Successors and Assigns; Participations

     104   

SECTION 13.11 Confidentiality

     109   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 13.12 Performance of Duties

     110   

SECTION 13.13 All Powers Coupled with Interest

     110   

SECTION 13.14 Survival of Indemnities

     110   

SECTION 13.15 Titles and Captions

     110   

SECTION 13.16 Severability of Provisions

     110   

SECTION 13.17 Counterparts

     110   

SECTION 13.18 Integration

     110   

SECTION 13.19 Term of Agreement

     110   

SECTION 13.20 Advice of Counsel, No Strict Construction

     111   

SECTION 13.21 No Advisory or Fiduciary Responsibility

     111   

SECTION 13.22 USA Patriot Act

     111   

SECTION 13.23 Inconsistencies with Other Documents; Independent Effect of
Covenants

     111   

SECTION 13.24 Amendment and Restatement; No Novation

     112   

 

-v-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1

     —      

Form of Revolving Credit Note

Exhibit A-2

     —       Form of Swingline Note

Exhibit B

     —       Form of Notice of Borrowing

Exhibit C

     —       Form of Notice of Account Designation

Exhibit D

     —       Form of Notice of Prepayment

Exhibit E

     —       Form of Notice of Conversion/Continuation

Exhibit F

     —       Form of Officer’s Compliance Certificate

Exhibit G

     —       Form of Assignment and Assumption

Exhibit H

     —       Form of Amended and Restated Subsidiary Guaranty Agreement

Exhibit I

     —       Form of Amended and Restated Collateral Agreement

Exhibit J-1

     —       Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders)

Exhibit J-2

     —       Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)

Exhibit J-3

     —       Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)

Exhibit J-4

     —       Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)

SCHEDULES

 

Schedule 1.1(a)

     —      

Existing Letters of Credit

Schedule 1.1(b)

     —      

Existing Loans, Advances and Investments

Schedule 1.1(c)

     —      

Book Value of Designated Assets

Schedule 6.1(a)

     —      

Jurisdictions of Organization and Qualification

Schedule 6.1(b)

     —      

Subsidiaries and Capitalization

Schedule 6.1(i)

     —      

ERISA Plans

Schedule 6.1(l)

     —      

Material Indebtedness

Schedule 6.1(m)

     —      

Labor and Collective Bargaining Agreements

Schedule 6.1(u)

     —      

Litigation

Schedule 10.2

     —      

Existing Liens

Schedule 10.7

     —      

Transactions with Affiliates



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 6, 2012, by and among
CORRECTIONS CORPORATION OF AMERICA, a Maryland corporation (the “Borrower”), the
lenders who are or may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and BANK OF AMERICA, N.A., a national banking association,
as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Issuing Lenders” means up to two (2) Revolving Credit Lenders
designated by the Borrower as additional issuers of Letters of Credit pursuant
to Section 3.8.

“Adjusted Net Income” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income plus depreciation and
amortization (including amortization of intangibles but excluding amortization
of prepaid cash expenses that were paid in a prior period) of the Borrower and
its Restricted Subsidiaries for such period to the extent that such depreciation
and amortization were deducted in computing such Consolidated Net Income less
Maintenance Capital Expenditures.

“Administrative Agent” means Bank of America, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 12.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of such Person) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. As used in this definition, the
term “control” means (a) the power to vote ten percent (10%) or more of the
securities or other equity interests of a Person having ordinary voting power,
or (b) the possession, directly or indirectly, of any other power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agecroft” means Agecroft Prison Management Limited, incorporated in England and
Wales.



--------------------------------------------------------------------------------

“Agecroft Note” means the Subordinated Loan Agreement among Agecroft, the
Borrower and Sodexho Alliance S.A., dated July 6, 1998, as amended, in the
original aggregate principal amount of £6,309,000.

“Agents” means Bank of America and Wells Fargo.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing
Level

  

Consolidated Total Leverage Ratio

   Commitment
Fee     LIBOR Rate +     Base
Rate +   I    Greater than or equal to 4.00 to 1.00      0.40 %      2.00 %     
1.00 %  II    Greater than or equal to 3.00 to 1.00, but less than 4.00 to 1.00
     0.35 %      1.75 %      0.75 %  III    Greater than or equal to 2.00 to
1.00 but less than 3.00 to 1.00      0.30 %      1.50 %      0.50 %  IV    Less
than 2.00 to 1.00      0.25 %      1.25 %      0.25 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after receipt by the
Administrative Agent of the Officer’s Compliance Certificate pursuant to
Section 7.2 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level III until the
first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by Section 7.2
for the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level I until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or 7.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable

 

2



--------------------------------------------------------------------------------

Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 4.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 4.1(c) and 11.2
nor any of their other rights under this Agreement or any other Loan Document.
The Borrower’s obligations under this paragraph shall survive the termination of
the Revolving Credit Commitments and the repayment of the Obligations.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, J.P. Morgan Securities LLC, SunTrust Robinson
Humphrey, Inc. and US Bank, N.A., in their capacity as joint lead arrangers.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
thereof whether by sale, lease, transfer or otherwise. The term “Asset
Disposition” shall not include any Equity Issuance.

“Asset Lien Value” means, with respect to a Lien on assets of the Borrower and
its Restricted Subsidiaries, the greater of (a) the fair market value of the
asset(s) subject to such Lien based on recent appraisals delivered to and
reasonably acceptable to the Administrative Agent and (b) the net book value of
such asset(s), in each case determined at the time such Lien is created.

“Asset Swap” means an exchange of assets other than cash, Cash Equivalents or
Capital Stock of the Borrower or any Subsidiary by the Borrower or a Restricted
Subsidiary of the Borrower for (a) one or more Permitted Businesses, (b) a
controlling equity interest in any Person whose assets consist primarily of one
or more Permitted Businesses and/or (c) one or more real estate properties.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear as a liability on a balance sheet of such Person prepared as of such date
in accordance with GAAP, and (b) in respect of any Synthetic Lease, the
capitalized amount or principal amount of the remaining lease payments under the
relevant lease that would appear as a liability on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related Consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

3



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A., a national banking association,
and its successors.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1/2 of 1% and (c) LIBOR for an Interest Period of one
month plus 1%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or one-month LIBOR.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereof.

“Borrower Materials” has the meaning assigned thereto in Section 7.6.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in Chicago, Illinois and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease” means any lease of any property by the Borrower or any of its
Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Restricted Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateralize” means, to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of one or more of any Issuing Lender, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent, the applicable Issuing Lender and the Swingline Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
the applicable Issuing Lender and the Swingline Lender. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalent” means: (a) Dollars; (b) Government Securities having
maturities of not more than one year from the date of acquisition; (c) readily
marketable direct obligations issued by any state of the United States or any
political subdivision thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of twelve months or less
from the date of

 

4



--------------------------------------------------------------------------------

acquisition; (d) certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender party to this Agreement or with any domestic
commercial bank having capital and surplus in excess of $500,000,000 and one of
the two highest rating categories obtainable from either Moody’s or S&P;
(e) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (d) above; (f) commercial paper having the highest rating obtainable
from Moody’s or S&P and in each case maturing within one year after the date of
acquisition; and (g) money market funds at least 90% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (f) of
this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it enters into a Cash Management Agreement with a Credit
Party.

“Cash Management Obligations” means all existing or future payment and other
obligations owing by any Credit Party under any Cash Management Agreement (which
such Cash Management Agreement is permitted hereunder) with any Cash Management
Bank.

“Change in Control” means an event or series of events by which (a) any person
or group of persons (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended), shall obtain ownership or control in one or
more series of transactions of more than thirty-five percent (35%) of the
outstanding common stock or thirty-five percent (35%) of the voting power of the
Borrower entitled to vote in the election of members of the board of directors
of the Borrower, (b) there shall have occurred under any indenture, contract or
agreement evidencing any Material Indebtedness (including, without limitation,
any Senior Unsecured Notes) any “change in control” or similar event (as set
forth in the indenture, agreement or other evidence of such Indebtedness)
obligating the Borrower to repurchase, redeem or repay all or any part of the
Indebtedness or Capital Stock provided for therein or (c) a majority of the
members of the board of directors of the Borrower cease to be Continuing
Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.1 shall be satisfied or waived in a
manner acceptable to the Administrative Agent, in its sole discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

 

5



--------------------------------------------------------------------------------

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Collateral Agreement” means the amended and restated collateral agreement of
even date herewith executed by the Credit Parties in favor of the Administrative
Agent, for the benefit of the Secured Parties, substantially in the form of
Exhibit I, as amended, restated, supplemented or otherwise modified from time to
time.

“Collateral Reinstatement Event” means, following the occurrence of a Collateral
Release Event, at any time the Minimum Ratings Requirement is no longer
satisfied; provided that for purposes of determining whether a Collateral
Reinstatement Event shall have occurred, if, for any reason, (a) only one of any
of the Debt Ratings by Moody’s, S&P or Fitch is available, then the applicable
rating provided by such rating agency (or its equivalent for the other agency)
shall apply for all three rating agencies, unless another similar rating from
another rating agency reasonably acceptable to the Administrative Agent is being
provided, in which case such rating shall be substituted for the unavailable
rating, or (b) none of the Debt Ratings by Moody’s, S&P, Fitch nor another
similar rating from another rating agency reasonably acceptable to the
Administrative Agent is available, then a Collateral Reinstatement Event shall
be deemed to have occurred. If any of the Debt Ratings by Moody’s, S&P or Fitch
is at any time available, but the Borrower has requested such rating not be
issued and the Borrower has given notice of such request to the Administrative
Agent, such rating shall be deemed to be unavailable at such time to the extent
replaced with another similar rating from another rating agency reasonably
acceptable to the Administrative Agent.

“Collateral Release Event” means the satisfaction of each of the following
conditions: (a) the Borrower’s Debt Rating shall have been published by at least
two of the following rating agencies and such ratings be at least (such
requirement, the “Minimum Ratings Requirement”) (i) Baa3 (stable or better
outlook) by Moody’s, (ii) BBB- (stable or better outlook) by S&P, and/or
(iii) BBB- (stable or better outlook) by Fitch, (b) no Default or Event of
Default shall have occurred and be continuing and (c) the Administrative Agent
shall have received a certificate from the Borrower certifying to the foregoing
in a manner reasonably acceptable to the Administrative Agent.

“Collateral Release Period” means, each period commencing with the occurrence of
a Collateral Release Event and continuing until the occurrence of the next
Collateral Reinstatement Event, if any, immediately following such Collateral
Release Event.

“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such period, plus (a) an amount
equal to any extraordinary loss plus any net loss realized by the Borrower or
any of its Restricted Subsidiaries in connection with an Asset Disposition, to
the extent such losses were deducted in computing such Consolidated Net Income,
plus (b) provision for taxes based on income or profits of the Borrower and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income, plus
(c) Consolidated Interest Expense for such period, whether paid or accrued and
whether or

 

6



--------------------------------------------------------------------------------

not capitalized, to the extent that any such expense was deducted in computing
such Consolidated Net Income, plus (d) depreciation, amortization (including
amortization of intangibles but excluding amortization of prepaid cash expenses
that were paid in a prior period) and other non-cash expenses (excluding any
such non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of the Borrower and its Restricted Subsidiaries
for such period to the extent that such depreciation, amortization and other
non-cash expenses were deducted in computing such Consolidated Net Income, minus
(e) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, on a Consolidated basis and determined in accordance with GAAP. For
purposes of this Agreement, Consolidated EBITDA shall be adjusted on a pro forma
basis, in a manner reasonably acceptable to the Administrative Agent, to
include, as of the first day of any applicable period, any Permitted
Acquisitions (if accounted for as a merger or consolidation) and any Asset
Dispositions (excluding any Asset Disposition for an aggregate consideration of
$10,000,000 or less) closed during such period, including, without limitation,
adjustments reflecting any non-recurring costs and any extraordinary expenses of
any Permitted Acquisitions and any Asset Dispositions closed during such period
calculated on a basis consistent with GAAP and Regulation S-X of the Securities
Exchange Act of 1934, as amended, or as approved by the Administrative Agent.

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
Consolidated EBITDA for such period to the Consolidated Fixed Charges for such
period. In the event that the Borrower or any of its Restricted Subsidiaries
incurs, assumes, guarantees, repays, repurchases or redeems any Indebtedness
(other than ordinary working capital borrowings) or issues, repurchases or
redeems preferred stock subsequent to the commencement of the period for which
the Consolidated Fixed Charge Coverage Ratio is being calculated and on or prior
to the date as of which the calculation of the Consolidated Fixed Charge
Coverage Ratio is made (the “Consolidated Fixed Charges Calculation Date”), then
the Consolidated Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, repayment, repurchase or
redemption of Indebtedness, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the applicable four-quarter reference period.

In addition, for purposes of calculating the Consolidated Fixed Charge Coverage
Ratio: (i) acquisitions that have been made by the Borrower or any of its
Restricted Subsidiaries, including through mergers or consolidations and
including any related financing transactions, during the four-quarter reference
period or subsequent to such reference period and on or prior to the
Consolidated Fixed Charges Calculation Date shall be given pro forma effect as
if they had occurred on the first day of the four-quarter reference period,
(ii) the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Consolidated Fixed Charges Calculation Date, shall be excluded, and
(iii) the Consolidated Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Consolidated Fixed Charges Calculation Date, shall be excluded, but
only to the extent that the obligations giving rise to such Consolidated Fixed
Charges will not be obligations of the Borrower or any of its Restricted
Subsidiaries following the Consolidated Fixed Charges Calculation Date.

For purposes of making the computations referred to above, the pro forma change
in Consolidated EBITDA projected by the Borrower in good faith as a result of
reasonably identifiable and factually supportable cost savings and costs, as the
case may be, expected to be realized during the consecutive four-quarter period
commencing after an acquisition or similar transaction (the “Savings Period”)
will be included in such calculation for any reference period that includes any
of the Savings Period; provided that any such pro forma change to such
Consolidated EBITDA will be without duplication for cost savings and costs
actually realized and already included in such Consolidated

 

7



--------------------------------------------------------------------------------

EBITDA. If since the beginning of such period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into the Borrower or any
Restricted Subsidiary since the beginning of such period) will have made any
Investment, acquisition, disposition, merger or consolidation or discontinued
operations that would have required adjustment pursuant to this definition, then
the Consolidated Fixed Charge Coverage Ratio will be calculated giving pro forma
effect thereto for such period as if such Investment, acquisition, disposition,
merger, consolidation or discontinued operation had occurred at the beginning of
the applicable four-quarter period.

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Restricted Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense, whether paid or accrued, excluding amortization of debt issuance costs
and original issue discount and other non-cash interest payments, plus, (b) the
consolidated interest that was capitalized during such period, plus, (c) any
interest expense on Indebtedness of another Person that is a Guaranty Obligation
of the Borrower or one of its Restricted Subsidiaries or secured by a Lien on
assets of the Borrower or one of its Restricted Subsidiaries, whether or not
such Guaranty Obligation or Lien is called upon, plus, (d) the product of
(i) all dividends, whether paid or accrued and whether or not in cash, on any
series of preferred stock, other than (1) dividends on Capital Stock payable in
Capital Stock of the Borrower (other than Disqualified Stock) or (2) dividends
to the Borrower or a Restricted Subsidiary of the Borrower, times (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local effective cash tax rate
of the Borrower, expressed as a decimal.

“Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedging Agreements) of the Borrower and its Restricted
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.

“Consolidated Net Income” means, with respect to the Borrower and its Restricted
Subsidiaries, for any period, the aggregate of the Net Income of the Borrower
and its Restricted Subsidiaries for such period, on a Consolidated basis,
determined in accordance with GAAP; provided that: (a) the Net Income (but not
loss) of any Person that is not a Restricted Subsidiary or that is accounted for
by the equity method of accounting will be included only to the extent of the
amount of dividends or distributions paid in cash to the Borrower or a
Restricted Subsidiary, (b) the Net Income of any Restricted Subsidiary will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Net Income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, (c) the cumulative effect of changes in accounting principles will
be excluded, and (d) the Net Income or loss of any Unrestricted Subsidiary will
be excluded, whether or not distributed to the Borrower or one of its
Subsidiaries.

“Consolidated Secured Debt” means as of any date of determination with respect
to the Borrower and its Restricted Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Restricted
Subsidiaries that is secured by a Lien on any asset or property of the Borrower
or any of its Restricted Subsidiaries.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Secured Debt as of such date to (b) Consolidated
EBITDA for the most recently ended period of four (4) consecutive fiscal
quarters for which financial statements have been delivered pursuant to
Section 7.1 ending on or immediately prior to such date.

 

8



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” means the total assets, less goodwill and other
intangibles, shown on the Borrower’s most recent Consolidated balance sheet,
determined on a Consolidated basis in accordance with GAAP less all write-ups
(other than write-ups in connection with acquisitions) subsequent to the Closing
Date in the book value of any asset (except any such intangible assets) owned by
the Borrower or any of its Restricted Subsidiaries.

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Restricted Subsidiaries.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the most recently ended period of four (4) consecutive fiscal
quarters for which financial statements have been delivered pursuant to
Section 7.1 ending on or immediately prior to such date.

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Borrower who (a) was a member of such board of
directors on the Closing Date or (b) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt Rating” means the corporate family rating or corporate rating of the
Borrower by Moody’s, S&P and/or Fitch, as applicable.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1 that with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding

 

9



--------------------------------------------------------------------------------

(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 4.15(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

“Designated Asset Contract” means each of the following contracts pursuant to
which the Borrower or any of its Restricted Subsidiaries has granted (a) an
option to purchase a Designated Asset for the Designated Asset Value or (b) a
right of reversion of all or a portion of the Borrower or a Restricted
Subsidiary’s ownership in such Designated Assets, in each case as in effect on
the date of this Agreement: (i) Standard Form Lease Agreement, East Mesa
Detention Facility, dated October 30, 1997, between the County of San Diego and
Corrections Corporation of America; (ii) Contract Number CSP 901412 between the
Ohio Department of Rehabilitation and Correction and Corrections Corporation of
America; (iii) Request for Proposal Number 0467-019-955259 Issued on behalf of
the Georgia Department of Corrections re: Bid of Private Prisons in Coffee and
Wheeler Counties; (iv) Contract No. 467-019-955259-1, dated July 24, 1996,
between the Georgia Department of Corrections and Corrections Corporation of
America; (v) Contract No. 467-019-955259-2, dated July 24, 1996, between the
Georgia Department of Corrections and Corrections Corporation of America;
(vi) Agreement, dated October 6, 1998, between the Tallahatchie County
Correctional Authority and Corrections Corporation of America, as amended by
that certain Amendment No. 1 to Agreement dated May 18, 2000, between the
Tallahatchie County Correctional Authority and Corrections Corporation of
America; (vii) Contract for Facility Development—Design, Build, dated July 22,
1998, between the Montana Department of Corrections and Corrections Corporation
of America; (viii) Agreement dated September 16, 2010 between the Georgia
Department of Corrections and Corrections Corporation of America regarding
Jenkins Correctional Center; (ix) Correctional Services Contract, dated
October 1, 2009, between the State of Oklahoma Department of Corrections and
Corrections Corporation of America; (x) Lease Agreement, dated January 1997,
between the District of Columbia and Corrections Corporation of America;
(xi) Incarceration Agreement, dated October 23, 2002, between the State of
Tennessee, Department of Correction and Hardeman County, Tennessee and the
related Contract for the Lease of Whiteville Correctional Facility, dated
October 9, 2002, between Hardeman County, Tennessee and Corrections Corporation
of America; (xii) Management Services Contract between Citrus County, Florida
and Corrections Corporation of America, effective October 1, 2005, relating to
construction of a 360-bed expansion to the Citrus County Detention Facility,
Lecanto, Florida; and (xiii) any contract entered into after the Closing Date
under which the Borrower or any of its Restricted Subsidiaries has granted
(a) an option to purchase a Designated Asset for the Designated Asset Value or
(b) a right of reversion of all or a portion of its ownership in such Designated
Asset; provided that such contract is entered into in the

 

10



--------------------------------------------------------------------------------

ordinary course of business, is consistent with past practices and is preceded
by a resolution of the board of directors of the Borrower set forth in an
officer’s certificate, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that such contract has been approved by a
majority of the members of the board of directors of the Borrower and the option
to purchase or right to reversion in such contract is on terms the board of
directors of the Borrower has determined to be reasonable and in the best
interest of the Borrower.

“Designated Asset Value” means the aggregate consideration specified in a
Designated Asset Contract to be received by the Borrower or a Restricted
Subsidiary upon the exercise of an option to acquire a Designated Asset pursuant
to the terms of a Designated Asset Contract.

“Designated Assets” means those Prison Facilities owned by the Borrower or any
of its Restricted Subsidiaries that are located in San Diego, California;
Lecanto, Florida; Nichols, Georgia; Alamo, Georgia; Millen, Georgia; Tutwiler,
Mississippi; Shelby, Montana; Conneaut, Ohio; Cushing, Oklahoma; Holdenville,
Oklahoma; Whiteville, Tennessee; and Washington, D.C.; and other Prison
Facilities acquired by the Borrower or a Restricted Subsidiary after the Closing
Date, in each case so long as, and to the extent that, the Borrower or such
Restricted Subsidiary has granted an option to purchase such Prison Facility (or
provided for the reversion of the Borrower’s (or such Restricted Subsidiary’s)
ownership interest in all or a portion of such Prison Facility) pursuant to a
Designated Asset Contract. The book value of each of the Prison Facilities
designated as Designated Assets as of November 30, 2011 is set forth on Schedule
1.1(c).

“Designated Non-Cash Consideration” means the fair market value of the total
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated
Non-Cash Consideration pursuant to an officer’s certificate of the Borrower,
setting forth the basis of such valuation, executed by the Borrower’s principal
executive officer or principal financial officer, less the amount of cash or
Cash Equivalents received in connection with the Asset Disposition, in form
reasonably satisfactory to the Administrative Agent; provided, however, that if
the Designated Non-Cash Consideration is in the form of Indebtedness the total
amount of such Designated Non-Cash Consideration outstanding at one time shall
not exceed the greater of (a) $25,000,000 and (b) 2.50% of Consolidated Tangible
Assets.

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

“Disqualified Stock” means any Capital Stock issued by any Credit Party that, by
its terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case at the option of the holder of the
Capital Stock), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Capital Stock, prior to the date that is six
(6) months after the Revolving Credit Maturity Date. Notwithstanding the
preceding sentence, any Capital Stock that would constitute Disqualified Stock
solely because the holders of the Capital Stock have the right to require the
Borrower to repurchase such Capital Stock upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Borrower may not repurchase or redeem any
such Capital Stock pursuant to such provisions unless such repurchase or
redemption complies with the provisions of this Agreement.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

11



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States, but excluding any United States
territories.

“Eligible Assignee” means any Person that satisfies all of the requirements to
be an assignee under Section 13.10(b)(iii), (iv), (v) and (vi) (subject to such
consents, if any, as may be required under Section 13.10(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
(b) any Pension Plan or Multiemployer Plan that has at any time within the
preceding six (6) years been maintained for the employees of any Credit Party or
any current or former ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.

“Equity Issuance” means any issuance by the Borrower or any Restricted
Subsidiary to any Person that is not a Credit Party of (a) shares of its Capital
Stock, (b) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with the Borrower or any
Subsidiary of the Borrower is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
that is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

12



--------------------------------------------------------------------------------

“Excess Proceeds” has the meaning assigned thereto in Section 10.4(p).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrower under Section 4.12(b)) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 4.11, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 4.11(g) and (d) any United States federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 21, 2007, by and among the Borrower, the lenders party thereto and Bank
of America, as administrative agent, as amended prior to the date hereof.

“Existing Letters of Credit” means those letters of credit issued by Bank of
America and Wells Fargo, existing prior to the Closing Date and identified on
Schedule 1.1(a).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, collectively, (i) the letter agreement, dated December 7,
2011, among the Borrower, the Administrative Agent, the Arrangers and certain
Lenders and (ii) other additional letter agreements among the Borrower and
certain of the Arrangers, Lenders and/or the Administrative Agent in connection
with the Credit Facility.

 

13



--------------------------------------------------------------------------------

“Fiscal Year” means each fiscal year of the Borrower and its Subsidiaries ending
on December 31.

“Fitch” means Fitch, Inc. and any successor thereto.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 13.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Government Securities” means securities issued or directly and fully guaranteed
or insured by the United States government or any agency or instrumentality of
the United States government (provided that the full faith and credit of the
United States is pledged in support of those securities).

“Guaranty Obligation” means, with respect to the Borrower and its Restricted
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness of any other Person including, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided that the term Guaranty Obligation shall not include endorsements for
collection or

 

14



--------------------------------------------------------------------------------

deposit in the ordinary course of business; and provided further that the term
Guaranty Obligations shall not include any Indebtedness of the Borrower under
the Forward Delivery Deficits Agreement, dated as of September 25, 1997, by and
between the Borrower and Wells Fargo (as successor by merger to Wachovia Bank,
National Association), as trustee, or under the Debt Service Deficits Agreement,
dated as of January 1, 1997, by and between the Borrower and Hardeman County
Correctional Facilities Corporation, or the Bond Reserve guaranty included in
the Residential Services Agreement, dated as of April 14, 1999, by and between
the Borrower and the City of Eden, Texas, each as in effect on the Closing Date,
provided that and for so long as such Indebtedness is not required to be
classified as debt of the Borrower or any Restricted Subsidiary pursuant to
GAAP.

“Hazardous Materials” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants, or
toxic substances under any Environmental Law, (b) that are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment and are or become regulated
by any Governmental Authority, (c) the presence of which requires investigation
or remediation under any Environmental Law, (d) the discharge or emission or
release of which requires a permit or license under any Environmental Law,
(e) that are deemed to constitute a nuisance or a trespass that pose a health or
safety hazard to Persons or neighboring properties under any Environmental Law,
or (f) that contain asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil or nuclear fuel.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Hedging Agreement with a Credit Party permitted
hereunder.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” means all existing or future payment and other obligations
owing by any Credit Party under any Hedging Agreement (which such Hedging
Agreement is permitted hereunder) with any Hedge Bank.

“Incremental Revolving Credit Commitment Effective Date” means the date, which
shall be a Business Day, on or before the Revolving Credit Maturity Date, but no
earlier than thirty (30) days after the date of delivery of the applicable
Incremental Revolving Credit Commitment Notification (unless a shorter period is
agreed to by the affected Lenders), on which each of the applicable increases to
the Revolving Credit Commitment shall become effective pursuant to Section 2.7.

“Incremental Revolving Credit Commitment Notification” has the meaning assigned
thereto in Section 2.7.

“Incremental Term Loan Agreement” means each agreement executed pursuant to
Section 2.8 by the Borrower and an existing Lender or a Person not theretofore a
Lender, as applicable, and acknowledged by the Administrative Agent and each
Subsidiary Guarantor, providing for an Incremental Term Loan hereunder,
acknowledging that any Person not theretofore a Lender shall be a party hereto
and have the rights and obligations of a Lender hereunder, and setting forth the
Incremental Term Loan Commitment of such Lender.

 

15



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” means (a) as to any Lender, the obligation of
such Lender to make Incremental Term Loans to or for the account of the Borrower
hereunder in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on the Register, as such amount may be increased,
reduced or otherwise modified at any time or from time to time pursuant to the
terms hereof and (b) as to all Lenders, the aggregate obligations of all Lenders
to make the Incremental Term Loans, as applicable to the account of the
Borrower, as such amount may be increased, reduced or otherwise modified at any
time or from time to time. The Incremental Term Loan Commitment of all Lenders
as of the Closing Date shall be $0.

“Incremental Term Loan Effective Date” means the date, which shall be a Business
Day, on or before the Revolving Credit Maturity Date, but no earlier than thirty
(30) days after the date of delivery of the applicable Incremental Term Loan
Notification (unless a shorter period is agreed to by the affected Lenders), on
which each of the Incremental Term Loan Lenders shall make Incremental Term
Loans to the Borrower pursuant to Section 2.8.

“Incremental Term Loan Lender” has the meaning assigned thereto in
Section 2.8(b).

“Incremental Term Loan Notification” has the meaning assigned thereto in
Section 2.8(a).

“Incremental Term Loans” means any incremental term loans made to the Borrower
pursuant to Section 2.8, and all such incremental term loans collectively as the
context requires.

“Indebtedness” means, with respect to the Borrower and its Restricted
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with GAAP:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), excluding trade payables
arising in the ordinary course of business;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases;

(d) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse (but excluding
any such Indebtedness arising as a result of a Lien on the Capital Stock of
Agecroft);

(e) all Guaranty Obligations of any such Person;

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

(g) all obligations of any such Person to redeem, repurchase, exchange, defease
or otherwise make payments in respect of Capital Stock of such Person; and

(h) all Net Hedging Obligations.

 

16



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Information” has the meaning assigned thereto in Section 13.11.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure of any Person and any confirming letter executed pursuant to
such agreement, all as amended, restated, supplemented or otherwise modified
from time to time.

“Investments” means, with respect to any Person, without duplication, all direct
or indirect investments by such Person in other Persons (including Affiliates)
in the forms of loans (including Guaranty Obligations or other obligations),
advances or capital contributions (excluding commission, travel and similar
advances to officers and employees made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Capital Stock
or other securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a) Bank of America, in its capacity as issuer of any
Letters of Credit, or any successor thereto, (b) Wells Fargo, in its capacity as
issuer of any Letters of Credit, or any successor thereto and (c) any Additional
Issuing Lender, in its capacity as issuer of any Letters of Credit. If there is
more than one Issuing Lender at any time, the term “Issuing Lender” shall be
deemed to refer to each of them individually.

“L/C Commitment” means the lesser of (a) One Hundred Million Dollars
($100,000,000) and (b) the Revolving Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit that have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Lenders other than
the applicable Issuing Lender.

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the applicable Issuing Lender and the Swingline Lender
unless the context otherwise requires) set forth on the signature pages hereto
and each Person that hereafter becomes a party to this Agreement as a Lender
pursuant to Section 2.7, Section 2.8 or Section 13.10.

 

17



--------------------------------------------------------------------------------

“Lender Addition and Acknowledgment Agreement” means each agreement executed
pursuant to Section 2.7 by the Borrower and an existing Lender or a Person not
theretofore a Lender, as applicable, and acknowledged by the Administrative
Agent and each Subsidiary Guarantor, providing for an increase in the Revolving
Credit Commitment hereunder, acknowledging that any Person not theretofore a
Lender shall be a party hereto and have the rights and obligations of a Lender
hereunder, and setting forth the Revolving Credit Commitment of such Lender.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting the applicable
Issuing Lender to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

“LIBOR” means, for any Interest Period, the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then “LIBOR” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Loans being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =       

LIBOR

        1.00-Eurodollar Reserve Percentage   

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset that it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset and
having substantially the same economic effect as any of the foregoing.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Subsidiary Guaranty Agreement, the Security Documents,
and each other document, instrument, certificate and agreement executed and
delivered by the Borrower or any Restricted Subsidiary in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Hedging Agreement and any Cash Management Agreement), all as may be amended,
restated, supplemented or otherwise modified from time to time.

 

18



--------------------------------------------------------------------------------

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans and “Loan” means any of such Loans.

“Maintenance Capital Expenditures” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, without duplication, expenditures made
or incurred during such period for any improvement, repairs, replacements,
substitutions or additions to, or any information technology related to,
property, plant or equipment, in each case as reflected in the Consolidated
balance sheet of the Borrower and its Restricted Subsidiaries, that are
capitalized in accordance with GAAP, excluding such expenditures made or
incurred in connection with development, expansion or acquisition of Prison
Facilities or headquarters offices.

“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries, taken as a whole, or (b) the ability of the
Borrower and its Restricted Subsidiaries, taken as a whole, to perform their
obligations under the Loan Documents to which they are parties.

“Material Indebtedness” means (a) any Indebtedness or Guaranty Obligations of
the Borrower or any of its Restricted Subsidiaries involving monetary liability
of or to any such Person in an amount in excess of $25,000,000 per annum,
(b) the Senior Unsecured Notes and any documents related thereto, and (c) the
documentation governing any Qualified Trust Indebtedness.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lenders in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

“Net Hedging Obligations” means, as of any date, the Termination Value of any
such Hedging Agreement on such date.

“Net Income” means, with respect to the Borrower and its Restricted Subsidiaries
for any period, the net income (loss) of the Borrower and its Restricted
Subsidiaries, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however: (a) any gain or loss,
together with any related provision for taxes on such gain or loss, realized in
connection with: (i) any Asset Disposition; or (ii) the disposition of any
securities by the Borrower or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of the Borrower or any of its Restricted
Subsidiaries (whether by redemption, repurchase, defeasance, repayment or
otherwise), and any related premiums, fees and expenses, (b) any extraordinary
gain or loss, together with any related provision for taxes on such
extraordinary gain or loss, (c) any impairment losses (including, but not
limited to, those resulting from impairment of goodwill recorded on the
Consolidated financial statement of the Borrower and its Restricted Subsidiaries
pursuant to FASB ASC 350—Intangibles—Goodwill and Other and those resulting from
impairment or disposal of long-lived assets recorded on the Consolidated
financial statements of the Borrower or a Restricted Subsidiary pursuant to FASB
ASC 360—Property, Plant, and Equipment), (d) any loss resulting from the change
in fair value of a derivative financial instrument pursuant to FASB ASC
815—Derivatives and Hedging, (e) amortization of debt issuance costs and (f) any
Capital Stock-based compensation expense.

 

19



--------------------------------------------------------------------------------

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Disposition (including,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration, including Designated Non-Cash
Consideration received in any Asset Disposition and deemed to be cash pursuant
to and in compliance with Section 10.4(p) hereof), net of the direct costs
relating to such Asset Disposition, including, without limitation, legal,
accounting and investment banking fees, and sales commissions, and any
relocation expenses incurred as a result of the Asset Disposition, taxes paid or
payable as a result of the Asset Disposition, in each case, after taking into
account any available tax credits or deductions and any tax sharing
arrangements, and amounts required to be applied to the repayment of
Indebtedness (other than Indebtedness under this Agreement) secured by a Lien on
the asset or assets that were the subject of such Asset Disposition and any
reserve for adjustment in respect of the sale price of such asset or assets
established in accordance with GAAP.

“New Incremental Term Loan Lender” has the meaning assigned thereto in
Section 2.8.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations, (d) all Cash Management Obligations
and (e) all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Borrower or any of its Restricted Subsidiaries
to the Lenders or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form of Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
that is not a Capital Lease.

 

20



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).

“Participant” has the meaning assigned thereto in Section 13.11(d).

“Participant Register” has the meaning assigned thereto in Section 13.11(d).

“PATRIOT Act” has the meaning assigned thereto in Section 13.22.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any of its current or former
ERISA Affiliates.

“Permitted Acquisition” means any Investment by the Borrower or any Restricted
Subsidiary in the form of acquisitions of all or substantially all of the
business or a line of business (whether by the acquisition of Capital Stock,
assets or any combination thereof) of any other Person if such acquisition meets
all of the following requirements:

(a) the Person or business to be acquired shall be engaged primarily in a
Permitted Business;

(b) if such transaction is a merger or consolidation, the Borrower or a
Restricted Subsidiary shall be the surviving Person and no Change of Control
shall have been effected thereby;

(c) the Borrower shall deliver to the Administrative Agent such documents as are
reasonably requested by the Administrative Agent pursuant to Section 8.11 to be
delivered at the time required pursuant to Section 8.11;

(d) in the case of any acquisition with an aggregate purchase price greater than
$60,000,000, no later than five (5) Business Days prior to the proposed closing
date of such acquisition, the Borrower (A) shall have delivered to the
Administrative Agent promptly upon the finalization thereof copies of
substantially final Permitted Acquisition Documents, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, and (B) shall
have delivered to, or made available for inspection by, the Administrative Agent
substantially complete Permitted Acquisition Diligence Information, which shall
be in form and substance reasonably satisfactory to the Agents;

(e) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition; and

 

21



--------------------------------------------------------------------------------

(f) the Borrower shall provide such other documents and other information as may
be reasonably requested by the Administrative Agent in connection with the
acquisition.

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Restricted Subsidiary, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Restricted Subsidiary, final copies or substantially
final drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other material agreement
evidencing such acquisition, including, without limitation, all legal opinions
and each other material document executed, delivered, contemplated by or
prepared in connection therewith and any amendment, modification or supplement
to any of the foregoing.

“Permitted Business” means the business conducted by the Borrower and its
Restricted Subsidiaries on the Closing Date and businesses reasonably related
thereto or ancillary or incidental thereto or a reasonable extension thereof,
including the privatization of governmental services.

“Permitted Investments” means:

(a) any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower;

(b) any Investment in cash or Cash Equivalents;

(c) any Permitted Acquisition;

(d) any Investment made as a result of the receipt of Purchase Notes or non-cash
consideration (including Designated Non-Cash Consideration) from an Asset
Disposition that was made pursuant to and in compliance with Section 10.4
hereof;

(e) any acquisition of assets solely in exchange for the issuance of Capital
Stock (other than Disqualified Stock) of the Borrower;

(f) any Investments received in compromise of obligations of trade creditors or
customers that were incurred in the ordinary course of business, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;

(g) Hedging Obligations;

(h) other Investments in any other Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this subsection (h), not to exceed $40,000,000;

(i) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

 

22



--------------------------------------------------------------------------------

(j) loans or advances to employees made in the ordinary course of business of
the Borrower or any Restricted Subsidiary in an aggregate principal amount not
to exceed $5,000,000 outstanding at any one time;

(k) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Borrower or any Restricted
Subsidiary or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;

(l) Investments in existence on the Closing Date and set forth on Schedule
1.1(b);

(m) Guaranty Obligations issued in accordance with Section 10.1 hereof;

(n) Investments that are made with Capital Stock of the Borrower (other than
Disqualified Stock of the Borrower);

(o) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in joint ventures in a Permitted Business, when taken together with all other
Investments made pursuant to this subsection (o), not to exceed $20,000,000
outstanding at any one time; and

(p) any Investment in any Person that is not at the time of such Investment, or
does not thereby become, a Restricted Subsidiary in an aggregate amount
(measured on the date such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (p) since the Closing Date (but, to the extent that
any Investment made pursuant to this clause (p) since the Closing Date is sold
or otherwise liquidated for cash, minus the lesser of (i) the cash return of
capital with respect to such Investment (less the cost of disposition, if any)
and (ii) the initial amount of such Investment) not to exceed ten percent
(10%) of Consolidated Tangible Assets; provided that, the Borrower or a
Restricted Subsidiary has entered, or concurrently with any such Investment
enters, into a long-term lease or management contract with respect to assets of
such Person that are used or useful in a Permitted Business.

“Permitted Liens” means the Liens permitted pursuant to Section 10.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Prison Facility” means any prison, correctional, detention or juvenile facility
owned or operated by the Borrower or any of its Restricted Subsidiaries and any
other facility used by the Borrower or any of its Restricted Subsidiaries in the
operation of a Permitted Business.

“Public Lender” has the meaning assigned thereto in Section 7.6.

“Purchase Notes” means notes or other obligations received by any Credit Party
in connection with an Asset Disposition of an Unoccupied Prison Facility that is
otherwise permitted pursuant to Section 10.4.

 

23



--------------------------------------------------------------------------------

“Qualified Trust” means a trust or other special purpose vehicle formed for the
sole purpose of, and which is limited by its charter or other organizational
documents to conduct no business other than, issuing Qualified Trust Preferred
Stock and lending the proceeds from such issuance to the Borrower.

“Qualified Trust Indebtedness” means Indebtedness of the Borrower or its
Restricted Subsidiaries to a Qualified Trust (a) in an aggregate principal
amount not exceeding the amount of funds raised by such trust from the issuance
of Qualified Trust Preferred Stock and (b) that by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the Qualified Trust or the holder of any Qualified
Trust Preferred Stock), or upon the happening of any event, does not mature and
is not mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or redeemable at the option of the Qualified Trust or any holder of
the Qualified Trust Preferred Stock, in whole or in part, on or prior to the
date that is 91 days after the Revolving Credit Maturity Date; provided that
such Qualified Trust Indebtedness may be redeemed pursuant to its terms upon a
change of control of the Borrower if the terms of such Qualified Trust
Indebtedness (a) define a “change of control” in a manner that is not more
expansive or inclusive than the change of control definition contained in this
Agreement and (b) explicitly provide that no payment shall be made with respect
to such Indebtedness upon a “change of control” unless such payment is permitted
by the provisions of this Agreement.

“Qualified Trust Preferred Stock” means a preferred stock or preferred interest
in a Qualified Trust the net proceeds from the issuance of which are used to
finance Qualified Trust Indebtedness and that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder of the Qualified Trust Preferred Stock),
or upon the happening of any event, does not mature and is not mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Qualified Trust Preferred Stock, in whole or in
part, on or prior to the date that is 91 days after the Revolving Credit
Maturity Date.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Refinancing Indebtedness” has the meaning assigned thereto in Section 10.1(k).

“Register” has the meaning assigned thereto in Section 13.10(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, at any date, any combination of Lenders whose
Revolving Credit Commitments aggregate more than fifty percent (50%) of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitments have been terminated pursuant to Section 11.2, any combination of
Lenders holding more than fifty percent (50%) of the aggregate Extensions of
Credit; provided that the Revolving Credit Commitment of, and the portion of the
Extensions of Credit, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, assistant controller, treasurer, assistant
treasurer, secretary or assistant secretary of a Credit

 

24



--------------------------------------------------------------------------------

Party, or any other officer of a Credit Party reasonably acceptable to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning assigned thereto in Section 10.5.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be reduced or modified at any
time or from time to time pursuant to the terms hereof and (b) as to all
Revolving Credit Lenders, the aggregate commitment of all Revolving Credit
Lenders to make Revolving Credit Loans, as such amount may be reduced at any
time or from time to time pursuant to the terms hereof. The Revolving Credit
Commitment of all Revolving Credit Lenders on the Closing Date shall be Seven
Hundred Eighty-Five Million Dollars ($785,000,000).

“Revolving Credit Commitment Percentage” means, as to any Revolving Lender at
any time, the ratio of (a) the amount of the Revolving Credit Commitment of such
Revolving Credit Lender to (b) the Revolving Credit Commitments of all Revolving
Credit Lenders.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

“Revolving Credit Lenders” means Lenders with a Revolving Credit Commitment.

“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) December 30,
2016, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5(a)(i), or (c) the date of termination of
the Revolving Credit Commitment by the Administrative Agent on behalf of the
Lenders pursuant to Section 11.2(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Lender, substantially in the form of Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as

 

25



--------------------------------------------------------------------------------

the case may be, occurring on such date; plus (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount thereof on such date
after giving effect to any Extensions of Credit occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 12.5, any other holder from time to time of any Obligations and, in each
case, their respective successors and permitted assigns.

“Security Documents” means the collective reference to the Collateral Agreement
and each other agreement or writing pursuant to which any Credit Party purports
to pledge or grant a security interest in any property or assets securing the
Obligations or any such Person purports to guaranty the payment and/or
performance of the Obligations, in each case, as amended, restated, supplemented
or otherwise modified from time to time.

“Senior Unsecured 2013 Notes” means the Indebtedness of the Borrower evidenced
by its 6 1/4% Senior Notes due 2013, in the original principal amount of
$375,000,000, issued pursuant to that certain Indenture dated as of March 23,
2005 among the Borrower, certain of its Subsidiaries and U.S. Bank National
Association, as trustee, as amended, restated, supplemented or otherwise
modified from time to time as permitted by the terms and conditions of this
Agreement.

“Senior Unsecured 2013 Notes Tender” means the tender offer for and
corresponding purchase of some or all of the Senior Unsecured 2013 Notes
pursuant to the Offer to Purchase for Cash Up to the Tender Cap of the
Outstanding 6 1/4% Senior Notes due 2013 dated December 5, 2011.

“Senior Unsecured 2014 Notes” means the Indebtedness of the Borrower evidenced
by its 6.75% Senior Notes due 2014, in the original aggregate principal amount
of $150,000,000, issued pursuant to that certain Base Indenture dated as of
January 23, 2006, among the Borrower, certain of its Subsidiaries and U.S. Bank
National Association, as trustee, as amended by the First Supplemental Indenture
dated January 23, 2006, in each case, as amended, restated, supplemented or
otherwise modified from time to time as permitted by the terms and conditions of
this Agreement.

 

26



--------------------------------------------------------------------------------

“Senior Unsecured 2017 Notes” means the Indebtedness of the Borrower evidenced
by its 7 3/4% Senior Notes due 2017, in the original aggregate principal amount
of $465,000,000, issued pursuant to that certain Base Indenture dated as of
January 23, 2006, among the Borrower, certain of its Subsidiaries and U.S. Bank
National Association, as trustee, as amended by the Second Supplemental
Indenture dated as of June 3, 2009, in each case, as amended, restated,
supplemented or otherwise modified from time to time as permitted by the terms
and conditions of this Agreement.

“Senior Unsecured Notes” means the collective reference to the (i) the Senior
Unsecured 2013 Notes, (ii) the Senior Unsecured 2014 Notes, (iii) the Senior
Unsecured 2017 Notes and (iv) and any other instruments and agreements entered
into by the Borrower or its Subsidiaries in connection therewith, in each case,
as amended, restated, supplemented or otherwise modified from time to time as
permitted by the terms and conditions of this Agreement.

“Solvent” means, as to any Person on a particular date, that any such Person
(a) has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage and is able to pay its
debts as they mature, (b) has assets having a value, both at fair valuation and
at present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

“Stated Maturity” means, with respect to any installment of interest or
principal on any Indebtedness, the date on which such payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and shall not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Borrower or any Restricted Subsidiary subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Required Lenders.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by, or the
management of which is otherwise controlled by, such Person (irrespective of
whether, at the time, Capital Stock of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency).
Unless otherwise qualified references to “Subsidiary” or “Subsidiaries” herein
shall refer to those of the Borrower.

“Subsidiary Guarantors” means each direct or indirect Domestic Subsidiary that
is a Restricted Subsidiary in existence on the Closing Date or that becomes a
party to the Subsidiary Guaranty Agreement pursuant to Section 8.11.

“Subsidiary Guaranty Agreement” means the amended and restated guaranty
agreement of even date herewith executed by the Subsidiary Guarantors in favor
of the Administrative Agent for the ratable benefit of the Secured Parties,
substantially in the form of Exhibit H, as amended, restated, supplemented or
otherwise modified from time to time.

“Swingline Commitment” means the lesser of (a) Thirty Million Dollars
($30,000,000) and (b) the Revolving Credit Commitment.

 

27



--------------------------------------------------------------------------------

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Bank of America in its capacity as swingline lender
hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Swingline Termination Date” means the first to occur of (a) the resignation of
Bank of America as Administrative Agent in accordance with Section 12.6 and
(b) the Revolving Credit Termination Date.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority with respect to this Agreement, any of the
other Loan Documents or the transactions that are the subject thereof, including
any interest, additions to tax or penalties applicable thereto.

“Termination Event” except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the partial or complete withdrawal of the Borrower
of any ERISA Affiliate from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Sections 4241 or 4245
of ERISA, or (i) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(j) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

 

28



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the repayment in full of the existing
Indebtedness of the Borrower under the Existing Credit Agreement on the Closing
Date, (b) the financing of the Senior Unsecured 2013 Notes Tender, (c) the
initial Extensions of Credit and (d) the payment of fees, commissions and
expenses in connection with the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 or 430 of the Code for the
applicable plan year.

“United States” means the United States of America.

“Unoccupied Prison Facility” means any Prison Facility owned by the Borrower or
its Restricted Subsidiaries that, for the twelve-month period ending on the date
of measurement, has had an average occupancy level of less than fifteen percent
(15%).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 8.12, but only to the extent that such
Subsidiary:

(a) has no Indebtedness that is recourse (directly or indirectly) to the
Borrower or any of its Restricted Subsidiaries;

(b) is not party to any agreement, contract, arrangement or understanding with
the Borrower or any of its Restricted Subsidiaries unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Borrower;

(c) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (i) to subscribe
for additional Capital Stock or (ii) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

(d) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 4.11(g).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Withholding Agent” means the Borrower and the Administrative Agent.

 

29



--------------------------------------------------------------------------------

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (g) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(h) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” the words “to” and “until” each mean
“to but excluding” and the word “through” means “to and including”, and
(l) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 13.9). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

 

30



--------------------------------------------------------------------------------

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.

SECTION 1.9 Consolidation of Variable Interest Entities. All references herein
to Consolidated financial statements of the Borrower and its Subsidiaries or to
the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, each Revolving Credit Lender severally agrees to make Revolving Credit
Loans to the Borrower from time to time from the Closing Date through, but not
including, the Revolving Credit Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and (b) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, that the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the lesser
of (i) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and the L/C Obligations and (ii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender. Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage

 

31



--------------------------------------------------------------------------------

of Revolving Credit Loans as required to repay Swingline Loans outstanding to
the Swingline Lender upon demand by the Swingline Lender but in no event later
than 2:00 p.m. on the next succeeding Business Day after such demand is made. No
Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages (unless the amounts so recovered by or on behalf
of the Borrower pertain to a Swingline Loan extended after the occurrence and
during the continuance of an Event of Default of which the Administrative Agent
has received notice in the manner required pursuant to Section 12.3 and which
Event of Default has not been waived by the Required Lenders or the Lenders, as
applicable).

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article V. Further, each Revolving Credit Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 11.1(i) or
(j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 4.14 and Section 4.15.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00

 

32



--------------------------------------------------------------------------------

noon (i) on the same Business Day as each Base Rate Loan and each Swingline Loan
and (ii) at least three (3) Business Days before each LIBOR Rate Loan, of its
intention to borrow, specifying (A) the date of such borrowing, which shall be a
Business Day, (B) the amount of such borrowing, which shall be, (x) with respect
to Base Rate Loans (other than Swingline Loans) in an aggregate principal amount
of $2,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with
respect to LIBOR Rate Loans in an aggregate principal amount of $3,000,000 or a
whole multiple of $1,000,000 in excess thereof and (z) with respect to Swingline
Loans in whole multiples of $100,000, (C) whether such Loans are to be Revolving
Credit Loans or Swingline Loans, (D) in the case of Revolving Credit Loans
whether the Loans are to be LIBOR Rate Loans or Base Rate Loans, and (E) in the
case of LIBOR Rate Loans, the duration of the Interest Period applicable thereto
(provided that any Revolving Credit Loans made on the Closing Date or any of the
three (3) Business Days following the Closing Date shall be made as Base Rate
Loans unless the Borrower has delivered to the Administrative Agent a funding
indemnity letter in form and substance reasonably satisfactory to the
Administrative Agent not less than three (3) Business Days prior to the date of
such Revolving Credit Loans). A Notice of Borrowing received after 12:00 noon
shall be deemed received on the next Business Day. The Administrative Agent
shall promptly notify the Revolving Credit Lenders of each Notice of Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent, in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent, in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form of Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent, or as may
be otherwise agreed upon by the Borrower and the Administrative Agent from time
to time. Subject to Section 4.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied first to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 11.4). The application of any prepayment of
Revolving Credit Loans pursuant to this Section 2.4(b) shall be made, first, to
Base Rate Loans and, second, to LIBOR Rate Loans.

 

33



--------------------------------------------------------------------------------

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form of Exhibit D (a “Notice of Prepayment”) given not later than 12:00 noon
(i) on the same Business Day as each Base Rate Loan and each Swingline Loan and
(ii) at least three (3) Business Days before each LIBOR Rate Loan, specifying
the date and amount of prepayment and whether the prepayment is of LIBOR Rate
Loans, Base Rate Loans, Swingline Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of such notice,
the Administrative Agent shall promptly notify each Revolving Credit Lender. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans), $3,000,000
or a whole multiple of $1,000,000 in excess thereof with respect to LIBOR Rate
Loans and $100,000 or a whole multiple of $100,000 in excess thereof with
respect to Swingline Loans. A Notice of Prepayment received after 12:00 noon
shall be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.

(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.9 hereof.

(e) Hedging Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Hedging Agreement.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $5,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage. All commitment fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate Revolving Credit Loans, Swingline Loans and
L/C Obligations, as applicable, outstanding after such reduction to the
Revolving Credit Commitment as so reduced, and if the Revolving Credit
Commitment as so reduced is less than the aggregate amount of all outstanding
Letters of Credit, the Borrower shall be required to deposit Cash Collateral in
a Cash Collateral account opened by the Administrative Agent in an amount equal
to such excess. Such Cash Collateral shall be applied in accordance with
Section 11.4. Any reduction of the Revolving Credit Commitment to zero shall be
accompanied by payment of all outstanding Revolving Credit Loans and Swingline
Loans (and furnishing of Cash Collateral for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Swingline
Commitment and the Revolving Credit Facility. If the reduction of the Revolving
Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 4.9
hereof.

 

34



--------------------------------------------------------------------------------

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

SECTION 2.7 Increase in Revolving Credit Facility.

(a) As an alternative or in addition to Section 2.8 below, subject to the
conditions set forth below, at any time prior to the Revolving Credit Maturity
Date, the Borrower shall have the right to request, upon not less than thirty
(30) days’ prior written notice (an “Incremental Revolving Credit Commitment
Notification”) to the Administrative Agent, an increase in the Revolving Credit
Commitment in an aggregate principal amount as may be specified by the Borrower.
Such Incremental Revolving Credit Commitment Notification shall specify the
applicable Incremental Revolving Credit Commitment Effective Date.

(b) Increases in the Revolving Credit Commitment pursuant to this Section 2.7
shall be obtained from existing Lenders or from other banks, financial
institutions or investment funds that qualify as Eligible Assignees (each such
other bank, financial institution or investment fund, a “New Revolving Lender”
and, collectively with the existing Lenders providing a portion of the proposed
increase in the Revolving Credit Commitment pursuant to this Section 2.7, the
“Incremental Revolving Credit Lenders”); provided that no existing Lender shall
have any obligation to increase its Revolving Credit Commitment pursuant to this
Section 2.7 and the failure by any existing Lender to respond to a request for
such increase shall be deemed to be a refusal of such request by such existing
Lender.

(c) The following terms and conditions shall apply to each increase in the
Revolving Credit Commitment pursuant to this Section 2.7:

(i) such increase in the Revolving Credit Commitment pursuant to this
Section 2.7 (and any Revolving Credit Loans made thereunder) shall constitute
Obligations of the Borrower and shall be secured and guaranteed with the other
Extensions of Credit on a pari passu basis;

(ii) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate, in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, as of the
applicable Incremental Revolving Credit Commitment Effective Date and after
giving effect thereto and any Extensions of Credit made or to be made in
connection therewith, the Borrower and its Restricted Subsidiaries are in pro
forma compliance with the financial covenants set forth in Article IX;

(iii) no Default or Event of Default shall have occurred and be continuing as of
the applicable Incremental Revolving Credit Commitment Effective Date or after
giving effect to such increase in the Revolving Credit Commitment pursuant to
this Section 2.7;

(iv) the representations and warranties made by each Credit Party in this
Agreement and the other Loan Documents shall be true and correct on and as of
the applicable Incremental Revolving Credit Commitment Effective Date with the
same effect as if made on and as of such date (other than those representations
and warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct as of such particular
date);

(v) the Administrative Agent shall have received a resolution duly adopted by
the board of directors of each Credit Party authorizing such increase in the
Revolving Credit Commitment pursuant to this Section 2.7;

 

35



--------------------------------------------------------------------------------

(vi) in no event shall the aggregate amount of all increases in the Revolving
Credit Commitment pursuant to this Section 2.7 (including the requested
increase) plus the aggregate amount of all Incremental Term Loans made pursuant
to Section 2.8 exceed $115,000,000;

(vii) the amount of such increase in the Revolving Credit Commitment pursuant to
this Section 2.7 shall not be less than a minimum principal amount of
$15,000,000, or, if less, the remaining amount permitted pursuant to clause
(vi) above;

(viii) the Borrower and each Incremental Revolving Credit Lender shall execute
and deliver a Lender Addition and Acknowledgement Agreement to the
Administrative Agent for its acceptance and recording in the Register, which
shall be acknowledged by the Administrative Agent and each Subsidiary Guarantor
and shall be in form and substance reasonably satisfactory to the Administrative
Agent;

(ix) the Administrative Agent shall have received any documents or information
in connection with such increase in the Revolving Credit Commitment pursuant to
this Section 2.7 as it may request in its reasonable discretion; and

(x) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of L/C Obligations will be reallocated by the Administrative Agent
on the applicable Incremental Revolving Credit Commitment Effective Date among
the Lenders in accordance with their revised Revolving Credit Commitment
Percentages (and the Lenders agree to make all payments and adjustments
necessary to effect such reallocation and the Borrower shall pay any and all
costs required pursuant to Section 4.9 in connection with such reallocation as
if such reallocation were a repayment).

(d) Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing such amendments (or any other amendments necessary to
effectuate the proposed increase in the Revolving Credit Commitment pursuant to
this Section 2.7 on the terms set forth above) on behalf of the Lenders;
provided that such amendment shall not modify this Agreement or any other Loan
Document in any manner materially adverse to any Lender without the consent of
such Lenders adversely affected thereby in accordance with Section 13.2 hereof.

(e) Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgment Agreement, from and after the applicable
Incremental Revolving Credit Commitment Effective Date, (i) each Incremental
Revolving Credit Lender shall have a Revolving Credit Commitment as set forth in
the Register and all the rights and obligations of a Lender with a Revolving
Credit Commitment hereunder and (ii) all Revolving Credit Loans made on account
of any increase in the Revolving Credit Commitment pursuant to this Section 2.7
shall bear interest at the rate applicable to the Revolving Credit Loans
immediately prior to giving effect to such increase in the Revolving Credit
Commitment pursuant to this Section 2.7.

(f) The Administrative Agent shall maintain a copy of each Lender Addition and
Acknowledgment Agreement delivered to it in accordance with Section 13.10(c).

SECTION 2.8 Incremental Term Loans.

(a) As an alternative or in addition to Section 2.7 above, subject to the
conditions set forth in paragraphs (a) through (f) hereof, at any time prior to
the Revolving Credit Maturity Date, the Borrower, shall have the right to
request, upon not less than thirty (30) days’ prior written notice (an
“Incremental Term Loan Notification”) to the Administrative Agent, Incremental
Term Loans in an aggregate principal

 

36



--------------------------------------------------------------------------------

amount as may be specified by the Borrower. Such Incremental Term Loan
Notification shall specify the applicable Incremental Term Loan Effective Date,
and on such date, the Borrower shall deliver a Notice of Borrowing with respect
to such Incremental Term Loan. The Borrower shall not deliver more than two
(2) Incremental Term Loan Notifications during the term of this Agreement.

(b) Each Incremental Term Loan shall be obtained from existing Lenders or from
other banks, financial institutions or investment funds that qualify as Eligible
Assignees (each such other bank, financial institution or investment fund, a
“New Incremental Term Loan Lender” and, collectively with the existing Lenders
providing such Incremental Term Loan, the “Incremental Term Loan Lenders”);
provided that no existing Lender shall have any obligation to provide any
portion of such Incremental Term Loan and the failure by any existing Lender to
respond to a request for an Incremental Term Loan shall be deemed to be a
refusal of such request by such existing Lender.

(c) The following terms and conditions shall apply to each Incremental Term
Loan:

(i) such Incremental Term Loan shall constitute Obligations of the Borrower and
shall be secured and guaranteed with the other Extensions of Credit on a pari
passu basis;

(ii) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate, in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, as of the
applicable Incremental Term Loan Effective Date and after giving effect thereto
and any Extensions of Credit made or to be made in connection therewith, the
Borrower and its Restricted Subsidiaries are in pro forma compliance with the
financial covenants set forth in Article IX;

(iii) no Default or Event of Default shall have occurred and be continuing as of
the applicable Incremental Term Loan Effective Date or after giving effect to
the making of any such Incremental Term Loan;

(iv) the representations and warranties made by each Credit Party in this
Agreement and the other Loan Documents shall be true and correct on and as of
the applicable Incremental Term Loan Effective Date with the same effect as if
made on and as of such date (other than those representations and warranties
that by their terms speak as of a particular date, which representations and
warranties shall be true and correct as of such particular date);

(v) the Administrative Agent shall have received a resolution duly adopted by
the board of directors of each Credit Party authorizing such Incremental Term
Loan;

(vi) each Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Administrative Agent and the Incremental Term Loan Lenders
making such Incremental Term Loan, but will not in any event have a maturity
date earlier than the Revolving Credit Maturity Date;

(vii) in no event shall the aggregate principal amount of all Incremental Term
Loans made pursuant to this Section 2.8 (including the requested Incremental
Term Loan) plus the aggregate amount of all increases in the Revolving Credit
Commitment pursuant to Section 2.7 exceed $115,000,000;

(viii) the amount of such Incremental Term Loan obtained hereunder shall not be
less than a minimum principal amount of $15,000,000, or, if less, the remaining
amount permitted pursuant to clause (vii) above;

 

37



--------------------------------------------------------------------------------

(ix) the Borrower and each Incremental Term Loan Lender shall execute and
deliver an Incremental Term Loan Agreement to the Administrative Agent, for its
acceptance and recording in the Register, which shall be acknowledged by the
Administrative Agent and each Subsidiary Guarantor and shall be in form and
substance reasonably satisfactory to the Administrative Agent; and

(x) the Administrative Agent shall have received any documents or information in
connection with such Incremental Term Loan as it may request in its reasonable
discretion.

(d) Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing such amendments (or any other amendments necessary to
effectuate the Incremental Term Loan on the terms set forth above) on behalf of
the Lenders; provided that such amendment shall not modify this Agreement or any
other Loan Document in any manner materially adverse to any Lender without the
consent of such Lenders adversely affected thereby in accordance with
Section 13.2 hereof.

(e) Upon the execution, delivery, acceptance and recording of the applicable
Incremental Term Loan Agreement, from and after the applicable Incremental Term
Loan Effective Date, each Incremental Term Loan Lender shall have an Incremental
Term Loan Commitment as set forth in the Register and all the rights and
obligations of a Lender with such an Incremental Term Loan Commitment hereunder.
The applicable Incremental Term Loan Lenders shall make the Incremental Term
Loan to the Borrower on the applicable Incremental Term Loan Effective Date in
an amount equal to the Incremental Term Loan Commitment of each Incremental Term
Loan Lender with respect to such Incremental Term Loan as agreed upon pursuant
to subsection (b) above.

(f) The Administrative Agent shall maintain a copy of each Incremental Term Loan
Agreement delivered to it in accordance with Section 13.10(c).

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day from the Closing
Date through but not including the Revolving Credit Maturity Date in such form
as may be approved from time to time by the applicable Issuing Lender; provided,
that no Issuing Lender shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, the Administrative Agent has
determined that (a) the L/C Obligations would exceed the L/C Commitment or
(b) the Revolving Credit Outstandings would exceed the Revolving Credit
Commitment. Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $100,000 (other than Existing Letters of Credit or as
otherwise agreed to by the applicable Issuing Lender and the Administrative
Agent), (ii) be a standby letter of credit issued to support obligations of the
Borrower or any of its Restricted Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date no more than
twelve (12) months after the date of issuance or last renewal of such Letter of
Credit, which date shall be no later than the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date and (iv) be subject to the ISP98, as set
forth in the Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York. Notwithstanding the foregoing, each Issuing Lender agrees to
issue Letters of Credit with an expiration date later than the fifth
(5th) Business Day prior to the Revolving Credit Maturity Date (but no later
than one year from the

 

38



--------------------------------------------------------------------------------

date of issuance thereof) in reliance upon the agreement by the Borrower to Cash
Collateralize such Letters of Credit in an amount equal to 105% of the aggregate
amount available to be drawn under such Letters of Credit by the date that is
thirty (30) days prior to the Revolving Credit Maturity Date, and the Borrower
agrees so to Cash Collateralize such Letters of Credit by such date, it being
understood that, except with respect to drawings made under such Letters of
Credit prior to the date of receipt of such Cash Collateral by the applicable
Issuing Lender, the Administrative Agent and the Lenders (other than the
applicable Issuing Lender) shall, after the date of receipt of such Cash
Collateral by the applicable Issuing Lender, be released from any and all
obligations to purchase participations or make Revolving Credit Loans in respect
of such Letters of Credit. As of the Closing Date, each of the Existing Letters
of Credit shall constitute, for all purposes of this Agreement and the other
Loan Documents, a Letter of Credit issued and outstanding hereunder. No Issuing
Lender shall at any time be obligated to issue any Letter of Credit hereunder if
such issuance would violate, or cause such Issuing Lender or any L/C Participant
to exceed any limits imposed by, any Applicable Law. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Article III shall be subject to the terms and conditions of
Section 4.14 and Section 4.15.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender and the Administrative Agent a Letter of
Credit Application therefor, completed to the satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may request. Upon receipt of any Letter of Credit
Application, the applicable Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall such Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit. Upon receipt of such
Letter of Credit, the Administrative Agent shall promptly notify each Revolving
Credit Lender of the issuance and upon request by any Revolving Credit Lender,
furnish to such Revolving Credit Lender a copy of such Letter of Credit and the
amount of such Revolving Credit Lender’s participation therein, provided that
the Administrative Agent shall be obligated to deliver the foregoing with
respect to a Letter of Credit issued by an Additional Issuing Lenders only after
receipt by the Administrative Agent of all notices required to be delivered to
the Administrative Agent with respect thereto.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 4.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in an amount equal to the
average daily amount available to be drawn under such Letter of Credit
multiplied by the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section in accordance
with their respective Revolving Credit Commitment Percentages.

 

39



--------------------------------------------------------------------------------

(b) Issuance Fee. In addition to the foregoing commission, for Letters of Credit
issued by Bank of America or Wells Fargo, the Borrower shall pay to the
Administrative Agent, for the account of the applicable Issuing Lender, an
issuance fee with respect to each Letter of Credit in an amount equal to the
face amount of such Letter of Credit multiplied by one eighth of one percent
(0.125%) per annum. Such issuance fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Revolving
Credit Maturity Date and thereafter on demand of the Administrative Agent. For
Letters of Credit issued by Additional Issuing Lenders, the Borrower shall pay
to the applicable Additional Issuing Lender such issuance fees as shall be
agreed to by the Borrower and such Additional Issuing Lender.

(c) Other Costs. In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the applicable Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit.

SECTION 3.4 L/C Participations.

(a) The applicable Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the applicable Issuing Lender to issue
Letters of Credit hereunder, each L/C Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from such Issuing Lender, on the
terms and conditions hereinafter stated, for such L/C Participant’s own account
and risk, an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in such Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the applicable Issuing Lender that,
if a draft is paid under any Letter of Credit for which such Issuing Lender is
not reimbursed in full by the Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender upon demand at such Issuing Lender’s address
for notices specified herein an amount equal to such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such draft, or any part thereof,
which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the applicable Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, such Issuing Lender shall notify the Administrative Agent and each
L/C Participant of the amount and due date of such required payment and such L/C
Participant shall pay to such Issuing Lender the amount specified on the
applicable due date. If any such amount is paid to the applicable Issuing Lender
after the date such payment is due, such L/C Participant shall pay to such
Issuing Lender on demand, in addition to such amount, the product of (i) such
amount, times (ii) the daily average Federal Funds Rate as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of the applicable Issuing Lender with respect to any amounts owing
under this Section shall be presumed correct in the absence of manifest error.
With respect to payment to the applicable Issuing Lender of the unreimbursed
amounts described in this Section, if the L/C Participants receive notice that
any such payment is due (A) prior to 2:00 p.m. on any Business Day, such payment
shall be due that Business Day, and (B) after 2:00 p.m. on any Business Day,
such payment shall be due on the following Business Day.

 

40



--------------------------------------------------------------------------------

(c) Whenever, at any time after the applicable Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by the Issuing Lender to it.

SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft paid under any Letter of Credit for the amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment. Unless the Borrower shall
immediately notify the Administrative Agent and the applicable Issuing Lender
that the Borrower intends to reimburse such Issuing Lender for such drawing from
other sources or funds, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Revolving
Credit Lenders make a Revolving Credit Loan bearing interest at the Base Rate on
such date in the amount of (a) such draft so paid and (b) any amounts referred
to in Section 3.3(c) incurred by such Issuing Lender in connection with such
payment, and the Revolving Credit Lenders shall make a Revolving Credit Loan
bearing interest at the Base Rate in such amount, the proceeds of which shall be
applied to reimburse such Issuing Lender for the amount of the related drawing
and costs and expenses. Each Revolving Credit Lender acknowledges and agrees
that its obligation to fund a Revolving Credit Loan in accordance with this
Section to reimburse the applicable Issuing Lender for any draft paid under a
Letter of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a) or Article V. If the Borrower has elected
to pay the amount of such drawing with funds from other sources and shall fail
to reimburse the applicable Issuing Lender as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this Article
III (including, without limitation, any Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which the Borrower may have or
have had against the applicable Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees that the applicable Issuing
Lender and the L/C Participants shall not be responsible for, and the Borrower’s
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee. The applicable Issuing Lender and
the Administrative Agent shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by such Issuing Lender’s or Administrative Agent’s
gross negligence, willful misconduct or breach in bad faith of its obligations
hereunder, as determined by a court of competent jurisdiction by final
nonappealable judgment. The Borrower agrees that any action taken or omitted by
the applicable Issuing Lender or the Administrative Agent under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence,

 

41



--------------------------------------------------------------------------------

willful misconduct or breach in bad faith of its obligations hereunder, shall be
binding on the Borrower and shall not result in any liability of such Issuing
Lender, the Administrative Agent or any L/C Participant to the Borrower. The
responsibility of the applicable Issuing Lender and the Administrative Agent to
the Borrower in connection with any draft presented for payment under any Letter
of Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.8 Appointment and Duties of Additional Issuing Lenders. The Borrower
may appoint Additional Issuing Lenders by agreement with the applicable
Additional Issuing Lender and written notice to the Administrative Agent given
at least two (2) Business Days before the issuance of any Letters of Credit by
such Additional Issuing Lender. Any Revolving Credit Lender designated as an
Additional Issuing Lender shall remain as such until the Borrower gives written
notice to the Administrative Agent that such Revolving Credit Lender is no
longer an Additional Issuing Lender or such Additional Issuing Lender resigns
pursuant to Section 13.10(h)(ii); provided that no L/C Obligations remain
outstanding with respect to such Additional Issuing Lender. Each Additional
Issuing Lender shall notify the Administrative Agent at least two (2) Business
Days before (i) the issuance of any Letter of Credit by such Additional Issuing
Lender and (ii) any amendment or modification to any Letter of Credit issued by
such Additional Issuing Lender.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that any Revolving Credit Loans made on the Closing
Date or any of the three (3) Business Days following the Closing Date shall be
made as Base Rate Loans unless the Borrower has delivered to the Administrative
Agent a funding indemnity letter in form and substance reasonably satisfactory
to the Administrative Agent not less than three (3) Business Days prior to the
date of such Revolving Credit Loans) and (ii) any Swingline Loan shall bear
interest at the Base Rate plus the Applicable Margin. The Borrower shall select
the rate of interest and Interest Period, if any, applicable to any Loan at the
time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.2. Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
as provided herein shall be deemed a Base Rate Loan.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 2.3 or 4.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Loan, which Interest Period shall be a period of one (1), two (2), three (3) or
six (6) months or, if agreed by all of the relevant Lenders, nine (9) or twelve
(12) months; provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

 

42



--------------------------------------------------------------------------------

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date;
and

(v) there shall be no more than eight (8) Interest Periods in effect at any
time.

(c) Default Rate. Subject to Section 11.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 11.1(a), (b),
(i) or (j), or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding such LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate then
applicable to Base Rate Loans, and (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans or such other Obligations arising hereunder
or under any other Loan Document. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign. Such interest shall be payable
on demand of the Administrative Agent.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing March 31, 2012; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to LIBOR)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 4.4(a), bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest or loan charges under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the amount collectible
at the highest rate permissible under any Applicable Law that a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that such a court determines that the Lenders have charged or
received interest or loan charges hereunder in excess of the amount collectible
at the highest permissible rate, the rate in effect hereunder shall

 

43



--------------------------------------------------------------------------------

automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest or loan charges received by the Lenders in excess of the
amount collectible at the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations on a pro rata basis. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest or loan charges in excess of those
that may be paid by the Borrower under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$3,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $2,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 2:00 p.m. three (3) Business
Days before the day on which a proposed conversion or continuation of such Loan
is to be effective specifying (A) the Loans to be converted or continued, and,
in the case of any LIBOR Rate Loan to be converted or continued, the last day of
the Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan. The Administrative Agent shall
promptly notify the Lenders of such Notice of Conversion/Continuation. In the
event the Borrower shall fail to give any required notice as described in this
Section 4.2 or if such continuation or conversion is not permitted pursuant to
the terms of this Agreement, any LIBOR Rate Loans shall be automatically
converted to Base Rate Loans on the last day of the then expiring Interest
Period.

SECTION 4.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to
Section 4.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating such Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing March 31, 2012 and
ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

(b) Administrative Agent’s and Other Fees. The Borrower shall pay to the
Arrangers and the Administrative Agent for their own respective accounts and the
account of each Lender fees in the amounts and at the times specified in the
applicable Fee Letter. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

44



--------------------------------------------------------------------------------

SECTION 4.4 Manner of Payment.

(a) Each payment by the Borrower on account of the principal of or interest on
the Loans or of any fee, commission or other amounts (including any
Reimbursement Obligation) payable to the Lenders under this Agreement shall be
made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders entitled to such payment in Dollars, in immediately
available funds, and shall be made without any set-off, counterclaim or
deduction whatsoever. Any payment received after such time but before 2:00 p.m.
on such day shall be deemed a payment on such date for the purposes of
Section 11.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each Lender at its address for notices
set forth herein its Revolving Credit Commitment Percentage (except as specified
below) and shall wire advice of the amount of such credit to each Lender. Each
payment to the Administrative Agent on account of the principal of or interest
on the Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the applicable Issuing Lender or the L/C Participants, as the
case may be. Payment of the Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent, and any amount payable to any
Lender under Sections 4.9, 4.10, 4.11 or 13.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 4.1(b)(ii) if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.

(b) Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 4.15(a)(ii).

SECTION 4.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be presumed
correct absent manifest error of the amount of the Extensions of Credit made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual

 

45



--------------------------------------------------------------------------------

practice accounts or records evidencing the purchases and sales by such
Revolving Credit Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Credit
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.11 or 13.3 hereof) greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this Section 4.6 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any Restricted Subsidiary thereof
(as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 4.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Loans and issue or participate in Letters of Credit
are several and are not joint or joint and several. Unless the Administrative
Agent shall have received notice from a Lender prior to a proposed borrowing
date that such Lender will not make available to the Administrative Agent such
Lender’s ratable portion of the amount to be borrowed on such date (which notice
shall not release such Lender of its obligations hereunder), the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the proposed borrowing date in accordance with
Section 2.3(b), and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If such amount is made available to the Administrative Agent on a date after
such borrowing date, such Lender shall pay to the Administrative Agent on demand
an amount, until paid, equal to the product of (a) the amount not made available
by such Lender in accordance with the terms hereof, times (b) the daily average
Federal Funds Rate during such period as determined by the Administrative Agent,
times (c) a fraction the numerator of which is the number of days that elapse
from and including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360. A certificate of the Administrative Agent with respect to any

 

46



--------------------------------------------------------------------------------

amounts owing under this Section shall be presumed correct, absent manifest
error. If such Lender’s Revolving Credit Commitment Percentage of such borrowing
is not made available to the Administrative Agent by such Lender within three
(3) Business Days after such borrowing date, the Administrative Agent shall be
entitled to recover such amount made available by the Administrative Agent with
interest thereon at the rate per annum applicable to Base Rate Loans hereunder,
on demand, from the Borrower. The failure of any Lender to make available its
Revolving Credit Commitment Percentage of any Loan requested by the Borrower
shall not relieve it or any other Lender of its obligation, if any, hereunder to
make its Revolving Credit Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Revolving Credit Commitment Percentage of such Loan available
on the borrowing date.

SECTION 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. If the Required Lenders
determine that for any reason in connection with any request for a LIBOR Rate
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such LIBOR Rate Loan, (b) adequate and
reasonable means do not exist for determining LIBOR for any requested Interest
Period with respect to a proposed LIBOR Rate Loan, or (c) because of changes in
circumstances affecting foreign exchange and interbank markets generally LIBOR
for any requested Interest Period with respect to a proposed LIBOR Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Rate Loans or, failing that, will be deemed to have
converted such request into a request for a borrowing of Base Rate Loans
hereunder in the amount specified therein.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, or to determine or charge interest rates based
upon the LIBOR Rate, or any Governmental Authority imposes material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank markets, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of such Lender to make or continue LIBOR Rate Loans
and the right of the Borrower to convert any Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans hereunder, and (ii) the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), repay or, if applicable,
convert all LIBOR Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such LIBOR Rate Loans. Upon any such
repayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

47



--------------------------------------------------------------------------------

SECTION 4.9 Indemnity. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 4.12(b);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.9, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at LIBOR used in determining the LIBOR Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such LIBOR
Rate Loan was in fact so funded.

SECTION 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, such
Issuing Lender or other

 

48



--------------------------------------------------------------------------------

Recipient, the Borrower shall promptly pay to any such Lender, such Issuing
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, such Issuing Lender or other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Issuing Lender the Borrower
shall promptly pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, any Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender, such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender, any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s, such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender, any Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender,
such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s, such Issuing Lender’s or such other Recipient’s intention
to claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

SECTION 4.11 Taxes.

(a) Issuing Lenders. For purposes of this Section 4.11, the term “Lender”
includes each Issuing Lender.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then

 

49



--------------------------------------------------------------------------------

the sum payable by the Borrower shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (b) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be presumed correct absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.11(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as is reasonably practicable after any payment
of Taxes by the Borrower to a Governmental Authority pursuant to this
Section 4.11, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return (if any) reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to

 

50



--------------------------------------------------------------------------------

determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of

 

51



--------------------------------------------------------------------------------

such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If the Administrative Agent, a Lender or any
Issuing Lender determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4.11 (including by the payment of additional amounts
pursuant to this Section 4.11), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

52



--------------------------------------------------------------------------------

(i) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, each party’s obligations under this Section 4.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Revolving Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

SECTION 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 4.10 or Section 4.11, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.12(a), or if any Lender is a Defaulting Lender or a Restricted Lender
(as defined below), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 13.10), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 4.10 or Section 4.11) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 13.10,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter,

(iv) in the case of any such assignment by a Restricted Lender, the assignee
must have approved in writing the substance of the amendment, waiver or consent
which caused the assignor to be a Restricted Lender; and

(v) such assignment does not conflict with Applicable Law.

 

53



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. For the purposes of this Section 4.12, a “Restricted Lender”
means a Lender that fails to approve an amendment, waiver or consent requested
by the Credit Parties pursuant to Section 13.2 that has received the written
approval of not less than the Required Lenders but also requires the approval of
such Lender.

SECTION 4.13 Security. The Obligations of the Borrower shall be secured as
provided in the Security Documents.

SECTION 4.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of such Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 4.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided (other than Liens permitted under Sections 10.2(a) or (k)),
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.14 or Section 4.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 4.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the applicable Issuing Lender and the Swingline Lender
that there exists excess Cash Collateral; provided that, subject to
Section 4.15, the Person providing Cash Collateral, the applicable Issuing
Lender and the Swingline Lender may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations; and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

54



--------------------------------------------------------------------------------

SECTION 4.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 13.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each Issuing Lender and the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of each Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize each Issuing Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit and Swingline
Loans issued under this Agreement, in accordance with Section 4.14; sixth, to
the payment of any amounts owing to the Lenders, each Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments without giving effect to
Section 4.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

 

55



--------------------------------------------------------------------------------

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.14.

(C) With respect to any letter of credit commission not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each Issuing
Lender and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing
Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 5.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize each Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 4.14.

(vi) New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, each
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect

 

56



--------------------------------------------------------------------------------

to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving Credit
Commitments (without giving effect to Section 4.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that the agreement of the
Borrower shall not be required during the occurrence and continuation of a
Default or Event of Default; and provided, further, that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE V

CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letters of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Swingline
Note in favor of the Swingline Lender (if requested thereby), the Security
Documents, the Subsidiary Guaranty Agreement, together with any other applicable
Loan Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

(b) Closing Certificates; Etc. The Agents shall have received each of the
following in form and substance reasonably satisfactory to the Agents:

(i) Officer’s Certificate of the Borrower. A certificate from the chief
financial officer of the Borrower to the effect that all representations and
warranties of the Borrower contained in this Agreement and the other Loan
Documents that are subject to materiality or Material Adverse Effect
qualifications are true, correct and complete in all respects and that all other
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are true, correct and complete in all material
respects; that none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that, after
giving effect to the Transactions, no Default or Event of Default has occurred
and is continuing; and that each of the Credit Parties, as applicable, has
satisfied each of the conditions set forth in Section 5.1 and Section 5.2 that
has not been waived.

(ii) Certificate of Secretary of each Credit Party. A certificate of the
secretary or assistant secretary or other Responsible Officer of each Credit
Party certifying as to the incumbency and genuineness of the signature of each
officer of such Credit Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation of such Credit Party and
all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation,
(B) the bylaws or other governing document of such Credit Party as in effect on
the Closing Date, (C) resolutions duly adopted by the sole member, board of
directors or other governing body of such Credit Party authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and
(D) each certificate required to be delivered pursuant to Section 5.1(b)(iii).

 

57



--------------------------------------------------------------------------------

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.

(iv) Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the addressees thereof).

(v) Tax Forms. If applicable, copies of the United States Internal Revenue
Service forms required by Section 4.11(g).

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).

(ii) Pledged Collateral. The Administrative Agent shall have received original
stock certificates or other certificates evidencing the certificated Capital
Stock pledged pursuant to the Security Documents, together with an undated stock
power for each such certificate duly executed in blank by the registered owner
thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, bankruptcy
and tax matters), in form and substance reasonably satisfactory thereto, made
against the Credit Parties under the Uniform Commercial Code (or applicable
judicial docket) as in effect in each jurisdiction in which filings or
recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all Collateral of such Credit Party, indicating
among other things that the assets of each such Credit Party are free and clear
of any Lien except for Permitted Liens.

(iv) Hazard and Liability Insurance. The Administrative Agent shall have
received evidence of property hazard, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as additional insured on all
policies for liability insurance), and, if requested by the Administrative
Agent, copies (certified by a Responsible Officer) of insurance policies in the
form required under the Security Documents and otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

(v) Other Collateral Documentation. The Administrative Agent shall have received
any documents reasonably requested thereby or as required by the terms of the
Security Documents to evidence its security interest in the Collateral
(including, without limitation, deposit account control agreements).

 

58



--------------------------------------------------------------------------------

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
Transactions and all applicable waiting periods shall have expired without any
action being taken by any Person that could reasonably be expected to restrain,
prevent or impose any material adverse conditions on any of the Credit Parties
or such other transactions or that could seek or threaten any of the foregoing,
and no Applicable Law in the reasonable judgment of the Administrative Agent
could reasonably be expected to have such effect.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted or overtly threatened in writing before
any Governmental Authority to enjoin, restrain or prohibit, or to obtain
substantial damages in respect of, or that is related to or arises out of, this
Agreement or the other Loan Documents or the consummation of the Transactions.

(e) Financial Matters.

(i) Financial Projections. The Agents shall have received pro forma Consolidated
financial statements for the Borrower and its Restricted Subsidiaries, and
forecasts prepared by management of the Borrower, of balance sheets, income
statements and cash flow statements on an annual basis for each year during the
term of the Credit Facility.

(ii) Financial Condition Certificate. The Borrower shall have delivered to the
Agents a certificate, in form and substance satisfactory to the Agents, and
certified as accurate by a Responsible Officer, that (A) after giving effect to
the Transactions, the Borrower and its Restricted Subsidiaries are Solvent,
(B) attached thereto are calculations evidencing compliance on a pro forma basis
after giving effect to the Transactions with the covenants contained in Article
IX hereof, and (C) the financial projections previously delivered to the Agents
represent the good faith estimates (utilizing assumptions believed by management
of the Borrower to be reasonable) of the financial condition and operations of
the Borrower and its Restricted Subsidiaries.

(iii) Payment at Closing; Fee Letters. The Borrower shall have paid to the
Agents, the Arrangers and the Lenders the fees set forth or referenced in
Section 4.3 that are then due and any other accrued and unpaid fees or
commissions, to the extent invoiced, due hereunder (including, without
limitation, legal fees and expenses) and to any other Person such amount as may
be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.

(f) Notes Tender. At least $57,000,000 of the aggregate principal amount of the
Senior Unsecured 2013 Notes shall have been tendered pursuant to the Senior
Unsecured 2013 Notes Tender.

(g) Miscellaneous.

(i) Notice of Borrowing. As to the initial Extensions of Credit, the
Administrative Agent shall have received a Notice of Borrowing from the Borrower
in accordance with Section 2.3(a), and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made after
the Closing Date are to be disbursed.

(ii) Due Diligence. The Agents shall have each completed, to its reasonable
satisfaction, all legal, tax, business and other due diligence with respect to
the business, assets, liabilities, operations and condition (financial or
otherwise) of the Borrower and its Subsidiaries in scope and determination
reasonably satisfactory to the Agents in their sole discretion.

 

59



--------------------------------------------------------------------------------

(iii) PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent, the Arrangers and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations not less than five
Business Days prior to the Closing Date.

(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby with respect to the
transactions contemplated by this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit) and convert or continue any Loan and the obligation of any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties of the Borrower and each other Credit Party contained in Article VI
and each other Loan Document that are subject to materiality or Material Adverse
Effect qualifications shall be true and correct in all respects and the
representations and warranties of the Borrower and each other Credit Party
contained in Article VI and each other Loan Document that are not subject to
materiality or Material Adverse Effect qualifications shall be true and correct
in all material respects, in each case, both before and after giving effect to
such proposed borrowing, continuation, conversion, issuance or extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.3(a) and Section 4.2.

 

60



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 6.1 Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:

(a) Organization; Power; Qualification. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which the Borrower and its Restricted Subsidiaries are organized and
qualified to do business as of the Closing Date are described on Schedule
6.1(a).

(b) Ownership. Each Subsidiary of the Borrower as of the Closing Date is listed
on Schedule 6.1(b). As of the Closing Date, the capitalization of the
Subsidiaries of the Borrower consists of the number of shares or other
interests, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 6.1(b). As of the Closing Date, all
outstanding shares of the Capital Stock of the Borrower’s Subsidiaries have been
duly authorized and validly issued and are fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights, except as described in Schedule 6.1(b). The
shareholders, members or partners, as applicable, of each Subsidiary of the
Borrower and the number of shares owned by each as of the Closing Date are
described on Schedule 6.1(b). As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever that are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the Subsidiaries of the Borrower, except as described on Schedule
6.1(b).

(c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Restricted Subsidiaries has the right, power and authority and
has taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents have been duly executed and delivered by
duly authorized officers or other representatives of the Borrower and each of
its Restricted Subsidiaries party thereto, and each such document constitutes
the legal, valid and binding obligation of the Borrower or the Restricted
Subsidiary party thereto, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights and the availability of
equitable remedies.

(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the Borrower and its Restricted
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the Borrower or any of its Restricted
Subsidiaries where the failure to obtain such Governmental Approval or such
violation of Applicable Law could reasonably be expected to have a

 

61



--------------------------------------------------------------------------------

Material Adverse Effect, (ii) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of the Borrower or any of its Restricted Subsidiaries, (iii) conflict
with, result in a breach of or constitute a default under any indenture,
agreement or other instrument to which such Person is a party or by which any of
its properties may be bound or any Governmental Approval relating to such Person
that could reasonably be expected to have a Material Adverse Effect, (iv) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Liens arising
under the Loan Documents and Permitted Liens or (v) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement other than consents, authorizations, filings or other acts or
consents that have been obtained or made or for which the failure to obtain or
make could not reasonably be expected to have a Material Adverse Effect and
other than consents or filings under the UCC.

(e) Compliance with Law; Governmental Approvals. Each of the Borrower and its
Restricted Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened challenge by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all reports,
documents and other materials required to be filed by it under all Applicable
Laws with any Governmental Authority and has retained all records and documents
required to be retained by it under Applicable Law, except in each clause (i),
(ii) or (iii) above, where the failure to have, comply or file could not
reasonably be expected to have a Material Adverse Effect.

(f) Tax Returns and Payments. Each of the Borrower and its Restricted
Subsidiaries has duly filed or caused to be filed all federal, state, local and
other material tax returns required by Applicable Law to be filed, and has paid,
or made adequate provision for the payment of, all federal, state, local and
other material taxes, assessments and governmental charges or levies upon it and
its property, income, profits and assets that are due and payable. Such returns
accurately reflect in all material respects all material liabilities for taxes
of the Borrower and its Restricted Subsidiaries for the periods covered thereby.
There is no ongoing audit or examination or, to the knowledge of the Borrower,
other investigation by any Governmental Authority of the tax liability of the
Borrower and its Restricted Subsidiaries. No Governmental Authority has asserted
any Lien or other claim against the Borrower or any Restricted Subsidiary with
respect to unpaid taxes that has not been discharged or resolved other than
Permitted Liens. The charges, accruals and reserves on the books of the Borrower
and any of its Restricted Subsidiaries in respect of federal, state, local and
other taxes for all Fiscal Years and portions thereof since the organization of
the Borrower and any of its Restricted Subsidiaries are in the judgment of the
Borrower adequate, and the Borrower does not anticipate any additional taxes or
assessments for any of such years.

(g) Intellectual Property Matters. Each of the Borrower and its Restricted
Subsidiaries owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing that are reasonably necessary to conduct its business. No event has
occurred that permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and neither the Borrower nor
any Restricted Subsidiary thereof is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations except as could not reasonably be expected to have a Material Adverse
Effect.

 

62



--------------------------------------------------------------------------------

(h) Environmental Matters. Except to the extent that any of the following,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(i) To the knowledge of the Borrower, the properties owned, leased or operated
by the Borrower and its Subsidiaries now or in the past do not contain, and have
not previously contained, any Hazardous Materials in amounts or concentrations
that (A) constitute or constituted a violation of applicable Environmental Laws
or (B) could reasonably be expected to give rise to liability under applicable
Environmental Laws;

(ii) The Borrower, each of its Subsidiaries and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and to the knowledge of the
Borrower there is no contamination at, under or about such properties or such
operations that could interfere with the continued operation of such properties
or impair the fair saleable value thereof;

(iii) Neither the Borrower nor any Subsidiary thereof has received from any
Governmental Authority, any written notice of violation, alleged violation,
non-compliance, liability or potential liability regarding Hazardous Materials
or compliance with Environmental Laws, nor does the Borrower or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened;

(iv) To the knowledge of the Borrower, Hazardous Materials have not been
transported or disposed of to or from the properties owned, leased or operated
by the Borrower and its Subsidiaries in violation of, or in a manner or to a
location that could give rise to liability under, Environmental Laws, nor have
any Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could
reasonably be expected to give rise to liability under, any applicable
Environmental Laws;

(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, overtly threatened in writing, under any
Environmental Law to which the Borrower or any Subsidiary thereof is or, to the
Borrower’s knowledge will be, named as a potentially responsible party with
respect to such properties or operations conducted in connection therewith, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Borrower, any
Subsidiary or such properties or such operations; and

(vi) To the knowledge of the Borrower, there has been no release of Hazardous
Materials at or from properties owned, leased or operated by the Borrower or any
Subsidiary, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.

(i) ERISA.

(i) As of the Closing Date, neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Pension Plans or
Multiemployer Plans other than those identified on Schedule 6.1(i);

(ii) The Borrower and each other Credit Party is in material compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder, including the prohibited transaction provisions of Section 406 of
ERISA and Section 4975 of the Code, with respect to all Employee Benefit Plans
except for any required amendments for which the remedial amendment

 

63



--------------------------------------------------------------------------------

period as defined in Section 401(b) of the Code has not yet expired and except
where a failure to so comply could not reasonably be expected to have a Material
Adverse Effect. Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the Internal Revenue
Service to be so qualified (or the Borrower is entitled to rely on an opinion
letter issued by the Internal Revenue Service to the sponsor of a prototype
plan), and each trust related to such plan has been determined to be exempt
under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter (or an application for an opinion letter) has
not yet expired. No unsatisfied liability for any taxes or penalties has been
incurred by the Borrower or any other Credit Party with respect to any Employee
Benefit Plan, or by any other ERISA Affiliate with respect to any Pension Plan
or Multiemployer Plan, except for a liability that could not reasonably be
expected to have a Material Adverse Effect;

(iii) As of the Closing Date, no Pension Plan has been terminated, nor has any
accumulated funding deficiency (as defined in Section 412 of the Code) been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan, nor has the Borrower or any ERISA
Affiliate failed to make any contributions or to pay any amounts due and owing
as required by Section 412 of the Code, Section 302 of ERISA or the terms of any
Pension Plan prior to the due dates of such contributions under Section 412 of
the Code or Section 302 of ERISA, nor has there been any event requiring any
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any
Pension Plan;

(iv) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:
(A) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(B) failed to make a required contribution or payment to a Multiemployer Plan,
or (C) failed to make a required installment or other required payment under
Section 412 of the Code;

(v) No Termination Event has occurred or is reasonably expected to occur; and

(vi) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any other
Credit Party, (B) Pension Plan or (C) Multiemployer Plan.

(j) Margin Stock. Neither the Borrower nor any Restricted Subsidiary is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used in Regulation U of the Board of Governors of the Federal
Reserve System). No part of the proceeds of any of the Loans or Letters of
Credit will be used for purchasing or carrying margin stock in violation of, or
for any purpose that violates the provisions of, Regulation T, U or X of such
Board of Governors. Following the application of the proceeds of each borrowing
hereunder or drawing under each Letter of Credit, not more than 25% of the
aggregate value of the assets of the Borrower and its Subsidiaries on a
consolidated basis that are subject to the provisions of Section 10.2 or
Section 10.4, or that are subject to any restriction contained in any agreement
or instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 11.1(g), will be margin
stock.

 

64



--------------------------------------------------------------------------------

(k) Government Regulation. Neither the Borrower nor any Restricted Subsidiary is
an “investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) or any other Applicable Law that limits its ability to incur or
consummate the transactions contemplated hereby.

(l) Material Indebtedness. Schedule 6.1(l) sets forth a complete and accurate
list of all Material Indebtedness of the Borrower and its Restricted
Subsidiaries in effect as of the Closing Date not listed on any other Schedule
hereto; other than as set forth in Schedule 6.1(l), each indenture, contract or
agreement executed in connection with such Material Indebtedness is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. To the extent requested by the Administrative Agent, the Borrower and
its Restricted Subsidiaries have delivered or otherwise made available to the
Administrative Agent a true and complete copy of each indenture, contract or
agreement executed in connection with the Material Indebtedness required to be
listed on Schedule 6.1(l) or any other Schedule hereto. Neither the Borrower nor
any Restricted Subsidiary (nor, to the knowledge of the Borrower, any other
party thereto) is in breach of or in default under any indenture, contract or
agreement executed in connection with any Material Indebtedness in any material
respect.

(m) Employee Relations. Each of the Borrower and its Restricted Subsidiaries has
a stable work force in place and is not, as of the Closing Date, party to any
collective bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 6.1(m). The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Restricted Subsidiaries that could reasonably be expected to have a Material
Adverse Effect.

(n) Burdensome Provisions. Neither the Borrower nor any Restricted Subsidiary
thereof is a party to any indenture, agreement, lease or other instrument, or
subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law that is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect. The Borrower and
its Restricted Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect. No Restricted Subsidiary is a party to any agreement or instrument or
otherwise subject to any restriction or encumbrance that restricts or limits its
ability to make dividend payments or other distributions in respect of its
Capital Stock to the Borrower or any Restricted Subsidiary or to transfer any of
its assets or properties to the Borrower or any Restricted Subsidiary in each
case other than existing under or by reason of the Loan Documents or Applicable
Law.

(o) Financial Statements. The Audited Financial Statements and the financial
statements delivered by the Borrower to the Administrative Agent pursuant to
Sections 7.1(a), 7.1(b) and the last paragraph of Section 7.1 are complete and
correct and fairly present on a Consolidated basis the assets, liabilities and
financial position of the Borrower and its Subsidiaries as at the respective
dates thereof, and the results of the operations and changes of financial
position for the periods then ended (other than customary year-end adjustments
and the absence of notes for unaudited financial statements). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP. Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP. All pro forma financial
statements delivered by the Borrower to the Administrative Agent were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
are believed to be reasonable in light of then existing conditions.

 

65



--------------------------------------------------------------------------------

(p) No Material Adverse Change. Since December 31, 2010, there has been no
material adverse change in the business, assets, operations, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, and no event has occurred or condition arisen
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(q) Solvency. As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, the Borrower and its Restricted Subsidiaries will be
Solvent.

(r) Title to Properties. Each of the Borrower and its Restricted Subsidiaries
has such title to or estate in the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, including, but not limited to, those
reflected on the balance sheets of the Borrower and its Restricted Subsidiaries
described in Section 6.1(o), except those disposed of by the Borrower or its
Restricted Subsidiaries subsequent to such date, which dispositions are
expressly permitted hereunder.

(s) Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such self-insurance and
deductibles and covering such risks as are customarily maintained by companies
engaged in similar businesses and owning similar properties in locations where
the Borrower or the applicable Restricted Subsidiary operates.

(t) Liens. None of the properties and assets of the Borrower or any Restricted
Subsidiary thereof is subject to any Lien, except Permitted Liens. Neither the
Borrower nor any Restricted Subsidiary thereof has signed any financing
statement or any security agreement authorizing any secured party thereunder to
file any financing statement, except to perfect Permitted Liens.

(u) Litigation. Except for matters existing on the Closing Date and set forth on
Schedule 6.1(u), there are no actions, suits or proceedings pending nor, to the
knowledge of the Borrower, threatened against or in any other way relating
adversely to or affecting the Borrower or any Restricted Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that (i) either individually or
in the aggregate, has had, or could reasonably be expected to have, a Material
Adverse Effect, or (ii) materially adversely affects any of the Transactions.

(v) Absence of Defaults. No event has occurred or is continuing that constitutes
a Default or an Event of Default, or that constitutes, or that with the passage
of time or giving of notice or both would constitute, a default or event of
default by the Borrower or any Restricted Subsidiary thereof under any Material
Indebtedness or any material judgment, decree or order to which the Borrower or
its Restricted Subsidiaries is a party or by which the Borrower or its
Restricted Subsidiaries or any of their respective properties may be bound or
that would require the Borrower or its Restricted Subsidiaries to make any
payment thereunder prior to the scheduled maturity date therefor.

(w) Senior Indebtedness Status. The Obligations of the Borrower and each of its
Restricted Subsidiaries under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness.

(x) Anti-Terrorism; Anti-Money Laundering. No Credit Party nor any of its
Subsidiaries (i) is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C. App.
§§ 1 et seq.), (ii) is in violation of (A) the Trading with the Enemy Act,
(B) any of the foreign assets control regulations of the United States Treasury
Department

 

66



--------------------------------------------------------------------------------

(31 CFR, Subtitle B, Chapter V) or any enabling legislation or executive order
relating thereto or (C) the PATRIOT Act or (iii) is a Sanctioned Person. No part
of the proceeds of any Extension of Credit hereunder will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.

(y) Disclosure. The financial statements, material reports, material
certificates and other material information furnished (whether in writing or
orally) by or on behalf of any of the Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken as a
whole, do not contain any material misstatement of any material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the management of the Borrower to
be reasonable at the time.

SECTION 6.2 Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article VI and all representations and
warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

Until all of the Obligations have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated, and unless consent has
been obtained in the manner set forth in Section 13.2, the Borrower will furnish
or cause to be furnished to the Administrative Agent at the Administrative
Agent’s Office at the address set forth in Section 13.1 or such other office as
may be designated by the Administrative Agent from time to time:

SECTION 7.1 Financial Statements and Projections.

(a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each fiscal quarter of each Fiscal Year (other
than the last fiscal quarter of any such Fiscal Year), an unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
fiscal quarter and unaudited Consolidated statements of income or operations,
stockholders’ equity and cash flows and a report containing management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer or
chief executive officer of the Borrower to present fairly in all

 

67



--------------------------------------------------------------------------------

material respects the financial condition of the Borrower and its Subsidiaries
on a Consolidated basis as of their respective dates and the results of
operations of the Borrower and its Subsidiaries for the respective periods then
ended, subject to normal year end adjustments. Delivery by the Borrower to the
Administrative Agent of the Borrower’s quarterly report to the SEC on Form 10–Q
with respect to any fiscal quarter, or the availability of such report on EDGAR
Online or the Borrower’s website on the Internet at the website address listed
in Section 13.1 (to the extent such report complies with the requirements of
this clause (a)), within the period specified above shall be deemed to be
compliance by the Borrower with this Section 7.1(a).

(b) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year, an audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of the close of such Fiscal Year
and audited Consolidated statements of income or operations, stockholders’
equity and cash flows and a report containing management’s discussion and
analysis of such financial statements for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm reasonably acceptable to the Administrative Agent, and
accompanied by a report and opinion thereon by such certified public accountants
prepared in accordance with generally accepted auditing standards that is not
subject to any “going concern” or similar qualification or exception or any
qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP. Delivery by the Borrower to the Administrative Agent of the
Borrower’s annual report to the SEC on Form 10-K with respect to any Fiscal
Year, or the availability of such report on EDGAR Online or the Borrower’s
website on the Internet at the website address listed in Section 13.1 (to the
extent such report complies with the requirements of this clause (b)), within
the period specified above shall be deemed to be compliance by the Borrower with
this Section 7.1(b).

(c) Annual Business Plan and Financial Projections. As soon as practicable and
in any event within sixty (60) days after the end of each Fiscal Year, a
business plan of the Borrower and its Subsidiaries for the ensuing four
(4) fiscal quarters, such plan to be prepared in accordance with GAAP to the
extent applicable and to include, on a quarterly basis, the following: a
quarterly operating and capital budget, a projected income statement, statement
of cash flows and balance sheet and a report containing management’s discussion
and analysis of such projections, accompanied by a certificate from a
Responsible Officer of the Borrower to the effect that, to such officer’s
knowledge, such projections are good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries for such four (4) quarter period.

If the Borrower has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly financial information required by clause
(a) above, the annual financial information required by clause (b) above and the
projected financial statements required by clause (c) above shall include a
reasonably detailed presentation satisfactory to the Administrative Agent,
either on the face of the financial statements or in the footnotes thereto, and
in Management’s Discussion and Analysis of Financial Condition and Results of
Operations, of the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries separate from the financial condition and
results of operations of its Unrestricted Subsidiaries.

SECTION 7.2 Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Sections 7.1(a) or (b) and at such other times as the
Administrative Agent shall reasonably request, an Officer’s Compliance
Certificate.

 

68



--------------------------------------------------------------------------------

SECTION 7.3 Other Reports. Such other information regarding the operations,
business affairs and financial condition of the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender may reasonably request.

SECTION 7.4 Notice of Litigation and Other Matters. Prompt (but in no event
later than fifteen (15) days after a Responsible Officer of the Borrower obtains
knowledge thereof) telephonic and written notice of:

(a) the commencement of, or any material development in, all proceedings and
investigations by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against or involving the
Borrower or any Restricted Subsidiary thereof or any of their respective
properties, assets or businesses that if adversely determined could reasonably
be expected to have a Material Adverse Effect;

(b) any notice of any violation received by the Borrower or any Restricted
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, that in any such case
could reasonably be expected to have a Material Adverse Effect;

(c) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against the Borrower or any Restricted Subsidiary
thereof that could reasonably be expected to have a Material Adverse Effect;

(d) any litigation or proceeding affecting the Borrower or any of its Restricted
Subsidiaries that could reasonably be expected to be determined adversely to the
Borrower or its Restricted Subsidiaries and in which the amount involved is
$25,000,000 or more and not covered by insurance or in which injunctive or
similar relief is sought;

(e) (i) any Default or Event of Default or (ii) any event that constitutes or
that with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Indebtedness;

(f) (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by the Borrower
or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that the Borrower or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA;

(g) the designation of any Subsidiary as a “restricted subsidiary” (or any
similar designation), or the joinder of any Subsidiary as a guarantor, under any
Material Indebtedness or any other Indebtedness permitted pursuant to
Section 10.1(k); and

(h) (i) any announcement by Moody’s, S&P and/or Fitch of any change in Debt
Rating and (ii) any request by the Borrower to any rating agency that such
agency not maintain the Borrower’s corporate or corporate family rating, as
applicable.

SECTION 7.5 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement, or any of the Security Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 6.1(y).

 

69



--------------------------------------------------------------------------------

SECTION 7.6 Posting of Borrower Materials. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders and the Issuing Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 13.11); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor”.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated, and unless a waiver or
consent has been obtained in the manner set forth in Section 13.2, the Borrower
will, and will cause each of its Restricted Subsidiaries to:

SECTION 8.1 Preservation of Corporate Existence and Related Matters.

Except as permitted by Section 8.1(b) or Section 10.3:

(a) Preserve and keep in full force and effect its corporate existence, and the
corporate, partnership or other existence of each of its Subsidiaries, in
accordance with the respective organizational documents of the Borrower or any
such Subsidiary, and qualify and remain qualified as a foreign organization and
authorized to do business in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect.

(b) Preserve and keep in full force and effect the rights (charter and
statutory), licenses and franchises of the Borrower and its Subsidiaries;
provided, that the Borrower shall not be required to preserve any such right,
license or franchise, or the corporate, partnership or other existence of any of
its Subsidiaries, if the board of directors of the Borrower shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole, and that the loss
thereof is not adverse in any material respect to the Lenders.

 

70



--------------------------------------------------------------------------------

SECTION 8.2 Maintenance of Property. Protect and preserve all material
properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition, ordinary wear and tear excepted, all buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.

SECTION 8.3 Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents (including, without limitation, hazard
and business interruption insurance), with such self-insurance and deductibles
as are customarily maintained by similar businesses, and on the Closing Date and
from time to time thereafter deliver to the Administrative Agent upon its
request information in reasonable detail as to the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

SECTION 8.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (that shall be true and
correct in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with applicable regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

SECTION 8.5 Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all material taxes, assessments and other governmental charges that
may be levied or assessed upon it or any of its property, and (b) all other
material indebtedness, obligations and liabilities in accordance with customary
trade practices; provided, that the Borrower or such Restricted Subsidiary may
contest any item described in clauses (a) or (b) of this Section in good faith
so long as adequate reserves are maintained with respect thereto in accordance
with GAAP.

SECTION 8.6 Compliance With Laws and Approvals. Observe and remain in compliance
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 8.7 Environmental Laws. In addition to and without limiting the
generality of Section 8.6, and except to the extent that a failure to comply
with any of the following, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (a) comply with, and
use reasonable efforts to ensure such compliance by all of its tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use reasonable efforts to ensure that all tenants
and subtenants, if any, obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, and (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding Environmental Laws.
Except as otherwise noted, the Borrower will defend, indemnify and hold harmless
the Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature, known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials in, on or under properties owned, leased or operated by
the Borrower

 

71



--------------------------------------------------------------------------------

and its Subsidiaries, or the Borrower’s or any of its Subsidiaries’ violation
of, noncompliance with or liability under any Environmental Laws applicable to
the operations of the Borrower or any such Subsidiary, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing directly result from the gross
negligence or willful misconduct of the party seeking indemnification therefor,
as determined by a court of competent jurisdiction by final nonappealable
judgment.

SECTION 8.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

SECTION 8.9 Compliance With Agreements. Except to the extent that a failure to
do so could not reasonably be expected to have a Material Adverse Effect, comply
with each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any indenture, contract or agreement executed in connection with any
Material Indebtedness; provided, that the Borrower or any such Restricted
Subsidiary may contest any such lease, agreement or other instrument in good
faith through applicable proceedings so long as adequate reserves are maintained
in accordance with GAAP.

SECTION 8.10 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon reasonable prior
notice and at such times during normal business hours, at the Borrower’s
expense, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition and results of operations. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent or any Lender
may do any of the foregoing at any time without advance notice.

SECTION 8.11 Additional Subsidiaries.

(a) Additional Domestic Subsidiaries. Notify the Administrative Agent of (i) the
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 8.12 or (ii) the creation or acquisition of any Domestic
Subsidiary that is a Restricted Subsidiary and promptly thereafter (and in any
event within thirty (30) days), cause such Person to (A) become a Subsidiary
Guarantor by delivering to the Administrative Agent a duly executed supplement
to the Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (B) except during
a Collateral Release Period, pledge a security interest in all applicable
Collateral covered under the Security Documents owned by such Restricted
Subsidiary by delivering to the Administrative Agent a duly executed supplement
to each Security Document or such other document as the Administrative Agent
reasonably shall deem appropriate for such purpose and to comply with the terms
of each Security Document, (C) deliver to the Administrative Agent such
documents and certificates referred to in Section 5.1 as may be reasonably
requested by the Administrative Agent, (D)

 

72



--------------------------------------------------------------------------------

except during a Collateral Release Period, deliver to the Administrative Agent
such original Capital Stock or other certificates and stock or other transfer
powers evidencing the Capital Stock of such Person, (E) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as may be
reasonably requested by the Administrative Agent with respect to such Person,
and (F) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(b) Additional Foreign Subsidiaries. Notify the Administrative Agent at the time
that any Person becomes a first-tier Foreign Subsidiary that is a Restricted
Subsidiary, and promptly thereafter (and in any event within forty-five
(45) days after notification), cause (i) except during a Collateral Release
Period, the Borrower or the applicable Restricted Subsidiary to deliver to the
Administrative Agent Security Documents pledging sixty-five percent (65%) (or
such lesser percentage as may then be necessary to avoid material adverse tax
consequences) of the total outstanding Capital Stock of such new Foreign
Subsidiary and a consent thereto executed by such new Foreign Subsidiary
(including, without limitation, if applicable, original stock certificates (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Capital Stock of such new Foreign
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof), (ii) such
Person to deliver to the Administrative Agent such documents and certificates
referred to in Section 5.1 as may be reasonably requested by the Administrative
Agent (specifically excluding, however, any joinders or supplements to the
Subsidiary Guaranty Agreement and the Security Documents), (iii) such Person to
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as may be reasonably requested by the Administrative Agent with regard to such
Person and (iv) such Person to deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.

SECTION 8.12 Designation of Restricted and Unrestricted Subsidiaries.

(a) Subject to the terms of this Section, the board of directors of the Borrower
may designate any Restricted Subsidiary as an Unrestricted Subsidiary (or
designate any newly formed or acquired Subsidiary as an Unrestricted Subsidiary
to the extent such formation or acquisition is otherwise permitted hereunder);
provided that (i) such designation would not result in a Default or Event of
Default and (ii) any such individual Subsidiary is not a guarantor of, or a
“restricted subsidiary” (or equivalent term) under, any Material Indebtedness or
any other Indebtedness permitted pursuant to Section 10.1(k). If a Subsidiary is
designated as an Unrestricted Subsidiary, the aggregate fair market value of all
outstanding Investments owned by the Borrower and its Restricted Subsidiaries in
such Subsidiary shall be deemed to be Investments made as of the time of the
designation, subject to the limitations hereof on Restricted Payments. That
designation shall only be permitted if the Investment would be permitted at that
time and if the Restricted Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary.

(b) Any designation of a Subsidiary as an Unrestricted Subsidiary shall be
evidenced to the Administrative Agent by providing prompt written notice to the
Administrative Agent together with a certified copy of the resolution of the
board of directors of the Borrower giving effect to such designation and a
certificate from a Responsible Officer of the Borrower certifying that such
designation complied with the conditions set forth in the definition of
“Unrestricted Subsidiary” and was permitted by this Section. If, at any time,
any Unrestricted Subsidiary would fail to meet the requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be deemed an Unrestricted
Subsidiary for purposes of this Agreement and the other Loan Documents, and any
Indebtedness of such Subsidiary shall be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date and, if such Indebtedness is not
permitted to be incurred as of such date under Section 10.1, the Borrower shall
be in Default of such covenant.

 

73



--------------------------------------------------------------------------------

(c) The board of directors of the Borrower may at any time redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
redesignation shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Borrower of any outstanding Indebtedness of such
Unrestricted Subsidiary and such redesignation shall only be permitted if
(i) such Indebtedness is permitted under Section 10.1, (ii) the Borrower has
demonstrated to the Administrative Agent compliance with Section 9.1,
Section 9.2 and Section 9.3 calculated on a pro forma basis as if such
redesignation had occurred at the beginning of the most recent four-quarter
period ended prior to the date of such redesignation for which financial
statements have to be delivered pursuant to Section 7.1, (iii) the Borrower has
complied with Section 8.11, and (iv) no Default or Event of Default would be in
existence following such redesignation.

(d) Notwithstanding the foregoing, promptly after the date on which the Borrower
or the Administrative Agent determines that any individual Unrestricted
Subsidiary fails to satisfy the requirements specified in the definition of
“Unrestricted Subsidiary”, then such Unrestricted Subsidiary shall be
redesignated as a Restricted Subsidiary and the Borrower agrees to deliver all
instruments, documents, certificates and opinions required pursuant to
Section 8.11(a).

SECTION 8.13 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to refinance and/or replace existing Indebtedness of
the Borrower under the Existing Credit Agreement, (b) to finance the Senior
Unsecured 2013 Notes Tender, (c) for general corporate purposes of the Borrower
and its Restricted Subsidiaries, including, without limitation, working capital,
capital expenditures and Permitted Acquisitions, and (d) to pay fees,
commissions and expenses related to this Agreement and the Transactions.

SECTION 8.14 PATRIOT Act. Promptly upon the request thereof, deliver such
information and documentation required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
(including, without limitation, the PATRIOT Act), as from time to time
reasonably requested by the Administrative Agent or any Lender.

SECTION 8.15 Further Assurances. Make, execute and deliver all such additional
and further acts, things, deeds and instruments as the Administrative Agent or
the Required Lenders (through the Administrative Agent) may reasonably require
to document and consummate the transactions contemplated hereby and to vest
completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.

SECTION 8.16 Senior Unsecured Notes.

(a) Senior Unsecured 2013 Notes.

(i) If, on the date that is six months prior to the maturity date of the Senior
Unsecured 2013 Notes, the outstanding principal of the Senior Unsecured 2013
Notes is greater than $50,000,000, then at all times thereafter until the date
on which the Borrower refinances, repays or defeases in full the Senior
Unsecured 2013 Notes, the Borrower shall maintain (individually or through a
combination of the following) unrestricted domestic cash and Cash Equivalents
plus the unused portion of the Revolving Credit Commitments in an amount equal
to or greater than the sum of (A) the amount necessary to fully repay the
outstanding principal of, premium, if any, and interest on the Senior Unsecured
2013 Notes plus (B) $125,000,000 (the “2013 Notes Liquidity Amount”).

(ii) If, on the date that is three months prior to the maturity date of the
Senior Unsecured 2013 Notes, any amount of the Senior Unsecured 2013 Notes
remains outstanding, then at all times thereafter until the date on which the
Borrower refinances, repays or defeases in full the Senior

 

74



--------------------------------------------------------------------------------

Unsecured 2013 Notes, the Borrower shall maintain (individually or through a
combination of the following) unrestricted domestic cash and Cash Equivalents
plus the unused portion of the Revolving Credit Commitments in an amount equal
to or greater than the 2013 Notes Liquidity Amount.

(b) Senior Unsecured 2014 Notes. Commencing on the date that is six months prior
to the maturity date of the Senior Unsecured 2014 Notes and at all times
thereafter until the date on which the Borrower refinances, repays or defeases
in full the Senior Unsecured 2014 Notes, the Borrower shall maintain
(individually or through a combination of the following) unrestricted domestic
cash and Cash Equivalents plus the unused portion of the Revolving Credit
Commitments in an amount equal to or greater than the sum of (i) the amount
necessary to fully repay the outstanding principal of, premium, if any, and
interest on the Senior Unsecured 2014 Notes plus (ii) $125,000,000.

(c) Certificates. During any period for which the Borrower is required to
maintain cash and Cash Equivalents plus availability under the Revolving Credit
Commitments pursuant to subsection (a) or (b) above, the Borrower shall provide
to the Administrative Agent on a monthly basis an officer’s certificate of the
Borrower, setting forth in reasonable detail calculations demonstrating
compliance with the requirements of subsection (a) or (b), as applicable, as of
the date of such certificate.

SECTION 8.17 Release and Reinstatement of Collateral.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
Loan Document, if at any time (including after a Collateral Reinstatement Event
shall have previously occurred) a Collateral Release Event shall have occurred
and be continuing, then all Collateral (other than Cash Collateral) and the
Security Documents (other than Security Documents entered into in connection
with Cash Collateral) shall be released automatically and terminated without any
further action. In connection with the foregoing, the Administrative Agent
shall, at the Borrower’s sole expense and at the Borrower’s request, promptly
(i) return to the Borrower all certificates and instruments evidencing pledged
Collateral, (ii) terminate any control agreements with respect to deposit or
securities accounts constituting Collateral, (iii) execute and file in the
appropriate location and deliver to the Borrower such termination and full or
partial release statements or confirmation thereof, as applicable, and (iv) do
such other things as are reasonably necessary to release the Liens to be
released pursuant hereto promptly upon the effectiveness of any such release.

(b) Notwithstanding clause (a) above, if a Collateral Reinstatement Event shall
have occurred, all Collateral and Security Documents shall, at the Company’s
sole cost and expense, be reinstated and all actions reasonably necessary, or
reasonably requested by the Administrative Agent to provide to the
Administrative Agent for the benefit of the Secured Parties valid, perfected,
first priority security interests (subject to Permitted Liens) in the Collateral
(including without limitation the delivery of documentation and taking of
actions of the type described in Sections 8.11 and 8.14) shall be taken within
30 days (or such longer period as agreed to by the Administrative Agent) of such
Collateral Reinstatement Event.

ARTICLE IX

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated, and unless a waiver or
consent has been obtained in the manner set forth in Section 13.2, the Borrower
and its Restricted Subsidiaries on a Consolidated basis will not:

 

75



--------------------------------------------------------------------------------

SECTION 9.1 Consolidated Total Leverage Ratio. As of any fiscal quarter end,
permit the Consolidated Total Leverage Ratio to be greater than 5.00 to 1.00.

SECTION 9.2 Consolidated Secured Leverage Ratio. As of any fiscal quarter end,
permit the Consolidated Secured Leverage Ratio to be greater than 2.75 to 1.00.

SECTION 9.3 Interest Coverage Ratio. As of any fiscal quarter end, permit the
ratio of (a) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on such date to (b) Consolidated Interest Expense for the period
of four (4) consecutive fiscal quarters ending on such date to be less than 2.25
to 1.00.

ARTICLE X

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated, and unless a waiver or
consent has been obtained in the manner set forth in Section 13.2, the Borrower
will not and will not permit any of its Restricted Subsidiaries to:

SECTION 10.1 Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

(a) the Obligations (excluding Hedging Obligations permitted pursuant to
Section 10.1(b));

(b) Indebtedness incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent; provided, that any counterparty that
is a Lender shall be deemed satisfactory to the Administrative Agent;

(c) Indebtedness existing on the Closing Date and listed on Schedule 6.1(l), and
the renewal, refinancing, refunding, extension and replacement (but not the
increase in the aggregate principal amount) thereof; provided that any
refinancing, refunding, extension or replacement of any Senior Unsecured Notes
shall also be subject to the satisfaction of the requirements set forth in
Section 10.1(k);

(d) Indebtedness of the Borrower and its Restricted Subsidiaries incurred in
connection with Capital Leases;

(e) purchase money Indebtedness of the Borrower and its Restricted Subsidiaries;

(f) Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or assets were acquired from such Person, to the extent
such Indebtedness was not incurred in connection with or in contemplation of,
such Person becoming a Restricted Subsidiary or the acquisition of such assets,
not to exceed in the aggregate at any time outstanding $100,000,000, and any
refinancings, refundings, renewals or extensions thereof; provided that, any
(i) such refinancings, refundings, renewals or extensions do not increase the
principal amount thereof, (ii) such refinancings, refundings, renewals or
extensions are issued on terms and conditions reasonably satisfactory to the
Administrative Agent (including a maturity date at least six (6) months after
the Revolving Credit Maturity Date) and (iii) no Default or Event of Default
exists and is continuing at the time of consummation thereof (both before and
giving effect thereto);

 

76



--------------------------------------------------------------------------------

(g) Guaranty Obligations in favor of the Administrative Agent for the benefit of
the Secured Parties;

(h) Guaranty Obligations with respect to Indebtedness permitted pursuant to this
Section;

(i) Indebtedness owed by any Credit Party to another Credit Party;

(j) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
Qualified Trust Indebtedness;

(k) unsecured Indebtedness of the Borrower and its Restricted Subsidiaries
pursuant to each of the Senior Unsecured Notes, and, in each case, any
refinancings, refundings, renewals, extensions or exchanges thereof
(“Refinancing Indebtedness”); provided that (i) such Refinancing Indebtedness is
an original aggregate principal amount not greater than the aggregate principal
amount of, and unpaid interest on, the Indebtedness being refinanced, refunded,
renewed, extended or exchanged plus the amount of any premiums required to be
paid thereon and fees and expense associated therewith, (ii) such Refinancing
Indebtedness has a later or equal final maturity and a larger or equal weighted
average life than the Indebtedness being refinanced, refunded, renewed, extended
or exchanged, (iii) the covenants, events of default and any Guaranty
Obligations in respect thereof, taken as a whole, shall not be materially less
favorable to the Borrower and its Restricted Subsidiaries (as determined by the
Administrative Agent in its reasonable discretion) than those contained in the
Indebtedness being refinanced, refunded, renewed, extended or exchanged and
(iv) at the time of, and after giving effect to, such refinancing, refunding,
renewal, extension or exchange, no Default or Event of Default shall have
occurred and be continuing;

(l) additional unsecured Indebtedness of the Borrower or its Restricted
Subsidiaries; provided that (i) such Indebtedness matures at least six
(6) months after the Revolving Credit Maturity Date, (ii) after giving effect to
the incurrence of any such Indebtedness on a pro forma basis, as if such
incurrence of Indebtedness had occurred on the first day of the twelve month
period ending on the last day of the Borrower’s then most recently completed
fiscal quarter, the Borrower and its Restricted Subsidiaries would have been in
compliance with all the financial covenants set forth in Article IX, and the
Borrower shall have delivered to the Administrative Agent a certificate of its
chief financial officer or treasurer to such effect setting forth in reasonable
detail the computations necessary to determine such compliance, (iii) at the
time of the incurrence of such Indebtedness and after giving effect thereto, no
Default or Event of Default shall exist or be continuing and (iv) the
documentation governing such Indebtedness contains customary market terms;

(m) additional secured Indebtedness not otherwise permitted pursuant to this
Section in an aggregate amount outstanding not to exceed an amount equal to ten
percent (10%) of Consolidated Tangible Assets, determined, with respect to each
incurrence of Indebtedness pursuant to this Section 10.1(m), as of the most
recently-ended fiscal quarter for which financial statements have been furnished
pursuant to clauses (a) and (b), respectively, of Section 7.1 (it being
understood that this Section 10.1(m) is a limitation on such Indebtedness on a
prospective basis only and that no Default or Event of Default shall occur under
this Section 10.1(m) retroactively); provided that (i) the amount of such
secured Indebtedness that is recourse to any Credit Party shall not exceed
$150,000,000, (ii) such Indebtedness matures at least six (6) months after the
Revolving Credit Maturity Date and (iii) at the time of the incurrence of such
Indebtedness and after giving effect thereto, no Default or Event of Default
shall exist or be continuing;

 

77



--------------------------------------------------------------------------------

(n) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries,
including Indebtedness represented by letters of credit for the account of the
Borrower or any Restricted Subsidiary, in respect of workers’ compensation
claims, self-insurance obligations, performance, proposal, completion, surety
and similar bonds and completion guarantees provided by the Borrower or its
Restricted Subsidiaries in the ordinary course of business; provided that the
underlying obligation to perform is that of the Borrower or one of its
Restricted Subsidiaries and not that of any other Person and, provided, further,
that such underlying obligation is not in respect of borrowed money;

(o) Indebtedness of the Borrower consisting of customary indemnification,
deferred purchase price adjustments or similar obligations, in each case,
incurred or assumed in connection with the acquisition of any business or assets
permitted to be acquired hereunder; and

(p) Indebtedness of the Borrower or any Restricted Subsidiary arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, provided that such
Indebtedness is extinguished within five (5) Business Days of incurrence.

SECTION 10.2 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its assets or properties (including, without
limitation, shares of Capital Stock), real or personal, whether now owned or
hereafter acquired, except:

(a) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently pursued; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(b) Liens or deposits to secure the performance of statutory obligations, surety
or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business;

(c) Liens consisting of judgments or judicial attachment liens (including
prejudgment attachment), provided that the enforcement of such Liens is
effectively stayed, or payment of which is covered in full (subject to customary
deductible) by insurance, or such judgments do not otherwise result in an Event
of Default;

(d) Liens or claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) that are not overdue for a period of more
than thirty (30) days or (ii) that are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

(e) Liens consisting of (i) deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation, (ii) good faith
deposits in connection with bids, tenders, contracts (other than for the payment
of Indebtedness) or leases to which the Borrower or any Restricted Subsidiary is
a party or (iii) deposits as security for contested taxes or import or customs
duties or for the payment of rent, incurred in the ordinary course of business;

(f) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property that
in the aggregate are not substantial in amount and that do not, in any case,
materially detract from the value of such property or materially impair the use
thereof in the ordinary conduct of business;

(g) Liens securing Hedging Obligations so long as the related Indebtedness was
incurred in compliance with Section 10.1(b);

 

78



--------------------------------------------------------------------------------

(h) leases and subleases of real property that do not materially interfere with
the ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries;

(i) Liens of the Administrative Agent for the benefit of the Secured Parties
under the Loan Documents;

(j) Liens existing on any asset of any Person at the time such Person becomes a
Restricted Subsidiary or is merged or consolidated with or into a Restricted
Subsidiary (i) that were not created in contemplation of or in connection with
such event, (ii) that do not extend to or cover any other property or assets of
Borrower or any Restricted Subsidiary and (iii) so long as any Indebtedness
related to any such Liens is permitted under Section 10.1(f); provided that, to
the extent any such Liens extend to or cover any assets of such Person included
in the Collateral, (A) the Borrower shall keep records for the accounts
receivable of such Person separate from those of the Borrower and its Restricted
Subsidiaries and (B) such Person shall not be merged, consolidated or liquidated
with or into the Borrower or any Restricted Subsidiary unless such Liens are
released in connection therewith;

(k) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a credit or depository
institution;

(l) Liens in existence on the Closing Date and described on Schedule 10.2;

(m) Liens securing Indebtedness permitted under Sections 10.1(d) and (e);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition or lease of the related asset, (ii) such Liens do not at any
time encumber any assets other than the assets financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original purchase price or lease
payment amount of such assets at the time of acquisition;

(n) Liens securing Indebtedness permitted under Section 10.1(m); provided that
(i) the total Asset Lien Value of assets owned by the Borrower and its
Restricted Subsidiaries on the Closing Date that are subject to such Liens shall
not exceed (A) an amount equal to ten percent (10%) of Consolidated Tangible
Assets determined as of the end of the fiscal quarter ended immediately prior to
the Closing Date less (B) the aggregate amount of all Asset Dispositions made
pursuant to Section 10.4(k), and (ii) the total Asset Lien Value subject to such
Liens (including those permitted by clause (i) of this proviso) shall not
exceed, in the aggregate, an amount equal to ten percent (10%) of Consolidated
Tangible Assets determined as of the most recently-ended fiscal quarter for
which financial statements have been furnished pursuant to clauses (a) and (b),
respectively, of Section 7.1; provided further that compliance with this
Section 10.2(n) shall be determined, in each case, as of the date a Lien is
incurred in reliance on this Section 10.2(n) (it being understood that this
Section 10.2(n) is a limitation on such Liens on a prospective basis only and
that no Default or Event of Default shall occur under this Section 10.2(n)
retroactively);

(o) Liens on the Capital Stock of Agecroft to secure the obligations of
Agecroft;

(p) Liens in favor of the Borrower or the Subsidiary Guarantors; and

(q) Liens on the Capital Stock of Unrestricted Subsidiaries;

 

79



--------------------------------------------------------------------------------

provided that, notwithstanding anything in the contrary in this Section 10.2,
during a Collateral Release Period none of the foregoing provisions of this
Section 10.2 shall permit any Lien to exist on assets that constituted or would
constitute Collateral immediately prior to the applicable Collateral Release
Event, except to the extent that such Liens (other than Liens permitted pursuant
to Section 10.2(n)) were expressly permitted on such assets prior to giving
effect to such Collateral Release Event.

SECTION 10.3 Limitations on Mergers and Liquidation. Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except:

(a) any Person may be merged or consolidated with or into the Borrower; provided
that the Borrower shall be the continuing or surviving Person;

(b) any Person other than the Borrower may be merged with or consolidated into
any Restricted Subsidiary; provided that such Restricted Subsidiary shall be the
continuing or surviving Person;

(c) any Subsidiary of the Borrower may be liquidated, wound-up and/or dissolved
into the Borrower or any Restricted Subsidiary to the extent that such
liquidation, winding-up and/or dissolution would not violate Section 8.1; and

(d) any Subsidiary of the Borrower may merge into the Person such Subsidiary was
formed to acquire in connection with a Permitted Acquisition.

SECTION 10.4 Limitations on Asset Dispositions. Make any Asset Disposition
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction) except:

(a) the sale or lease of equipment, inventory or other assets in the ordinary
course of business;

(b) the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Borrower or any of its Restricted Subsidiaries;

(c) any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any other Subsidiary of the Borrower; provided that if the
transferor in such a transaction is a Restricted Subsidiary, then the transferee
must either be the Borrower or a Restricted Subsidiary;

(d) the sale or other disposition of investments permitted pursuant to clause
(b) of the definition of Permitted Investments;

(e) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(f) the disposition of any Hedging Agreement;

(g) the sale (i) for cash or Purchase Notes by the Borrower or any of its
Restricted Subsidiaries of Unoccupied Prison Facilities for a minimum price per
bed of $25,000, (ii) for cash of other Prison Facilities having a fair market
value not to exceed $55,000,000 in the aggregate in any Fiscal Year, and
(iii) for cash of any Prison Facility to the United States Bureau of Prisons or
any other federal, state or local governmental agency in connection with a
management contract with such entity with respect to such Prison Facility, such
Asset Disposition to be for fair market value, as determined in good faith by
the board of directors of the Borrower and certified in writing by the board of
directors to the Administrative Agent;

 

80



--------------------------------------------------------------------------------

(h) any sale or other disposition for cash of Purchase Notes for fair market
value;

(i) the sale and leaseback of Unoccupied Prison Facilities to Governmental
Authorities in connection with management contracts relating thereto; provided
that the gross cash proceeds of such sale and leaseback transaction are at least
equal to the fair market value, as determined in good faith by the Borrower, of
such Unoccupied Prison Facility that is the subject of that sale and leaseback
transaction and such transaction is otherwise on terms and conditions reasonably
satisfactory to the Administrative Agent;

(j) Asset Swaps; provided that (i) the Borrower would, at the time of such Asset
Swap and after giving pro forma effect thereto as if such Asset Swap had been
made at the beginning of the applicable four-fiscal quarter period, have been
permitted to incur at least $1.00 of additional Indebtedness without declining
below a Consolidated Fixed Charge Coverage Ratio of 2.0 to 1.0 for the
Borrower’s most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
Asset Swap is to made and (ii) the board of directors of the Borrower determines
that the fair market value of the assets received by the Borrower in the Asset
Swap is not less than the fair market value of the assets disposed of by the
Borrower in such Asset Swap and such determination is evidenced by a resolution
of the board of directors of the Borrower set forth in an officer’s certificate
delivered to the Administrative Agent, in form and substance satisfactory to the
Administrative Agent;

(k) Asset Dispositions of assets owned by the Borrower and its Restricted
Subsidiaries on the Closing Date, not otherwise permitted pursuant to this
Section, in an aggregate amount not to exceed (i) an amount equal to ten percent
(10%) of Consolidated Tangible Assets determined as of the end of the fiscal
quarter ended immediately prior to the Closing Date less (ii) the aggregate
amounts of Liens incurred pursuant to Section 10.2(n) that are subject to clause
(i) of the proviso of such Section (after giving effect to any Liens that are
released in connection with such Asset Dispositions); provided that compliance
with this Section 10.4(k) shall be determined, in each case, as of the date an
Asset Disposition is made in reliance on this Section 10.4(k) (it being
understood that this Section 10.4(k) is a limitation on such Asset Dispositions
on a prospective basis only and that no Default or Event of Default shall occur
under this Section 10.4(k) retroactively);

(l) the sale by CCA (U.K.) Ltd, a U.K. corporation, of its interest in Agecroft;

(m) the sale or other disposition by the Borrower of its interest in the
Agecroft Note;

(n) sales or other dispositions permitted pursuant to Section 10.5;

(o) Asset Dispositions not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed $25,000,000 in any Fiscal Year; and

(p) additional Asset Dispositions of assets acquired by the Borrower and its
Restricted Subsidiaries after the Closing Date and Designated Assets, subject to
the terms and conditions set forth below:

(i) the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Disposition at least equal to (A) the
fair market value of the assets (other than Designated Assets) sold or otherwise
disposed of or (B) the Designated Asset Value of the Designated Assets sold or
otherwise disposed of;

 

81



--------------------------------------------------------------------------------

(ii) the fair market value or Designated Asset Value, as applicable, is
determined by the board of directors of the Borrower and evidenced by a
resolution of such board of directors set forth in an officer’s certificate
delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent; and

(iii) at least 75% of the consideration received in the Asset Disposition by the
Borrower or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this clause (iii) only, each of the following will
be deemed to be cash:

(A) any liabilities, as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet, of the Borrower or any Restricted Subsidiary (other
than contingent liabilities and liabilities that are by their terms subordinated
to this Agreement) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases the Borrower or such
Restricted Subsidiary from further liability;

(B) any securities, notes or other obligations received by the Borrower or any
such Restricted Subsidiary from such transferee that are converted within ninety
(90) days of the applicable Asset Disposition by the Borrower or such Restricted
Subsidiary into cash or Cash Equivalents, to the extent of the cash or Cash
Equivalents received in that conversion;

(C) 100% of the securities, notes or other obligations or Indebtedness actually
received by the Borrower as consideration for the sale or other disposition of a
Designated Asset pursuant to the terms of a Designated Asset Contract, but only
to the extent that such securities, notes or other obligations or Indebtedness
were explicitly required to be included, or permitted to be included solely at
the option of the purchaser, in such consideration pursuant to the terms of the
applicable Designated Asset Contract;

(D) 100% of the Indebtedness actually incurred in favor of the Borrower as
consideration for the sale or other disposition of an Unoccupied Prison
Facility; and

(E) any Designated Non-Cash Consideration received by the Borrower or any such
Restricted Subsidiary in the Asset Disposition;

provided, however, that within 360 days after the receipt of any Net Proceeds
from an Asset Disposition permitted pursuant to this Section 10.4(p), the
Borrower may apply the Net Proceeds from such Asset Disposition:

(1) to acquire all or substantially all of the assets of, or a majority of the
Capital Stock of, another Permitted Business;

(2) to make a capital expenditure (provided, that the completion of
(i) construction of new facilities, (ii) expansions to existing facilities, and
(iii) repair or reconstruction of damaged or destroyed facilities that commences
within 360 days after the receipt of any Net Proceeds from an Asset Disposition
may extend for an additional 360 day period if the Net Proceeds to be used for
such construction, expansion or repair are committed to and set aside
specifically for such activity within 360 days of their receipt); or

(3) to acquire other long-term assets that are used or useful in a Permitted
Business.

 

82



--------------------------------------------------------------------------------

Pending the final application of any Net Proceeds, the Borrower may use the Net
Proceeds to pay Loans or invest the Net Proceeds in any Permitted Investment.
Any Net Proceeds from Asset Dispositions that are not applied or invested as
provided in the preceding proviso to this Section 10.4(p) shall constitute
“Excess Proceeds.” Within five (5) days of each date on which the aggregate
amount of Excess Proceeds exceeds $15,000,000, the Borrower shall apply all the
Excess Proceeds to prepay the Loans in the manner set forth in Section 2.4(b),
without a corresponding permanent reduction in the Revolving Credit Commitment.
If any Excess Proceeds remain after such prepayment of the Loans, the Borrower
shall offer to purchase Senior Unsecured Notes with such remaining Excess
Proceeds pursuant to the terms and conditions of the Senior Unsecured Notes.
Upon application of the Excess Proceeds to prepay the Loans and prepay the
Senior Unsecured Notes, the amount of Excess Proceeds shall be reset at zero.

SECTION 10.5 Restricted Payments. (a) Declare or pay any dividend or make any
other payment or distribution on account of the Borrower’s, or any Restricted
Subsidiary’s, Capital Stock (including, without limitation, any payment in
connection with any merger or consolidation involving the Borrower or any
Restricted Subsidiary) or to the direct or indirect holders of the Borrower’s or
any Restricted Subsidiary’s Capital Stock in their capacity as such (other than
dividends or distributions (i) payable in Capital Stock (other than Disqualified
Stock) of the Borrower or (ii) payable to the Borrower and/or a Restricted
Subsidiary of the Borrower or payable from a Foreign Subsidiary to another
Foreign Subsidiary), (b) purchase, redeem or otherwise acquire or retire for
value (including, without limitation, in connection with any merger or
consolidation involving the Borrower) any Capital Stock of the Borrower,
(c) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Subordinated Indebtedness, except a
payment of interest or principal at the Stated Maturity thereof or a payment of
principal or interest on Indebtedness owed to the Borrower or any of its
Restricted Subsidiaries, or (d) make any Restricted Investment (all such
payments and other actions set forth in these clauses (a) through (d) above
being collectively referred to as “Restricted Payments”);

unless, at the time of and after giving effect to such Restricted Payment:

(a) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

(b) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
December 31, 2011 (excluding Restricted Payments permitted by clauses (b), (c),
(d), (e) and (f) of the next succeeding paragraph, but including any Restricted
Payments permitted to be made under the RP Incurrence Test (as defined below)
(provided that Restricted Payments permitted to be made under the RP Incurrence
Test shall not be included if and to the extent that the inclusion of same would
result in the Restricted Payment available capacity under the test set forth in
this clause (b) to be reduced (or further reduced) below zero)), is less than
the sum, without duplication, of:

(i) 50% of the Adjusted Net Income of the Borrower, for the period (taken as one
accounting period) from the fiscal quarter ended March 31, 2012 to the end of
the Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment (or, if such
Adjusted Net Income for such period is a deficit, less 100% of such deficit),
plus

(ii) 100% of the aggregate net cash proceeds received by the Borrower (including
the fair market value of any Permitted Business or assets used or useful in a
Permitted Business to the extent acquired in consideration of Capital Stock of
the Borrower (other than Disqualified Stock)) since December 31, 2011 as a
contribution to its common equity capital or from the issue or sale of Capital

 

83



--------------------------------------------------------------------------------

Stock of the Borrower (other than Disqualified Stock) or from the issue or sale
of convertible or exchangeable Disqualified Stock or convertible or exchangeable
debt securities of the Borrower that have been converted into or exchanged for
such Capital Stock (other than Capital Stock (or Disqualified Stock or debt
securities) sold to a Subsidiary of the Borrower), plus

(iii) to the extent that any Restricted Investment (other than a Restricted
Investment permitted by clause (e) of the next succeeding paragraph) that was
made after December 31, 2011 is sold for cash or otherwise liquidated or repaid
for cash, the lesser of (i) the cash return of capital with respect to such
Restricted Investment (less the cost of disposition, if any) and (ii) the
initial amount of such Restricted Investment, plus

(iv) to the extent that any Unrestricted Subsidiary of the Borrower is
redesignated as a Restricted Subsidiary after December 31, 2011, the lesser of
(i) the fair market value of the Borrower’s Investment in such Subsidiary as of
the date of such redesignation or (ii) such fair market value as of the date on
which such Subsidiary was originally designated as an Unrestricted Subsidiary;

provided that at any time the Consolidated Total Leverage Ratio calculated as of
the Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment, calculated on a
pro forma basis after giving effect to any Indebtedness incurred in connection
therewith, is less than 3.50 to 1.00, the Borrower may make additional
Restricted Payments not otherwise permitted pursuant to this clause (b) so long
as (i) no Default or Event of Default has occurred and is continuing or would
occur as a consequence of such Restricted Payment and (ii) the total amount of
unrestricted domestic cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries plus the unused amount of the Revolving Credit
Commitments (after given effect to such Restricted Payment) is not less than
$125,000,000 (the “RP Incurrence Test”).

So long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, the preceding provisions shall not prohibit:

(a) the payment of any dividend within 60 days after the date of declaration of
the dividend, if at the date of declaration the dividend payment would have
complied with the provisions of this Agreement;

(b) the redemption, repurchase, retirement, defeasance or other acquisition of
any subordinated Indebtedness of the Borrower or any Subsidiary Guarantor or of
any Capital Stock of the Borrower in exchange for, or out of the net cash
proceeds of the substantially concurrent sale (other than to a Subsidiary of the
Borrower) of, Capital Stock of the Borrower (other than Disqualified Stock);
provided that the amount of any such net cash proceeds that are utilized for any
such redemption, repurchase, retirement, defeasance or other acquisition shall
be excluded from clause (b)(ii) of the preceding paragraph;

(c) the defeasance, redemption, repurchase or other acquisition of Subordinated
Indebtedness of the Borrower or any Subsidiary Guarantor with the net cash
proceeds from an incurrence of Permitted Refinancing Indebtedness;

(d)(i) loans or advances from any Restricted Subsidiary to the Borrower or any
of its Restricted Subsidiaries and (ii) the payment of any dividend or the
making of any other distribution by a Restricted Subsidiary of the Borrower
(x) to the Borrower or any Restricted Subsidiary or (y) to the holders of its
Capital Stock on a pro rata basis;

 

84



--------------------------------------------------------------------------------

(e) repurchases of Capital Stock of the Borrower deemed to occur upon the
exercise of stock options if such Capital Stock represents a portion of the
exercise price thereof or represents shares tendered by an existing or former
employee of the Borrower or any Subsidiary (or the estate, heirs or assigns of
such employee) to satisfy the employer’s minimum statutory tax-withholding
obligation related to employee stock awards; and

(f) Restricted Payments not otherwise permitted in an amount not to exceed
$40,000,000.

The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Subsidiary, as the
case may be, pursuant to the Restricted Payment. The fair market value of any
assets or securities that are required to be valued by this Section 10.5 shall
be determined by the Borrower’s board of directors, whose resolution with
respect thereto shall be delivered to the Administrative Agent. The Borrower’s
board of directors’ determination must be based upon an opinion or appraisal
issued by an accounting, appraisal or investment banking firm of national
standing if the fair market value exceeds $25,000,000. Except with respect to
any Restricted Payment permitted pursuant to clauses (a) through (f) of the
immediately preceding paragraph, not later than ten (10) days following the end
of the fiscal quarter in which such Restricted Payment was made, the Borrower
shall deliver to the Administrative Agent an officer’s certificate, in form
reasonably satisfactory to the Administrative Agent, stating that such
Restricted Payment is permitted and setting forth the basis upon which the
calculations required by this Section 10.5 were calculated.

SECTION 10.6 Limitations on Exchange and Issuance of Disqualified Stock. Issue,
sell or otherwise dispose of any class or series of Disqualified Stock.

SECTION 10.7 Transactions with Affiliates. Directly or indirectly (a) make any
loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders or other Affiliates, or to or
from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates or (b) enter into, or be a party to, any other transaction not
described in clause (a) above with any of its Affiliates other than:

(i) transactions permitted by Sections 10.1, 10.2, 10.3, 10.4, 10.5, and 10.6;

(ii) transactions existing on the Closing Date and described on Schedule 10.7;

(iii) normal compensation and reimbursement of reasonable expenses of officers
and directors;

(iv) transactions between or among the Borrower and/or its Restricted
Subsidiaries;

(v) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of employment arrangements,
stock options and stock ownership plans and other reasonable fees, compensation,
benefits and indemnities paid or entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business to or with officers,
directors or employees of the Borrower and its Restricted Subsidiaries; and

(vi) other transactions (including, without limitation, employment agreements
and indemnity agreements) in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arms-length transaction
with an independent, unrelated third party, as determined in good faith by the
board of directors of the Borrower.

 

85



--------------------------------------------------------------------------------

SECTION 10.8 Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP or (b) except pursuant to a
transaction permitted by Section 10.3, amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or bylaws (or other similar documents) in any manner adverse in any respect to
the rights or interests of the Lenders hereunder.

SECTION 10.9 Amendments; Payments and Prepayments of Material Indebtedness.

(a) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Material Indebtedness (including, without limitation,
the Senior Unsecured Notes) in any respect that would materially adversely
affect the rights or interests of the Administrative Agent and Lenders
hereunder.

(b) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, any
Material Indebtedness, or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance (including, without limitation, (i) by way
of depositing with any trustee with respect thereto money or securities before
due for the purpose of paying when due and (ii) at the maturity thereof), other
than the prepayment of Material Indebtedness permitted hereunder (including,
without limitation, as otherwise permitted pursuant to Section 10.5); provided,
however, that (A) the Borrower may make optional or voluntary payments on any
Senior Unsecured Note (or any Refinancing Indebtedness) so long as the Borrower
has demonstrated that the pro forma Consolidated Total Leverage Ratio is less
than 4.75 to 1.00 as of the date of any such payment and after giving effect
thereto and (B) the Borrower and its Restricted Subsidiaries may make optional
or voluntary payments or prepayments of any intercompany Indebtedness incurred
pursuant to Section 10.1(i).

SECTION 10.10 Restrictive Agreements.

(a) Enter into any Indebtedness (other than the Senior Unsecured Notes and any
Refinancing Indebtedness) that restricts, limits or otherwise encumbers its
ability to incur Liens on or with respect to any of its assets or properties as
security for the Obligations, other than the assets or properties securing such
Indebtedness.

(b) Enter into or permit to exist any agreement (other than the Senior Unsecured
Notes and any Refinancing Indebtedness) that impairs or limits the ability of
any Restricted Subsidiary of the Borrower to pay dividends to the Borrower.

As used in this Section 10.10, “Senior Unsecured Notes” shall include the Senior
Unsecured Notes and any other senior unsecured notes issued by the Borrower and
permitted by this Agreement so long as the indenture or supplemental
indenture pursuant to which such senior unsecured notes are issued contains no
restrictions on the ability of the Borrower or a Restricted Subsidiary to incur
Liens on or with respect to any of its assets or properties as security for the
Obligations, or on the ability of a Restricted Subsidiary to pay dividends to
the Borrower, that in either case are more restrictive on the Borrower and its
Restricted Subsidiaries than those set forth in the Base Indenture dated as of
January 23, 2006, among the Borrower, certain of its Subsidiaries and U.S. Bank
National Association, as trustee, as amended and supplemented prior to the
Closing Date.

SECTION 10.11 Nature of Business. Engage in any business other than a Permitted
Business.

 

86



--------------------------------------------------------------------------------

SECTION 10.12 Impairment of Security Interests. Take or omit to take any action
that would have the result of materially impairing the security interests in
favor of the Administrative Agent with respect to the Collateral (other than in
connection with a Collateral Release Event).

SECTION 10.13 Use of Proceeds. Use the proceeds of the Extensions of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
T, U or X of the Board of Governors of the Federal Reserve System) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose (except to the extent
that such purchase would not cause more than 25% of the aggregate value of the
assets of the Borrower and its Subsidiaries on a consolidated basis that are
subject to the provisions of Section 10.2 or Section 10.4, or that are subject
to any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 11.1(g), to consist of margin stock).

ARTICLE XI

DEFAULT AND REMEDIES

SECTION 11.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

(b) Other Payment Default. The Borrower shall default in the payment when and as
due (whether at maturity, by reason of acceleration or otherwise) of interest on
any Loan or Reimbursement Obligation or the payment of any other Obligation, and
such default shall continue for a period of three (3) Business Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of the Borrower or any other Credit
Party herein, in any other Loan Document or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications shall be incorrect or misleading in any respect
when made or deemed made or any representation, warranty, certification or
statement of fact made or deemed made, by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document or in any document
delivered in connection herewith or therewith that is not subject to materiality
or Material Adverse Effect qualifications shall be incorrect or misleading in
any material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. The Borrower or any other
Credit Party shall default in the performance or observance of any covenant or
agreement contained in Sections 7.1 or 7.2 or Articles IX or X.

(e) Default in Performance of Other Covenants and Conditions. The Borrower or
any other Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (except as
otherwise specifically provided in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after written
notice thereof has been given to the Borrower by the Administrative Agent.

 

87



--------------------------------------------------------------------------------

(f) Hedging Agreement. The Borrower or any other Credit Party shall default in
the performance or observance of any terms, covenant, condition or agreement
(after giving effect to any applicable grace or cure period) under any Hedging
Agreement and such default causes the termination of such Hedging Agreement and
the Termination Value owed by such Credit Party as a result thereof exceeds
$25,000,000.

(g) Material Indebtedness Cross-Default. The Borrower or any other Credit Party
shall (i) default in the payment of any Material Indebtedness (other than the
Loans or any Reimbursement Obligation) beyond the period of grace if any,
provided in the instrument or agreement under which such Material Indebtedness
was created, or (ii) default in the observance or performance of any other
agreement or condition relating to any Material Indebtedness (other than the
Loans or any Reimbursement Obligation) or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, any such Material Indebtedness to
become due prior to its Stated Maturity (any applicable grace period having
expired).

(h) Change in Control. Any Change in Control shall occur.

(i) Voluntary Bankruptcy Proceeding. The Borrower or any Restricted Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws,
(ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

(j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any Restricted Subsidiary thereof in any court
of competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for the Borrower or any Restricted Subsidiary thereof or for all or any
substantial part of the assets thereof, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under any Debtor
Relief Laws) shall be entered.

(k) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or any other Credit Party party thereto or any such Person shall so
state in writing, or any Loan Document shall for any reason cease to create a
valid and perfected first priority Lien on, or security interest in, any of the
Collateral purported to be covered thereby (subject to Permitted Liens), in each
case other than in accordance with the express terms hereof or thereof.

(l) Termination Event. The occurrence of any of the following events: (i) the
Borrower or any ERISA Affiliate fails to make full payment when due of all
amounts that, under the provisions of any Pension Plan or Section 412 or 430 of
the Code, the Borrower or any ERISA Affiliate is required to pay

 

88



--------------------------------------------------------------------------------

as contributions thereto, (ii) an Unfunded Pension Liability in excess of
$25,000,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) the Borrower or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$25,000,000.

(m) Judgment. A judgment or order for the payment of money that causes the
aggregate amount of all such judgments to exceed $25,000,000 in any Fiscal Year
shall be entered against the Borrower or any Credit Party by any court and such
judgment or order shall continue without having been discharged, vacated, stayed
or bonded for a period of thirty (30) consecutive days after the entry thereof.

SECTION 11.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Facilities. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations (other than Hedging Obligations), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrower to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 11.1(i) or (j), the Credit Facility shall be automatically
terminated and all Obligations (other than Hedging Obligations) shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding;

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph (a), require that the Borrower
at such time deposit in a Cash Collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such Cash Collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower; and

(c) Rights of Collection. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 11.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent

 

89



--------------------------------------------------------------------------------

and the Lenders of any right or remedy shall not preclude the exercise of any
other rights or remedies, all of which shall be cumulative, and shall be in
addition to any other right or remedy given hereunder or under the other Loan
Documents or that may now or hereafter exist at law or in equity or by suit or
otherwise. No delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Event of Default. No course of dealing between the Borrower, the
Administrative Agent and the Lenders or their respective agents or employees
shall be effective to change, modify or discharge any provision of this
Agreement or any of the other Loan Documents or to constitute a waiver of any
Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 11.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or a Swingline Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 13.4 (subject to the
terms of Section 4.6), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 11.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 4.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

SECTION 11.4 Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 11.2 or the Administrative Agent or any Lender
has exercised any remedy set forth in this Agreement or any other Loan Document,
all payments received by the Lenders upon the Obligations and all net proceeds
from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the applicable Issuing Lender
in its capacity as such (ratably among the Administrative Agent and the Issuing
Lender in proportion to the respective amounts described in this clause First
payable to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them);

 

90



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and Cash Management
Obligations (ratably among the Lenders, the Issuing Lenders and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them);

Fifth, to the Administrative Agent for the account of the applicable Issuing
Lender, to Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

Notwithstanding the foregoing, Obligations arising under Cash Management
Agreements and Hedging Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article XII for itself and its
Affiliates as if a “Lender” party hereto.

SECTION 11.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 4.3 and 13.3) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 13.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

91



--------------------------------------------------------------------------------

SECTION 11.6 Credit Bidding.

(a) With the written consent of the Required Lenders, the Administrative Agent,
on behalf of itself and the Lenders, shall have the right to credit bid and
purchase for the benefit of the Administrative Agent and the Lenders all or any
portion of Collateral at any sale thereof conducted by the Administrative Agent
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
of the UCC, at any sale thereof conducted under the provisions of the United
States Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

ARTICLE XII

THE ADMINISTRATIVE AGENT

SECTION 12.1 Appointment and Authority.

(a) Each of the Lenders and each Issuing Lender hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither the Borrower nor any Restricted Subsidiary thereof
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and each Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto (including, without limitation, to enter into
additional Loan Documents or supplements to existing Loan Documents on behalf of
the Secured Parties). In this connection, the Administrative Agent, as
“collateral agent”, and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article XII for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of Articles XII and XIII (including Section 13.3,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

92



--------------------------------------------------------------------------------

SECTION 12.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Restricted Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 12.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 13.2 and Section 11.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Lenders.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

93



--------------------------------------------------------------------------------

SECTION 12.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such
Issuing Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 12.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

SECTION 12.6 Resignation or Removal of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

94



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 13.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d) Any resignation by, or removal of, Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of as an Issuing
Lender, if applicable, and as Swingline Lender, (b) the retiring Issuing Lender
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America, as a retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to Letters of Credit issued thereby.

SECTION 12.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 12.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page or signature pages
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.

 

95



--------------------------------------------------------------------------------

SECTION 12.9 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorizes the
Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon repayment of the outstanding principal of and all accrued
interest on the Loans, payment of all outstanding fees and expenses hereunder,
the termination of the Revolving Credit Commitment and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Lender shall have been made), (B) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition or other transaction permitted hereunder or under any other
Loan Document, (C) in connection with the release of the Collateral provided in
Section 8.17 or (D) subject to Section 13.2, if approved, authorized or ratified
in writing by the Required Lenders;

(ii) to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien (except Permitted Liens permitted solely by Section 10.2(n)); and

(iii) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement, the Collateral Agreement and any other Security
Documents if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 12.10 Hedging Agreements and Cash Management Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 11.4 or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Cash Management Agreements and Hedging Agreements unless the
Administrative Agent has received written notice of such Cash Management
Agreements and Hedging Agreements, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

96



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

 

If to the Borrower:

  

Corrections Corporation of America

10 Burton Hills Boulevard, Suite 100

Nashville, Tennessee 37215

Attention: Chief Financial Officer

Telephone No.: (615) 263-3131

Telecopy No.: (615) 263-3010

Website: www.cca.com

With copies to:

  

Bass, Berry & Sims PLC

150 Third Avenue South, Suite 2800

Nashville, Tennessee 37201

Attention: James S. Tate, Jr.

Telephone No.: (615) 742-6200

Telecopy No.: (615) 742-6293

If to Bank of America as

Administrative Agent:

  

Bank of America, N.A.

Mail Code: IL4-135-05-41

135 South LaSalle Street

Chicago, Illinois 60603

Attention: Agency Management

Telephone No.: (312) 828-3185

Telecopy No.: (877) 207-2382

With copies to:

  

Bank of America, N.A.

Mail Code: MD9-978-03-15

1101 Wooton Parkway

Rockville, Maryland 20852

Attention: Barbara P. Levy

Telephone No.: (301) 517-3128

Telecopy No.: (804) 553-2394

If to any Lender:

   To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

97



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office that
shall have been specified for such purpose by written notice to the Borrower and
Lenders, as the Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed and Letters of
Credit requested.

(d) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lender and
the other Lenders by posting the Borrower Materials on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party or breach in bad faith of such Agent Party’s contractual
obligations hereunder; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, any Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

SECTION 13.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this

 

98



--------------------------------------------------------------------------------

Agreement or any of the other Loan Documents may be amended or waived by the
Lenders, and any consent given by the Lenders, if, but only if, such amendment,
waiver or consent is in writing signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and delivered to
the Administrative Agent and, in the case of an amendment, signed by the
Borrower; provided, that no amendment, waiver or consent shall:

(a) waive any condition set forth in Section 5.1 without the written consent of
each Lender directly affected thereby;

(b) increase the Revolving Credit Commitment of any Lender (or reinstate any
Revolving Credit Commitment terminated pursuant to Section 11.2) or the amount
of Loans of any Lender without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrower to pay interest at the
rate set forth in Section 4.1(c) during the continuance of an Event of Default,
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Obligation or to reduce any fee payable hereunder;

(e) change Section 4.4 or Section 11.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

(f) change any provision of this Section or reduce the percentages specified in
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

(g) release all of the Subsidiary Guarantors or release Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in
either case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 12.9), without the written consent of each Lender; or

(h) release all or a material portion of the Collateral or release any Security
Document (other than as authorized in Sections 8.17 or 12.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender as such
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent as such
under this Agreement or any other Loan Document;

 

99



--------------------------------------------------------------------------------

(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; and (v) the Administrative
Agent and the Borrower shall be permitted to amend any provision of the Loan
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Loan Document) if the Administrative Agent
and the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended without the consent of such Lender.

In addition, notwithstanding anything to the contrary herein, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without its
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendment to this Section 13.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent may reasonably deem appropriate in order to effectuate any
increase in the Revolving Credit Commitment pursuant to Section 2.7 or any
Incremental Term Loans pursuant to Section 2.8, including, without limitation,
amendments to permit such increases in the Revolving Credit Commitment and any
Incremental Term Loans to share ratably in the benefits of this Agreement and
the other Loan Documents and to include appropriately any Lenders under such
increases in the Revolving Credit Commitment and any Incremental Term Loans in
any determination of Required Lenders; provided that no such amendment or
modification shall adversely affect in any material respect the rights of any
Lender, in each case, without the written consent of such affected Lender.

SECTION 13.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall, promptly following written demand therefor, pay (i) all
reasonable out-of-pocket expenses incurred by Wells Fargo, the Administrative
Agent and each of their respective Affiliates (including the reasonable fees,
charges and disbursements of counsel for Wells Fargo and the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lenders in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, each Lender and the Issuing Lenders in connection
with the enforcement or preservation of any rights (including, without
limitation, the reasonable fees, charges and disbursements of counsel therefor
and all such out-of-pocket expenses incurred during any workout, restructuring
or related negotiations in respect of any Loans or Letters of Credit) (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including, without limitation, the fees and
disbursements of counsel to the Administrative Agent, each Lender and the
Issuing Lenders; provided that, so long as no Default or Event of Default
exists, such reimbursement for legal fees and disbursements shall be limited to
the fees and disbursements of one primary counsel designated by the
Administrative Agent plus the fees and disbursements of any local and specialist
counsel engaged by the Administrative Agent.

(b) Indemnification by the Borrower. The Borrower shall indemnify the Arrangers,
the Administrative Agent (and any sub-agent thereof), each Lender and each
Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims (including, without limitation, any Environmental Claims or civil
penalties or fines

 

100



--------------------------------------------------------------------------------

assessed by OFAC), damages, liabilities and related costs and expenses
(including the fees, settlement costs, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
applicable Issuing Lender to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Claim related in
any way to the Borrower or any of its Subsidiaries, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), investigation, litigation or other proceeding (whether
or not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related costs or
expenses (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 13.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the applicable Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the applicable Issuing Lender, the Swingline
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Revolving Credit Exposure
at such time, or if the Revolving Credit Exposure has been reduced to zero, then
based on such Lender’s share of the Revolving Credit Exposure immediately prior
to such reduction) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender); provided that with respect to such
unpaid amounts owed to an Issuing Lender or the Swingline Lender solely in its
capacity as such, only the Revolving Credit Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Revolving Credit Lenders’ Revolving Credit Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought or, if the Revolving Credit Commitment has been reduced to zero as of
such time, determined immediately prior to such reduction); provided, further,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such subagent) or the applicable Issuing Lender or
the Swingline Lender in its capacity as such, or against any Related Party of
any of the

 

101



--------------------------------------------------------------------------------

foregoing acting for the Administrative Agent (or any such sub-agent) or
applicable Issuing Lender or the Swingline Lender in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 4.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any Issuing Lender and the Swing Line Lender, the
replacement of any Lender, the termination of the Revolving Credit Commitments
and the repayment, satisfaction or discharge of all the other Obligations.

SECTION 13.4 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, such Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 4.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, each Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, each Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

102



--------------------------------------------------------------------------------

SECTION 13.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York, without
reference to the conflicts or choice of law principles thereof, other than such
principles that are stated in Section 5-1401 and 5-1402 of the General
Obligations Law of the State of New York.

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding that is not subject to appeal shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender,
any Issuing Lender or the Swingline Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

(c) Waiver of Venue; Objection. The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action, litigation or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 13.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

103



--------------------------------------------------------------------------------

SECTION 13.7 Reversal of Payments. To the extent the Borrower makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds of the Collateral,
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.

SECTION 13.8 Injunctive Relief; Punitive Damages.

(a) The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages, to the extent permitted by Applicable Law
and principles of equity.

(b) To the extent permitted by Applicable Law, the Administrative Agent, the
Lenders and the Borrower (on behalf of itself and the Credit Parties) hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any Dispute, whether such Dispute is
resolved through arbitration or judicially.

SECTION 13.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 13.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties

 

104



--------------------------------------------------------------------------------

hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans (including for purposes of this paragraph (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it, the aggregate amount of the Revolving Credit Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Revolving
Credit Commitment is not then in effect, the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, unless (A) such assignment is made to an existing Lender, to an
Affiliate thereof or to an Approved Fund with respect thereto, or (B) each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Revolving Credit Commitment assigned;

(iii) no consent shall be required for any assignment except to the extent
required by subsections (b)(i) and (b)(iv) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund with respect to a Lender; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received written notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless such assignment is to a Person
that is a Lender, an Affiliate of a Lender or an Approved Fund with respect to a
Lender;

(C) the consent of the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment;

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment;

 

105



--------------------------------------------------------------------------------

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

(v) no such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B);

(vi) no such assignment shall be made to a natural person; and

(vii) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 13.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

106



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any Issuing Lender or the
Swingline Lender sell participations to any Person (other than a natural person,
a Defaulting Lender, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s rights and obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the exercise of such rights and the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 13.2 that directly affects such Participant. Subject to paragraph (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.8, 4.9, 4.10 and 4.11 (subject to the requirements and
limitations therein, including the requirements under Section 4.11(g) (it being
understood that the documentation required under Section 4.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.6 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.10 and 4.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.11 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 4.11(g) as though it were a Lender.

 

107



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as Issuing Lender or Swingline Lender after Assignment.

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Credit Commitment and Revolving
Credit Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30
days’ notice to the Borrower and the Lenders, resign as an Issuing Lender and/or
(ii) upon 30 days’ notice to the Borrower, resign as Swingline Lender. In the
event of any such resignation as an Issuing Lender or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Lender or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as an Issuing Lender or Swingline Lender, as the case may be. If Bank of
America resigns as an Issuing Lender, it shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an Issuing
Lender and all L/C Obligations with respect thereto (including the right to
require the L/C Participants to make payments and fund risk participations in
any unreimbursed portions of any payment made by the Issuing Lender pursuant to
Section 3.4(b)). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Revolving Credit Lenders to make
Revolving Credit Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.2(b). Upon the appointment of a successor Issuing
Lender and/or Swingline Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender or Swingline Lender, as the case may be, and (b) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such successor or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

(ii) Any Lender that is an Issuing Lender may at any time assign all of its
Revolving Credit Commitments pursuant to, and subject to the terms of, this
Section 13.10. If such Issuing Lender ceases to be a Lender, it may, at its
option, resign as Issuing Lender. In addition, any Additional Issuing Lender
may, at any time give notice of its resignation to the Administrative Agent and
the Borrower. Upon the resignation of any Issuing Lender, such Issuing Lender’s
obligations to issue Letters of Credit shall terminate but it shall retain all
of the rights and obligations of an Issuing Lender hereunder with respect to
Letters of Credit outstanding as of the effective date of its resignation and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Loans or fund risk participations in outstanding Letter of
Credit Obligations), shall continue.

 

108



--------------------------------------------------------------------------------

SECTION 13.11 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Affiliates’ respective partners, directors, officers,
employees, agents, accountants, legal counsel, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by, or required to
be disclosed to, any rating agency, or regulatory or similar authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement or under any other Loan Document
(or any Hedging Agreement or Cash Management Agreement with a Lender or the
Administrative Agent) or any action or proceeding relating to this Agreement or
any other Loan Document (or any Hedging Agreement or Cash Management Agreement
with a Lender or the Administrative Agent) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.7 or 2.8, or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the Credit
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Credit
Facility, (h) with the consent of the Borrower, to Gold Sheets and other similar
bank trade publications, such information to consist of deal terms and other
information customarily found in such publications, (i) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent, any Lender, any Issuing Lender or any
of their respective Affiliates or in accordance with any such Person’s
regulatory compliance policy if such Person deems the same to be necessary for
the mitigation of claims by those authorities against such Person or any of its
Affiliates. For purposes of this Section, “Information” means all information
received from any Credit Party relating to any Credit Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party; provided that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with Applicable Law, including United States Federal and state
securities laws.

SECTION 13.12 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 13.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the

 

109



--------------------------------------------------------------------------------

Administrative Agent or any Lender pursuant to any provisions of this Agreement
or any of the other Loan Documents shall be deemed coupled with an interest and
shall be irrevocable so long as any of the Obligations remain unpaid or
unsatisfied, any of the Revolving Credit Commitment remains in effect or the
Credit Facility has not been terminated.

SECTION 13.14 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIII and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 13.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 13.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 13.17 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 13.18 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

SECTION 13.19 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document (except for contingent Obligations
that expressly survive the termination of this Agreement or any other Loan
Document) shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or have been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

SECTION 13.20 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

110



--------------------------------------------------------------------------------

SECTION 13.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates or any other Person
and (B) neither the Administrative Agent nor any Arranger has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents and (iii) the Administrative Agent and the Arrangers
and their respective Affiliates may be engaged in a board range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 13.22 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
the Borrower and Subsidiary Guarantors, which information includes the name and
address of each Borrower and Subsidiary Guarantor and other information that
will allow such Lender to identify such Borrower or Subsidiary Guarantor in
accordance with the PATRIOT Act.

SECTION 13.23 Inconsistencies with Other Documents; Independent Effect of
Covenants.

(a) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the Security Documents that imposes additional burdens on
the Borrower or its Restricted Subsidiaries or further restricts the rights of
the Borrower or its Restricted Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.

(b) The Borrower expressly acknowledges and agrees that each covenant contained
in Articles VIII, IX, or X hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles VIII, IX, or X if,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Articles VIII, IX, or X.

SECTION 13.24 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement, effective from
and after the Closing Date. The execution and delivery of this Agreement shall
not constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based

 

111



--------------------------------------------------------------------------------

on facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Closing Date, the credit facilities described in the
Existing Credit Agreement shall be amended, supplemented, modified and restated
in their entirety by this Agreement and the facilities described herein, and all
loans and other obligations of the Borrower outstanding as of such date under
the Existing Credit Agreement shall be deemed to be loans and obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such Loans, together with any Loans funded on the Closing Date, reflect the
respective Revolving Credit Commitments of the Lenders hereunder.

[Signature pages to follow]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

CORRECTIONS CORPORATION OF AMERICA, as Borrower By:   /s/    Todd J Mullenger  
Name: Todd J Mullenger   Title:   Chief Financial Officer and  
            Executive Vice President

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:   /s/    Roberto
Salazar   Name: Roberto Salazar   Title: Vice President

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as Swingline Lender, Issuing Lender and Lender
By:   /s/    Barbara P. Levy   Name: Barbara P. Levy   Title: Senior Vice
President

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender and Lender By:  
/s/    Kay Reedy   Name: Kay Reedy   Title: Managing Director

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:   /s/    Robert L. Mendoza   Name:
Robert L. Mendoza   Title: Senior Vice President

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:   /s/    Christopher Fellows   Name: Christopher
Fellows   Title: Portfolio Manager

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

US BANK, N.A., as Lender By:   /s/    Michael P. Dickman   Name: Michael P.
Dickman   Title: Vice President

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender By:   /s/    John Thurman   Name: John
Thurman   Title: Senior Vice President

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as Lender By:   /s/    R. Andrew Beam   Name:
R. Andrew Beam   Title: Senior Vice President

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender By:   /s/    Randolph Cates  
Name: Randolph Cates   Title: Senior Relationship Manager

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as Lender By:   /s/    Euclid B. Noble   Name:
Euclid B. Noble   Title: Vice President

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:   /s/    Lisa R. Cook   Name: Lisa R. Cook  
Title: Assistant Vice President

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as Lender By:   /s/    Kenneth H.
Berberich   Name:     Kenneth H. Berberich   Title:    Executive Vice President

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COMMUNITY & SOUTHERN BANK, as Lender By:   /s/    Thomas A. Bethel   Name:
Thomas A. Bethel   Title: Senior Relationship Manager

 

Corrections Corporation of America

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF REVOLVING CREDIT NOTE

See attached.



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

$            

                    , 20__

FOR VALUE RECEIVED, the undersigned, CORRECTIONS CORPORATION OF AMERICA, a
Maryland corporation (the “Borrower”), promises to pay to
                    (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of
                    DOLLARS ($            ) or, if less, the principal amount of
all Revolving Credit Loans made by the Lender from time to time pursuant to that
certain Amended and Restated Credit Agreement, dated as of January 6, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the lenders who are or may become
a party thereto and Bank of America, N.A., as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 4.1 of the Credit Agreement. All payments of
principal and interest on this Revolving Credit Note shall be payable in lawful
currency of the United States in immediately available funds as provided in the
Credit Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

 

CORRECTIONS CORPORATION OF AMERICA By:       Name:       Title:    

 

Corrections Corporation of America

Revolving Credit Note

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF SWINGLINE NOTE

See attached.



--------------------------------------------------------------------------------

SWINGLINE NOTE

$30,000,000

                    , 20__

FOR VALUE RECEIVED, the undersigned, CORRECTIONS CORPORATION OF AMERICA, a
Maryland corporation (the “Borrower”), promises to pay to BANK OF AMERICA, N.A.
(the “Lender”), at the place and times provided in the Credit Agreement referred
to below, the principal sum of THIRTY MILLION DOLLARS ($30,000,000) or, if less,
the principal amount of all Swingline Loans made by the Lender from time to time
pursuant to that certain Amended and Restated Credit Agreement, dated as of
January 6, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among the Borrower, the lenders who
are or may become a party thereto and Bank of America, N.A., as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 4.1 of the Credit Agreement. Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Borrower as Revolving Credit Loans pursuant to the
Revolving Credit Notes, and shall not be payable under this Swingline Note as
Swingline Loans. All payments of principal and interest on this Swingline Note
shall be payable in lawful currency of the United States in immediately
available funds as provided in the Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

CORRECTIONS CORPORATION OF AMERICA By:           Name:       Title:    

 

Corrections Corporation of America

Swingline Note

Signature Page



--------------------------------------------------------------------------------

EXHIBIT B

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF NOTICE OF BORROWING

See attached.



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                     

Bank of America, N.A.,

as Administrative Agent

231 South LaSalle Street

Chicago, Illinois 60604

Attention: Agency Management

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to
Section 2.3(a) of the Amended and Restated Credit Agreement dated as of
January 6, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Corrections Corporation of
America, a Maryland corporation (the “Borrower”), the lenders who are or may
become a party thereto (the “Lenders”), and Bank of America, N.A., as
administrative agent (the “Administrative Agent”).

1. The Borrower hereby requests that [the Lenders make Revolving Credit Loan(s)]
[the Swingline Lender make a Swingline Loan] to the Borrower in the aggregate
principal amount of $                    . (Complete with an amount in
accordance with Section 2.3(a) of the Credit Agreement.)

2. The Borrower hereby requests that such Loan(s) be made on the following
Business Day:                     . (Complete with a Business Day in accordance
with Section 2.3(a) of the Credit Agreement for Revolving Credit Loans or
Swingline Loans.)

3. The Borrower hereby requests that such Loan(s) bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:

 

Component

of Loan1

 

Interest Rate

 

Interest Period

(LIBOR Rate

Loans only)

 

Termination Date for

Interest Period (if applicable)

  [Base Rate or LIBOR Rate]2    

 

 

1 

Complete with the Dollar amount of that portion of the overall Loan requested
that is to bear interest at the selected interest rate and/or Interest Period.

 

2 

Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans
(provided that the LIBOR Rate shall not be available until three (3) Business
Days after notice) or (ii) the Base Rate for Swingline Loans.



--------------------------------------------------------------------------------

4. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan(s) requested herein) does not exceed
the maximum amount permitted to be outstanding pursuant to the terms of the
Credit Agreement.

5. All of the conditions applicable to the Loan(s) requested herein as set forth
in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan(s).

6. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

CORRECTIONS CORPORATION OF AMERICA By:       Name:       Title:    

 

 

Corrections Corporation of America

Notice of Borrowing

Signature Page



--------------------------------------------------------------------------------

EXHIBIT C

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION

See attached.



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Bank of America, N.A.,

  as Administrative Agent

231 South LaSalle Street

Chicago, Illinois 60604

Attention: Agency Management

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Amended and Restated Credit Agreement dated as of
January 6, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Corrections Corporation of
America, a Maryland corporation (the “Borrower”), the lenders who are or may
become a party thereto and Bank of America, N.A., as administrative agent (the
“Administrative Agent”).

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

 

     

ABA Routing Number:            

   

Account Number:                      

 

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

CORRECTIONS CORPORATION OF AMERICA By:  

 

  Name:       Title:    

 

Corrections Corporation of America

Notice of Account Designation

Signature Page



--------------------------------------------------------------------------------

EXHIBIT D

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT

See attached.



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                     

Bank of America, N.A.,

  as Administrative Agent

231 South LaSalle Street

Chicago, Illinois 60604

Attention: Agency Management

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(c) of the Amended and Restated Credit Agreement dated as of
January 6, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Corrections Corporation of
America, a Maryland corporation (the “Borrower”), the lenders who are or may
become a party thereto and Bank of America, N.A., as administrative agent (the
“Administrative Agent”).

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                    . (Complete with an amount in accordancepp with Section 2.4
of the Credit Agreement.)

 

  2. The Loan(s) to be prepaid consist of: [check each applicable box]

 

  ¨ Swingline Loan

 

  ¨ Revolving Credit Loans

3. The Borrower shall repay the above-referenced Loans on the following Business
Day:                     . (Complete with a date no earlier than (i) the same
Business Day as of the date of this Notice of Prepayment with respect to any
Swingline Loan or any Revolving Credit Loan that is a Base Rate Loan and
(ii) three (3) Business Days subsequent to date of this Notice of Prepayment
with respect to any LIBOR Rate Loan.)

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

CORRECTIONS CORPORATION OF AMERICA By:  

 

  Name:       Title:    

 

Corrections Corporation of America

Notice of Prepayment

Signature Page



--------------------------------------------------------------------------------

EXHIBIT E

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION

See attached.



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Bank of America, N.A.,

  as Administrative Agent

231 South LaSalle Street

Chicago, Illinois 60604

Attention: Agency Management

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Amended and Restated Credit Agreement
dated as of January 6, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Corrections
Corporation of America, a Maryland corporation (the “Borrower”), the lenders who
are or may become a party thereto and Bank of America, N.A., as administrative
agent (the “Administrative Agent”).

1. The Loan(s) to which this Notice relates are Revolving Credit Loans.

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨ Converting all or a portion of certain Base Rate Loans into LIBOR Rate Loans

 

  (a) The aggregate outstanding principal balance of such Loans is
$            .

 

  (b) The principal amount of such Loans to be converted is $            .

 

  (c) The requested effective date of the conversion of such Loans is
            .

 

  (d) The requested Interest Period applicable to the converted Loans is
            .

 

  ¨ Converting all or a portion of certain LIBOR Rate Loans into Base Rate Loans

 

  (a) The aggregate outstanding principal balance of such Loans is
$            .



--------------------------------------------------------------------------------

  (b) The last day of the current Interest Period for such Loans is
            .

 

  (c) The principal amount of such Loans to be converted is $            .

 

  (d) The requested effective date of the conversion of such Loans is
            .

 

  ¨ Continuing all or a portion of certain LIBOR Rate Loans as LIBOR Rate Loans

 

  (a) The aggregate outstanding principal balance of such Loans is
$            .

 

  (b) The last day of the current Interest Period for such Loans is
            .

 

  (c) The principal amount of such Loans to be continued is $            .

 

  (d) The requested effective date of the continuation of such Loans is
            .

 

  (e) The requested Interest Period applicable to the continued Loans is
            .

3. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

4. All of the conditions applicable to the conversion or continuation of Loans
requested herein as set forth in the Credit Agreement have been satisfied or
waived as of the date hereof and will remain satisfied or waived to the date of
such conversion or continuation.

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

CORRECTIONS CORPORATION OF AMERICA By:  

 

  Name:       Title:    

 

Corrections Corporation of America

Notice of Conversion/Continuation

Signature Page



--------------------------------------------------------------------------------

EXHIBIT F

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

See attached.



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

Dated as of:                     

The undersigned, on behalf of Corrections Corporation of America, a corporation
organized under the laws of Maryland (the “Borrower”), hereby certifies to the
Administrative Agent and the Lenders, each as defined below, as follows:

1. This Certificate is delivered to you pursuant to Section 7.2 of the Amended
and Restated Credit Agreement dated as of January 6, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the lenders who are or become party thereto, as
Lenders, and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of                     and for the                     period[s] then
ended, and such statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of their operations and cash flows for the period[s] indicated, subject
to normal year-end adjustments.

3. I have reviewed the terms of the Credit Agreement and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this Certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].

4. As of the date of this Certificate, the calculations determining the
Applicable Margin are set forth on the attached Schedules 1 and 2, and the
Borrower and its Subsidiaries are in compliance with the financial covenants
contained in and as required by Article IX of the Credit Agreement as shown on
such Schedules 1 and 2.

[Signature Page Follows.]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

CORRECTIONS CORPORATION OF AMERICA By:           Name:       Title:    

 

Corrections Corporation of America

Officer’s Compliance Certificate

Signature Page



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

($ in 000’s)

For the Quarter/Year ended                                     (“Statement
Date”)

 

I.

 

Section 9.1 – Consolidated Total Leverage Ratio.

      

A.     Consolidated Total Indebtedness at Statement Date:

   $                            

B.     Consolidated EBITDA for four consecutive fiscal quarters ending on above
date (“Subject Period”) (see Schedule 2):

    

1.      Consolidated Net Income for Subject Period:

   $                            

2.      Extraordinary loss plus any net loss realized in connection with an
Asset Disposition for Subject Period:

   $                            

3.      Provision for income taxes for Subject Period:

   $                            

4.      Consolidated Interest Expense for Subject Period:

   $                            

5.      Depreciation expenses for Subject Period:

   $                            

6.      Amortization expenses (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) for Subject Period:

   $                            

7.      Other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) for Subject Period:

   $                            

8.      Non-cash items increasing such Consolidated Net Income for Subject
Period, other than the accrual of revenue in the ordinary course of business:

   $                            

9.      Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5+ 6 + 7 – 8):

   $                            

C.     Consolidated Total Leverage Ratio (Line I.A ÷ Line I.B.9):

                    to 1.00



--------------------------------------------------------------------------------

II.

  

Section 9.2 – Consolidated Secured Leverage Ratio.

     

A.     Consolidated Secured Debt at Statement Date:

   $                             

B.     Consolidated EBITDA for Subject Period (Line I.B.9 above):

   $                             

C.     Consolidated Secured Leverage Ratio (Line II.A ÷ Line II.B):

                    to 1.00

III.

  

Section 9.3 – Interest Coverage Ratio.

     

A.     Consolidated EBITDA for Subject Period (Line I.B.9 above):

   $                             

B.     Consolidated Interest Expense for Subject Period:

   $                             

C.     Interest Coverage Ratio (Line III.A ÷ Line III.B):

                    to 1.00



--------------------------------------------------------------------------------

Schedule 2

to

Officer’s Compliance Certificate

($ in 000’s)

For the Quarter/Year ended                     (“Statement Date”)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated

EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income

              

+       Extraordinary loss plus any net loss realized in connection with an
Asset Disposition

              

+       income taxes

              

+       Consolidated Interest Expense

              

+       depreciation expense

              

+       amortization expense (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period)

              



--------------------------------------------------------------------------------

Consolidated

EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

+       Other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period)

              

-        Non-cash items increasing such Consolidated Net Income for Subject
Period, other than the accrual of revenue in the ordinary course of business

              

=       Consolidated EBITDA

              



--------------------------------------------------------------------------------

EXHIBIT G

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION

See attached.



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities 5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

  1. Assignor[s]:                                              

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.



--------------------------------------------------------------------------------

  2. Assignee[s]:                                 [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]]

 

  3. Borrower: Corrections Corporation of America, a Maryland corporation

 

  4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

  5. Credit Agreement: Amended and Restated Credit Agreement, dated as of
January 6, 2012, as amended, restated, supplemented or otherwise modified from
time to time, by and among Corrections Corporation of America, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
an Issuing Lender, and Swingline Lender

 

  6. Assigned Interest:

 

Assignor[s]6

   Assignee[s]7    Facility
Assigned 8    Aggregate
Amount of
Commitment
for all
Lenders9      Amount of
Commitment
Assigned      Percentage
Assigned of
Commitment10     CUSIP
Number          $                        $                         
                 %             $                        $                       
                   %             $                        $                    
                      %   

 

  [7.

Trade Date:                             ] 11

Effective Date:                             , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, etc.).

9 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10 

Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Commitment/Loans of all Lenders thereunder.

11 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:           Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:           Title:  

[Consented to and]12 Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:           Title:  

[Consented to:]13

 

CORRECTIONS CORPORATION OF AMERICA,

as Borrower

By:           Title:  

BANK OF AMERICA, N.A., as

Swingline Lender

By:           Title:  

[NAME OF ISSUING LENDER(S)], as

Issuing Lender

By:           Title:  

 

12 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

13 

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, an Issuing Issuer) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type presented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][relevant] Assignee for amounts which have accrued from and after the
Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

dated as of January 6, 2012

by and among

CERTAIN SUBSIDIARIES OF

CORRECTIONS CORPORATION OF AMERICA,

as Subsidiary Guarantors,

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I DEFINED TERMS

     1   

SECTION 1.1 Definitions

     1   

SECTION 1.2 Other Definitional Provisions

     1   

Article II GUARANTY

     1   

SECTION 2.1 Guaranty

     2   

SECTION 2.2 Bankruptcy Limitations on Subsidiary Guarantors

     2   

SECTION 2.3 Agreements for Contribution; No Subrogation

     2   

SECTION 2.4 Nature of Guaranty

     4   

SECTION 2.5 Waivers

     5   

SECTION 2.6 Modification of Loan Documents, etc

     6   

SECTION 2.7 Demand by the Administrative Agent

     6   

SECTION 2.8 Remedies

     7   

SECTION 2.9 Benefits of Guaranty

     7   

SECTION 2.10 Termination; Reinstatement

     7   

SECTION 2.11 Payments

     8   

Article III REPRESENTATIONS AND WARRANTIES

     8   

SECTION 3.1 Organization; Power; Qualification

     8   

SECTION 3.2 Authorization of Guaranty and other Loan Documents; Enforceability

     8   

SECTION 3.3 Compliance of Guaranty and other Loan Documents with Laws, etc

     8   

SECTION 3.4 Title to Properties

     9   

SECTION 3.5 Liens

     9   

SECTION 3.6 Litigation

     9   

SECTION 3.7 Compliance with Law; Governmental Approvals

     9   

SECTION 3.8 Solvency

     9   

Article IV MISCELLANEOUS

     9   

SECTION 4.1 Notices

     9   

SECTION 4.2 Amendments in Writing

     9   

SECTION 4.3 Expenses; Indemnification; Waiver of Consequential Damages, etc

     10   

SECTION 4.4 Right of Setoff

     10   

 

i



--------------------------------------------------------------------------------

     Page  

SECTION 4.5 Governing Law; Jurisdiction; Venue; Service of Process

     10   

SECTION 4.6 Waiver of Jury Trial

     11   

SECTION 4.7 No Waiver by Course of Conduct, Cumulative Remedies

     12   

SECTION 4.8 Successors and Assigns

     12   

SECTION 4.9 Survival of Indemnities

     12   

SECTION 4.10 Titles and Captions

     12   

SECTION 4.11 Severability of Provisions

     12   

SECTION 4.12 Counterparts

     12   

SECTION 4.13 Integration

     13   

SECTION 4.14 Advice of Counsel, No Strict Construction

     13   

SECTION 4.15 Acknowledgements

     13   

SECTION 4.16 Reliance

     13   

SECTION 4.17 Releases

     14   

SECTION 4.18 Additional Subsidiary Guarantors

     14   

SECTION 4.19 All Powers Coupled with Interest

     14   

SECTION 4.20 Secured Parties

     14   

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”), dated as
of January 6, 2012, is made by certain Subsidiaries of CORRECTIONS CORPORATION
OF AMERICA, a Maryland corporation (such Subsidiaries, collectively, the
“Subsidiary Guarantors”, each, a “Subsidiary Guarantor”), in favor of BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the ratable benefit of the Secured Parties.

STATEMENT OF PURPOSE

Pursuant to the terms of the Amended and Restated Credit Agreement, dated of
even date herewith (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
Lenders, and the Administrative Agent, the Lenders have agreed to make
Extensions of Credit to the Borrower upon the terms and subject to the
conditions set forth therein.

The Borrower and the Subsidiary Guarantors, though separate legal entities,
comprise one integrated financial enterprise, and all Extensions of Credit to
the Borrower will inure, directly or indirectly, to the benefit of each of the
Subsidiary Guarantors.

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Subsidiary Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent, for the ratable benefit of the Secured Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, the Subsidiary Guarantors hereby agree with the Administrative
Agent, for the ratable benefit of the Secured Parties, as follows:

ARTICLE I DEFINED TERMS

SECTION 1.1 Definitions. The following terms when used in this Guaranty shall
have the meanings assigned to them below:

“Additional Subsidiary Guarantor” means each Subsidiary of the Borrower that
hereafter becomes a Subsidiary Guarantor pursuant to Section 4.18 hereof and
Section 8.11 of the Credit Agreement.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

SECTION 1.2 Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Guaranty including the preambles and recitals hereof
shall have the meanings ascribed to them in the Credit Agreement. The terms of
Sections 1.2, 1.6, 1.7 and 13.15 of the Credit Agreement are incorporated herein
by reference as if fully set forth herein; provided that references therein to
“Agreement” shall mean this Guaranty. Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Subsidiary
Guarantor, shall refer to such Subsidiary Guarantor’s Collateral or the relevant
part thereof.



--------------------------------------------------------------------------------

ARTICLE II GUARANTY

SECTION 2.1 Guaranty. Each Subsidiary Guarantor hereby, jointly and severally
with the other Subsidiary Guarantors, unconditionally guarantees to the
Administrative Agent for the ratable benefit of the Secured Parties, and their
respective permitted successors, endorsees, transferees and assigns, the prompt
payment and performance of all Obligations whether primary or secondary (whether
by way of endorsement or otherwise), whether now existing or hereafter arising,
whether or not from time to time reduced or extinguished (except by payment
thereof) or hereafter increased or incurred, whether enforceable or
unenforceable as against the Borrower, whether or not discharged, stayed or
otherwise affected by any Debtor Relief Law or proceeding thereunder, whether
created directly with the Administrative Agent or any other Secured Party or
acquired by the Administrative Agent or any other Secured Party through
assignment or endorsement or otherwise, whether matured or unmatured, whether
joint or several, as and when the same become due and payable (whether at
maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all of the foregoing being hereafter collectively referred to as the
“Guaranteed Obligations”).

SECTION 2.2 Bankruptcy Limitations on Subsidiary Guarantors. Notwithstanding
anything to the contrary contained in Section 2.1, it is the intention of each
Subsidiary Guarantor and the Secured Parties that, in any proceeding involving
the bankruptcy, reorganization, arrangement, adjustment of debts, relief of
debtors, dissolution or insolvency or any similar proceeding with respect to any
Subsidiary Guarantor or its assets, the amount of such Subsidiary Guarantor’s
obligations with respect to the Guaranteed Obligations (or any other obligations
of such Subsidiary Guarantor to the Secured Parties) shall be equal to, but not
in excess of, the maximum amount thereof not subject to avoidance or recovery by
operation of Debtor Relief Laws after giving effect to Section 2.3(a). To that
end, but only in the event and to the extent that after giving effect to
Section 2.3(a), such Subsidiary Guarantor’s obligations with respect to the
Guaranteed Obligations (or any other obligations of such Subsidiary Guarantor to
the Secured Parties) or any payment made pursuant to such Guaranteed Obligations
(or any other obligations of such Subsidiary Guarantor to the Secured Parties)
would, but for the operation of the first sentence of this Section 2.2, be
subject to avoidance or recovery in any such proceeding under Debtor Relief Laws
after giving effect to Section 2.3(a), the amount of such Subsidiary Guarantor’s
obligations with respect to the Guaranteed Obligations (or any other obligations
of such Subsidiary Guarantor to the Secured Parties) shall be limited to the
largest amount that, after giving effect thereto, would not, under Debtor Relief
Laws, render such Subsidiary Guarantor’s obligations with respect to the
Guaranteed Obligations (or any other obligations of such Subsidiary Guarantor to
the Secured Parties) unenforceable or avoidable or otherwise subject to recovery
under Debtor Relief Laws. To the extent any payment actually made pursuant to
the Guaranteed Obligations exceeds the limitation of the first sentence of this
Section 2.2 and is otherwise subject to avoidance and recovery in any such
proceeding under Debtor Relief Laws, the amount subject to avoidance shall in
all events be limited to the amount by which such actual payment exceeds such
limitation and the Guaranteed Obligations as limited by the first sentence of
this Section 2.2 shall in all events remain in full force and effect and be
fully enforceable against such Subsidiary Guarantor. The first sentence of this
Section 2.2 is intended solely to preserve the rights of the Secured Parties
hereunder against such Subsidiary Guarantor in such proceeding to the maximum
extent permitted by Debtor Relief Laws and none of such Subsidiary Guarantor,
the Borrower, any other Subsidiary Guarantor or any other Person shall have any
right or claim under such sentence that would not otherwise be available under
Debtor Relief Laws in such proceeding.

 

2



--------------------------------------------------------------------------------

SECTION 2.3 Agreements for Contribution; No Subrogation.

(a) The Subsidiary Guarantors hereby agree among themselves that, if any
Subsidiary Guarantor shall make an Excess Payment (as defined below), such
Subsidiary Guarantor shall have a right of contribution from each other
Subsidiary Guarantor in an amount equal to such other Subsidiary Guarantor’s
Contribution Share (as defined below) of such Excess Payment. The payment
obligations of any Subsidiary Guarantor under this Section 2.3(a) shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been indefeasibly paid and
performed in full, and none of the Subsidiary Guarantors shall exercise any
right or remedy under this Section 2.3(a) against any other Subsidiary Guarantor
until such Guaranteed Obligations have been indefeasibly paid in cash and the
Revolving Credit Commitments terminated. For purposes of this Section 2.3(a),

“Contribution Share” shall mean, for any Subsidiary Guarantor in respect of any
Excess Payment made by any other Subsidiary Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (a) the Excess Net Assets,
if any, of such Subsidiary Guarantor to (b) the sum of the Excess Net Assets, if
any, of each Subsidiary Guarantor other than the maker of such Excess Payment;
provided that, for purposes of calculating the Contribution Shares of the
Subsidiary Guarantors in respect of any Excess Payment, any Subsidiary Guarantor
that became a Subsidiary Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Subsidiary Guarantor on the date of such
Excess Payment and the financial information for such Subsidiary Guarantor as of
the date such Subsidiary Guarantor became a Subsidiary Guarantor shall be
utilized for such Subsidiary Guarantor in connection with such Excess Payment;

“Excess Net Assets” means, for any Subsidiary Guarantor, the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Subsidiary Guarantor (including
probable contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder);

“Excess Payment” shall mean the amount paid by any Subsidiary Guarantor in
excess of its Ratable Share of the aggregate amount of any payment in respect of
the Guaranteed Obligations by the Subsidiary Guarantors; and

“Ratable Share” shall mean, for any Subsidiary Guarantor in respect of any
payment of Guaranteed Obligations, the ratio (expressed as a percentage) as of
the date of such payment of Guaranteed Obligations of (a) the Excess Net Assets,
if any, of such Subsidiary Guarantor to (b) the sum of the Excess Net Assets, if
any, of each Subsidiary Guarantor; provided that, for purposes of calculating
the Ratable Shares of the Subsidiary Guarantors in respect of any payment of
Guaranteed Obligations, any Subsidiary Guarantor that became a Subsidiary
Guarantor subsequent to the date of any such payment shall be deemed to have
been a Subsidiary Guarantor on the date of such payment and the financial
information for such Subsidiary Guarantor as of the date such Subsidiary
Guarantor became a Subsidiary Guarantor shall be utilized for such Subsidiary
Guarantor in connection with such payment.

Each of the Subsidiary Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. This Section 2.3 shall not be deemed to affect
any right of subrogation, indemnity, reimbursement or contribution that any
Subsidiary Guarantor may have under Applicable Law against the Borrower in
respect of any payment of Guaranteed Obligations.

 

3



--------------------------------------------------------------------------------

(b) Notwithstanding any payment or payments by any of the Subsidiary Guarantors
hereunder, or any set-off or application of funds of any of the Subsidiary
Guarantors by the Administrative Agent or any other Secured Party, or the
receipt of any amounts by the Administrative Agent or any other Secured Party
with respect to any of the Guaranteed Obligations, none of the Subsidiary
Guarantors shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any other Secured Party against the Borrower or the
other Subsidiary Guarantors or against any collateral security held by the
Administrative Agent or any other Secured Party for the payment of the
Guaranteed Obligations, nor shall any of the Subsidiary Guarantors seek any
reimbursement from the Borrower or any of the other Subsidiary Guarantors in
respect of payments made by such Subsidiary Guarantor in connection with the
Guaranteed Obligations, until all amounts owing to the Administrative Agent and
the Secured Parties on account of the Guaranteed Obligations are indefeasibly
paid in full in cash and the Revolving Credit Commitments are terminated. If any
amount shall be paid to any Subsidiary Guarantor on account of such subrogation
rights at any time when all of the Guaranteed Obligations shall not have been
indefeasibly paid in full, such amount shall be held by such Subsidiary
Guarantor in trust for the Administrative Agent, segregated from other funds of
such Subsidiary Guarantor, and shall, forthwith upon receipt by such Subsidiary
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Subsidiary Guarantor (duly endorsed by such Subsidiary Guarantor to the
Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.

SECTION 2.4 Nature of Guaranty.

(a) Each Subsidiary Guarantor agrees that this Guaranty is a continuing,
unconditional guaranty of payment and performance and not of collection, and
that its obligations under this Guaranty shall be primary, absolute and
unconditional, irrespective of, and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement, any other Loan Document, any
Cash Management Agreement or any Hedging Agreement or any other agreement,
document or instrument to which the Borrower, any Subsidiary Guarantor or any of
their respective Subsidiaries or Affiliates is or may become a party;

(ii) the absence of any action to enforce this Guaranty, the Credit Agreement,
any other Loan Document, any Cash Management Agreement or any Hedging Agreement
or the waiver or consent by the Administrative Agent or any other Secured Party
with respect to any of the provisions of this Guaranty, the Credit Agreement,
any other Loan Document, any Cash Management Agreement or any Hedging Agreement;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any other
Secured Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty);

(iv) any structural change in, restructuring of or other similar organizational
change of the Borrower, any Subsidiary Guarantor, any other guarantors or any of
their respective Subsidiaries or Affiliates; or

(v) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor;

 

4



--------------------------------------------------------------------------------

it being agreed by each Subsidiary Guarantor that, subject to the first sentence
of Section 2.2, its obligations under this Guaranty shall not be discharged
until the final indefeasible payment and performance, in full, of the Guaranteed
Obligations and the termination of the Revolving Credit Commitments.

(b) Each Subsidiary Guarantor represents, warrants and agrees that the
Guaranteed Obligations and its obligations under this Guaranty are not and shall
not be subject to any counterclaims, offsets or defenses of any kind (other than
the defense of payment) against the Administrative Agent, the other Secured
Parties or the Borrower whether now existing or which may arise in the future.

(c) Each Subsidiary Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Borrower and any of the
Subsidiary Guarantors, on the one hand, and the Administrative Agent and the
other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Guaranty.

SECTION 2.5 Waivers. To the extent permitted by Applicable Law, each Subsidiary
Guarantor expressly waives all of the following rights and defenses (and agrees
not to take advantage of or assert any such right or defense):

(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Administrative Agent or any other Secured
Party to proceed in respect of the Guaranteed Obligations against the Borrower
or any other Person or against any security for or other guaranty of the payment
and performance of the Guaranteed Obligations before proceeding against, or as a
condition to proceeding against, such Subsidiary Guarantor;

(b) any defense based upon the failure of the Administrative Agent or any other
Secured Party to commence an action in respect of the Guaranteed Obligations
against the Borrower, such Subsidiary Guarantor, any other guarantor or any
other Person or any security for the payment and performance of the Guaranteed
Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, that may delay, prevent or otherwise affect the performance by such
Subsidiary Guarantor of its obligations under, or the enforcement by the
Administrative Agent or the other Secured Parties of this Guaranty;

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein or in the other Loan Documents) of whatever kind or
nature with respect to any of the Guaranteed Obligations and the benefit of all
provisions of Applicable Law that are or might be in conflict with the terms of
this Guaranty; and

(e) any and all right to notice of the creation, renewal, extension or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by the
Administrative Agent or any other Secured Party upon, or acceptance of, this
Guaranty.

To the extent permitted by Applicable Law, each Subsidiary Guarantor agrees that
any notice or directive given at any time to the Administrative Agent or any
other Secured Party that is inconsistent with any of the foregoing waivers shall
be null and void and may be ignored by the Administrative Agent or such Secured
Party, and, in addition, may not be pleaded or introduced as evidence in any
litigation

 

5



--------------------------------------------------------------------------------

relating to this Guaranty for the reason that such pleading or introduction
would be at variance with the written terms of this Guaranty, unless the
Administrative Agent and the Required Lenders have specifically agreed otherwise
in writing. The foregoing waivers are of the essence of the transaction
contemplated by the Credit Agreement, the other Loan Documents, the Cash
Management Agreements and the Hedging Agreements and, but for this Guaranty and
such waivers, the Administrative Agent and the other Secured Parties would
decline to enter into the Credit Agreement, the other Loan Documents, the Cash
Management Agreements and the Hedging Agreements.

SECTION 2.6 Modification of Loan Documents, etc. Neither the Administrative
Agent nor any other Secured Party shall incur any liability to any Subsidiary
Guarantor as a result of any of the following, and none of the following shall
impair or release this Guaranty or any of the obligations of any Subsidiary
Guarantor under this Guaranty:

(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b) any action under or in respect of the Credit Agreement, any other Loan
Document, any Cash Management Agreement or any Hedging Agreement in the exercise
of any remedy, power or privilege contained therein or available to any of them
at law, in equity or otherwise, or waiver or refraining from exercising any such
remedies, powers or privileges;

(c) any amendment to, or modification of, in any manner whatsoever, any Loan
Document, any Cash Management Agreement or any Hedging Agreement;

(d) any extension or waiver of the time for performance by any Subsidiary
Guarantor, any other guarantor, the Borrower or any other Person of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under a Loan Document, a Cash Management Agreement or a Hedging
Agreement, or waiver of such performance or compliance or consent to a failure
of, or departure from, such performance or compliance;

(e) the taking and holding of security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of any Subsidiary Guarantor, any other guarantor or the
Borrower to the Administrative Agent or the other Secured Parties;

(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by any Subsidiary Guarantor, any other guarantor or the Borrower to
the Administrative Agent or any other Secured Party;

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Subsidiary Guarantor, any other guarantor or the Borrower are subordinated to
the claims of the Administrative Agent or any other Secured Party; or

(h) any application of any sums by whomever paid or however realized to any
Guaranteed Obligations owing by any Subsidiary Guarantor, any other guarantor or
the Borrower to the Administrative Agent or any other Secured Party in such
manner as the Administrative Agent or any other Secured Party shall determine in
its reasonable discretion.

 

6



--------------------------------------------------------------------------------

SECTION 2.7 Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable, then the Subsidiary Guarantors
shall, upon demand in writing therefor by the Administrative Agent to the
Subsidiary Guarantors, pay all or such portion of the outstanding Guaranteed
Obligations due hereunder then declared due and payable.

SECTION 2.8 Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders the Administrative
Agent may, or upon the request of the Required Lenders the Administrative Agent
shall, enforce against the Subsidiary Guarantors their obligations and
liabilities hereunder and exercise such other rights and remedies as may be
available to the Administrative Agent hereunder, under the Credit Agreement,
under the other Loan Documents, the Cash Management Agreements or the Hedging
Agreements or otherwise.

SECTION 2.9 Benefits of Guaranty. The provisions of this Guaranty are for the
benefit of the Administrative Agent and the other Secured Parties and their
respective permitted successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between the Borrower, the other Credit
Parties, the Administrative Agent and the other Secured Parties, the obligations
of the Borrower and the other Credit Parties under the Loan Documents, the Cash
Management Agreements or the Hedging Agreements. In the event all or any part of
the Guaranteed Obligations are transferred, endorsed or assigned by the
Administrative Agent or any other Secured Party to any Person or Persons as
permitted under the Credit Agreement, any reference to an “Administrative
Agent”, or “Secured Party” herein shall be deemed to refer equally to such
Person or Persons.

SECTION 2.10 Termination; Reinstatement.

(a) Subject to clause (c) below, this Guaranty shall remain in full force and
effect until all the Guaranteed Obligations and all the obligations of the
Subsidiary Guarantors shall have been indefeasibly paid in full in cash and the
Revolving Credit Commitments terminated, whereupon this Guaranty shall
terminate.

(b) No payment made by the Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person received or collected by the Administrative Agent
or any other Secured Party from the Borrower, any Subsidiary Guarantor any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Subsidiary
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Subsidiary Guarantor in respect of the obligations of
the Subsidiary Guarantors or any payment received or collected from such
Subsidiary Guarantor in respect of the obligations of the Subsidiary
Guarantors), remain liable for the obligations of the Subsidiary Guarantors up
to the maximum liability of such Subsidiary Guarantor hereunder until the
Guaranteed Obligations and all the obligations of the Subsidiary Guarantors
shall have been indefeasibly paid in full in cash and the Revolving Credit
Commitments terminated.

(c) Each Subsidiary Guarantor agrees that, if any payment made by the Borrower
or any other Person applied to the Guaranteed Obligations is at any time
avoided, annulled, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or is repaid in
whole or in part pursuant to a good faith settlement of a pending or threatened
avoidance claim, or the proceeds of any Collateral are required to be refunded
by the Administrative Agent or any other Secured Party to the Borrower or any
other Credit Party or its estate, trustee, receiver or any other Person,
including, without limitation, any Subsidiary Guarantor, under any Applicable
Law or equitable cause,

 

7



--------------------------------------------------------------------------------

then, to the extent of such payment or repayment, each Subsidiary Guarantor’s
liability hereunder (and any Lien or Collateral securing such liability) shall
be and remain in full force and effect, as fully as if such payment had never
been made, and, if prior thereto, this Guaranty shall have been canceled or
surrendered (and if any Lien or Collateral securing such Subsidiary Guarantor’s
liability hereunder shall have been released or terminated by virtue of such
cancellation or surrender), this Guaranty (and such Lien or Collateral) shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of such Subsidiary Guarantor in respect of the amount of such
payment (or any Lien or Collateral securing such obligation).

SECTION 2.11 Payments. Payments by the Subsidiary Guarantors shall be made to
the Administrative Agent, to be credited and applied to the Guaranteed
Obligations in accordance with the terms of the Credit Agreement, in immediately
available Dollars to an account designated by the Administrative Agent or at the
Administrative Agent’s Office or at any other address that may be specified in
writing from time to time by the Administrative Agent.

ARTICLE III REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Secured Parties to make their respective Extensions
of Credit to, and/or to enter into Cash Management Agreements and/or Hedging
Agreements with, as applicable, the Borrower or another Credit Party (as the
case may be), each Subsidiary Guarantor hereby represents and warrants to the
Administrative Agent and each Secured Party that:

SECTION 3.1 Organization; Power; Qualification. Such Subsidiary Guarantor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, has the power and authority to
own, lease and operate its properties and to carry on its business as now being
and hereafter proposed to be conducted and is duly qualified and authorized to
do business and in good standing in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.2 Authorization of Guaranty and other Loan Documents; Enforceability.
Such Subsidiary Guarantor has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance, in accordance with their respective terms, of this Guaranty and
each of the other Loan Documents to which it is a party. This Guaranty and each
of the other Loan Documents to which such Subsidiary Guarantor is a party have
been duly executed and delivered by duly authorized officers or other
representatives of such Subsidiary Guarantor and constitute the legal, valid and
binding obligation of such Subsidiary Guarantor, enforceable in accordance with
its terms, except as such enforceability may be limited by Debtor Relief Laws
from time to time in effect that affect the enforcement of creditors’ rights and
the availability of equitable remedies.

SECTION 3.3 Compliance of Guaranty and other Loan Documents with Laws, etc. The
execution, delivery and performance by such Subsidiary Guarantor of this
Guaranty and each other Loan Document to which it is a party in accordance with
their respective terms, and the transactions contemplated hereby or thereby, do
not and will not, by the passage of time, the giving of notice or otherwise,
(a) require any Governmental Approval or violate any Applicable Law relating to
such Subsidiary Guarantor where the failure to obtain such Governmental Approval
or such violation of Applicable Law could reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of such Subsidiary Guarantor, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Subsidiary Guarantor is a party or by

 

8



--------------------------------------------------------------------------------

which any of its properties may be bound or any Governmental Approval relating
to such Subsidiary Guarantor that could reasonably be expected to have a
Material Adverse Effect, (d) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Subsidiary Guarantor other than Liens arising pursuant to the Loan
Documents and Permitted Liens or (e) require any consent or authorization of,
filing with, or other act in respect of, an arbitrator or Governmental Authority
and no consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Guaranty other than
consents, authorizations, filings or other acts or consents that have been
obtained or made or for which the failure to obtain or make could not reasonably
be expected to have a Material Adverse Effect and other than consents or filings
under the UCC.

SECTION 3.4 Title to Properties. Such Subsidiary Guarantor has such title to the
real property owned or leased by it as is necessary or desirable to the conduct
of its business and valid and legal title to all of its personal property and
assets, including, but not limited to, those reflected on the balance sheets of
the Borrower and its Restricted Subsidiaries delivered pursuant to terms and
conditions of the Credit Agreement, except those which have been disposed of by
such Subsidiary Guarantor subsequent to such date which dispositions are
expressly permitted under the terms of the Credit Agreement.

SECTION 3.5 Liens. None of the properties and assets of such Subsidiary
Guarantor is subject to any Lien except Permitted Liens. No Subsidiary Guarantor
has signed any financing statement or any security agreement authorizing any
secured party thereunder to file any financing statement, except to perfect
those Permitted Liens.

SECTION 3.6 Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 6.1(u) to the Credit Agreement, there are no actions, suits or
proceedings pending nor, to the knowledge of such Subsidiary Guarantor,
threatened against or in any other way relating adversely to or affecting such
Subsidiary Guarantor or any Subsidiaries thereof or any of their respective
properties in any court or before any arbitrator of any kind or before or by any
Governmental Authority that (i) either individually or in the aggregate, has
had, or could reasonably be expected to have, a Material Adverse Effect, or
(ii) materially adversely affects any of the Transactions.

SECTION 3.7 Compliance with Law; Governmental Approvals. Each Subsidiary
Guarantor (a) has all Governmental Approvals required by any Applicable Law for
it to conduct its business, each of which is in full force and effect, is final
and not subject to review on appeal and is not the subject of any pending or, to
the best of its knowledge, threatened attack by direct or collateral proceeding,
(b) is in compliance with each Governmental Approval applicable to it and in
compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a),
(b) or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.8 Solvency. As of the Closing Date (or such later date upon which such
Subsidiary Guarantor became a party hereto) such Subsidiary Guarantor is
Solvent.

 

9



--------------------------------------------------------------------------------

ARTICLE IV MISCELLANEOUS

SECTION 4.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 13.1 of the Credit
Agreement; provided that notices and communications to the Subsidiary Guarantors
shall be directed to the Subsidiary Guarantors, at the address of the Borrower
set forth in Section 13.1 of the Credit Agreement.

SECTION 4.2 Amendments in Writing. None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified, nor any
consent be given, except in accordance with Section 13.2 of the Credit
Agreement.

SECTION 4.3 Expenses; Indemnification; Waiver of Consequential Damages, etc.

(a) The Subsidiary Guarantors shall, jointly and severally, pay all
out-of-pocket expenses (including, without limitation, attorney’s fees and
expenses) incurred by the Administrative Agent and each Lender and Issuing
Lender to the extent the Borrower would be required to do so pursuant to
Section 13.3 of the Credit Agreement.

(b) The Subsidiary Guarantors shall, jointly and severally, pay and indemnify
each Indemnitee against Indemnified Taxes and Other Taxes to the extent the
Borrower would be required to do so pursuant to Section 4.11 of the Credit
Agreement.

(c) The Subsidiary Guarantors shall, jointly and severally, indemnify each
Indemnitee to the extent the Borrower would be required to do so pursuant to
Section 13.3 of the Credit Agreement.

(d) To the fullest extent permitted by Applicable Law, each Subsidiary Guarantor
agrees that it shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Guaranty, any other Loan Document, any
Hedging Agreement, any Cash Management Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby or any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in this Section 4.3 shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Guaranty, the other Loan Documents, any Cash Management
Agreements, any Hedging Agreements or the transactions contemplated hereby or
thereby.

(e) All amounts due under this Section shall be payable promptly after demand
therefor, and any amounts not so paid on demand (in addition to other rights and
remedies resulting from such nonpayment) shall bear interest from the date of
demand until paid in full at the applicable default rate specified in
Section 4.1(c) of the Credit Agreement.

(f) Each party’s obligations under this Section shall survive the termination of
the Loan Documents and the payment of the Obligations thereunder.

SECTION 4.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender or any such Affiliate to or for
the credit or the account of such Subsidiary Guarantor to the same extent a

 

10



--------------------------------------------------------------------------------

Lender could do so under Section 13.4 of the Credit Agreement. The rights of
each Lender, each Issuing Lender and each of their respective Affiliates under
this Section 4.4 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Lender or any such Affiliates
may have. Each Lender and each Issuing Lender agrees to notify such Subsidiary
Guarantor and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 4.5 Governing Law; Jurisdiction; Venue; Service of Process

(a) Governing Law. This Guaranty, unless otherwise expressly set forth herein,
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Guaranty and
the transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of New York, without reference to the
conflicts or choice of law principles thereof, other than such principles that
are stated in Section 5-1401 and 5-1402 of the General Obligations Law of the
State of New York.

(b) Submission to Jurisdiction. Each Subsidiary Guarantor agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise against
the Administrative Agent or any other Secured Party or any Related Party of the
foregoing, in any way relating to this Guaranty or the transactions relating
hereto in any forum other than the courts of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding that is not subject to appeal shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. Nothing in this Guaranty or in any other Loan Document shall affect any
right that the Administrative Agent or any other Secured Party may otherwise
have to bring any action, litigation or proceeding relating to this Guaranty or
any other Loan Document against any Subsidiary Guarantor or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each Subsidiary Guarantor irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action, litigation or
proceeding arising out of or relating to this Guaranty or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1 of the Credit
Agreement. Nothing in this Guaranty will affect the right of any party hereto to
serve process in any other manner permitted by Applicable Law.

(e) Appointment of the Borrower as Agent for the Subsidiary Guarantors. To the
fullest extent permitted by Applicable Law, each Subsidiary Guarantor hereby
irrevocably appoints and authorizes the Borrower to act as its agent for service
of process and notices required to be delivered under this Guaranty or under the
other Loan Documents, it being understood and agreed that receipt by the
Borrower of any summons, notice or other similar item shall be deemed effective
receipt by such Subsidiary Guarantor and its Subsidiaries.

 

11



--------------------------------------------------------------------------------

SECTION 4.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 4.7 No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 4.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege or shall be construed to be a waiver of
any Event of Default. A waiver by the Administrative Agent or any other Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that the Administrative Agent or such
other Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

SECTION 4.8 Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of each Subsidiary Guarantor and shall inure to the
benefit of each Subsidiary Guarantor (and shall bind all Persons who become
bound as a Subsidiary Guarantor under this Guaranty), the Administrative Agent
and the other Secured Parties and their respective successors and permitted
assigns; provided that no Subsidiary Guarantor may assign, transfer or delegate
any of its rights or obligations under this Guaranty without the prior written
consent of the Administrative Agent, the Lenders and the Issuing Lenders to the
extent required by the Credit Agreement (except as otherwise provided by the
Credit Agreement). Without limiting the generality of the foregoing sentence of
this Section 4.8, any Lender may assign to one or more Persons, or grant to one
or more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement, including
Article XII thereof (concerning the Administrative Agent) and Section 13.10
thereof concerning assignments and participations. All references herein to the
Administrative Agent shall include any successor thereof.

SECTION 4.9 Survival of Indemnities. The indemnities to which the Administrative
Agent and the other Indemnitees are entitled under the provisions of Section 4.3
and any other provision of this Guaranty and the other Loan Documents shall
survive termination of this Guaranty.

 

12



--------------------------------------------------------------------------------

SECTION 4.10 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Guaranty are for convenience
only, and neither limit nor amplify the provisions of this Guaranty.

SECTION 4.11 Severability of Provisions. Any provision of this Guaranty or any
other Loan Document that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 4.12 Counterparts. This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Guaranty or any document or instrument delivered in
connection herewith by facsimile or in electronic (i.e., “pdf” or “tif”) form
shall be effective as delivery of a manually executed counterpart of this
Guaranty or such other document or instrument, as applicable.

SECTION 4.13 Integration. This Guaranty and the other Loan Documents comprise
the complete and integrated agreement of the parties on the subject matter
hereof and thereof and supersede all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Guaranty and those of (a) the Credit Agreement, the provisions of the Credit
Agreement shall control, (b) the Collateral Agreement, the provisions of the
Collateral Agreement shall control and (c) any other Loan Document not
referenced in clauses (a) and (b) above, the provisions of this Guaranty shall
control; provided that any provision of any other Loan Document that imposes
additional burdens on any Subsidiary Guarantor or further restricts the rights
of any Subsidiary Guarantor or gives the Administrative Agent or the other
Secured Parties additional rights shall not be deemed to be in conflict or
inconsistent with this Guaranty solely for that reason, and shall be given full
force and effect. Each Loan Document was drafted with the joint participation of
the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

SECTION 4.14 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Guaranty with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Guaranty. In the event an ambiguity or question of intent or
interpretation arises, this Guaranty shall be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Guaranty.

SECTION 4.15 Acknowledgements. Each Subsidiary Guarantor hereby acknowledges
that:

(a) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Subsidiary Guarantor arising out of
or in connection with this Guaranty or any of the other Loan Documents, and the
relationship between the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(b) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Subsidiary Guarantors and the Secured Parties.

 

13



--------------------------------------------------------------------------------

SECTION 4.16 Reliance. Each Subsidiary Guarantor represents and warrants that:
(a) such Subsidiary Guarantor has adequate means to obtain on a continuing basis
(i) from the Borrower, information concerning the Credit Parties and the Credit
Parties’ financial condition and affairs and (ii) from other reliable sources,
such other information as it deems material in deciding to provide this Guaranty
(“Other Information”), and has full and complete access to the Credit Parties’
books and records and to such Other Information; (b) such Subsidiary Guarantor
is not relying on the Administrative Agent or any other Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) such Subsidiary
Guarantor has been furnished with and reviewed the terms of the Credit Agreement
and the other Loan Documents and any other agreement or instrument creating,
providing security for, or otherwise relating to any of the Guaranteed
Obligations, or any other guaranty of any of the Guaranteed Obligations as it
has requested, is executing this Guaranty freely and deliberately, and
understands the obligations and financial risk undertaken by providing this
Guaranty; (d) such Subsidiary Guarantor has relied solely on the Subsidiary
Guarantor’s own independent investigation, appraisal and analysis of the
Borrower, the Borrower’s financial condition and affairs, the Other Information,
and such other matters as it deems material in deciding to provide this Guaranty
and is fully aware of the same; and (e) such Subsidiary Guarantor has not
depended or relied on the Administrative Agent or any other Secured Party or its
or their employees, directors, agents or other representatives or Affiliates,
for any information whatsoever concerning the Borrower or the Borrower’s
financial condition and affairs or any other matters material to such Subsidiary
Guarantor’s decision to provide this Guaranty, or for any counseling, guidance,
or special consideration or any promise therefor with respect to such decision.
Each Subsidiary Guarantor agrees that neither the Administrative Agent nor any
other Secured Party has any duty or responsibility whatsoever, now or in the
future, to provide to such Subsidiary Guarantor any information concerning the
Borrower or the Borrower’s financial condition and affairs, or any Other
Information, other than as expressly provided herein, and that, if such
Subsidiary Guarantor receives any such information from the Administrative Agent
or any other Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, such Subsidiary Guarantor will independently
verify the information and will not rely on the Administrative Agent or any
other Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.

SECTION 4.17 Releases. Subject to reinstatement pursuant to Section 2.10(c),
upon the termination of this Guaranty in accordance with Section 2.10, this
Guaranty and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Subsidiary Guarantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party. In the event that all the Capital Stock of any Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement, or if a Subsidiary Guarantor otherwise ceases
to be a Restricted Subsidiary as a result of a transaction permitted by the
Credit Agreement, then, at the request of the Borrower and at the expense of the
Borrower and the Subsidiary Guarantors, such Subsidiary Guarantor shall be
released from its obligations hereunder; provided that the Borrower shall have
delivered to the Administrative Agent, at least ten (10) Business Days (or such
fewer number of days as shall be acceptable to the Administrative Agent) prior
to the date of the proposed release, a written request for release identifying
the relevant Subsidiary Guarantor and the terms of the sale or other disposition
in reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

SECTION 4.18 Additional Subsidiary Guarantors. Each Restricted Subsidiary of the
Borrower that is required to become a party to this Guaranty pursuant to
Section 8.11 of the Credit Agreement shall become a Subsidiary Guarantor for all
purposes of this Guaranty upon execution and delivery by such Restricted
Subsidiary of a supplement in form and substance satisfactory to the
Administrative Agent, and all references herein and in the other Loan Documents
to the Subsidiary Guarantors or to the parties to this Guaranty shall be deemed
to include such Person as a Subsidiary Guarantor hereunder.

 

14



--------------------------------------------------------------------------------

SECTION 4.19 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent pursuant to any provisions of
this Guaranty or any of the other Loan Documents shall be deemed coupled with an
interest and shall be irrevocable so long as any of the Guaranteed Obligations
remain unpaid or unsatisfied, any of the Revolving Credit Commitments remain in
effect or the Credit Facility has not been terminated.

SECTION 4.20 Secured Parties. Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Guaranty shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all the rights, benefits and immunities
conferred under Article XII of the Credit Agreement.

SECTION 4.21 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the existing Subsidiary Guaranty Agreement dated
December 21, 2007 and not a novation thereof, effective from and after the
Closing Date.

[Signature Pages Follow.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Subsidiary Guarantors has executed and delivered
this Amended and Restated Subsidiary Guaranty Agreement under seal by their duly
authorized officers, all as of the day and year first above written.

 

SUBSIDIARY GUARANTORS: CCA OF TENNESSEE, LLC CCA PROPERTIES OF AMERICA, LLC CCA
PROPERTIES OF ARIZONA, LLC CCA PROPERTIES OF TENNESSEE, LLC CCA WESTERN
PROPERTIES, INC. CCA INTERNATIONAL, INC. PRISON REALTY MANAGEMENT, INC.
TECHNICAL AND BUSINESS INSTITUTE OF AMERICA, INC. TRANSCOR AMERICA, LLC CCA
HEALTH SERVICES, LLC By:     Name:   Todd J Mullenger Title:   Chief Financial
Officer

 

Corrections Corporation of America

Amended and Restated Subsidiary Guaranty Agreement

Signature Page



--------------------------------------------------------------------------------

Acknowledged by the Administrative Agent as of the day and year first written
above:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:   Title:  

 

Corrections Corporation of America

Amended and Restated Subsidiary Guaranty Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT I

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF AMENDED AND RESTATED COLLATERAL AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED COLLATERAL AGREEMENT

dated as of January 6, 2012

by and among

CORRECTIONS CORPORATION OF AMERICA,

and certain of its Subsidiaries

as Grantors,

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I DEFINED TERMS

     1   

Section 1.1 Terms Defined in the Uniform Commercial Code

     1   

Section 1.2 Definitions

     1   

Section 1.3 Other Definitional Provisions

     3   

ARTICLE II SECURITY INTEREST

     3   

Section 2.1 Grant of Security Interest

     3   

Section 2.2 Grantors Remain Liable

     4   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     5   

Section 3.1 Organization; Power; Qualification

     5   

Section 3.2 Authorization of Agreement; No Conflict

     5   

Section 3.3 Consents

     5   

Section 3.4 Perfected First Priority Liens

     6   

Section 3.5 Title, No Other Liens

     6   

Section 3.6 State of Organization; other Information

     6   

Section 3.7 Accounts

     6   

Section 3.8 Deposit Accounts

     7   

Section 3.9 Pledged Stock; Pledged Partnership/LLC Interests

     7   

Section 3.10 Government Contracts

     7   

ARTICLE IV COVENANTS

     7   

Section 4.1 Maintenance of Perfected Security Interest; Further Information

     7   

Section 4.2 Maintenance of Insurance

     8   

Section 4.3 Changes in Locations; Changes in Name or Structure

     8   

Section 4.4 Required Notifications

     8   

Section 4.5 Delivery Covenants

     8   

Section 4.6 Control Covenants

     8   

Section 4.7 Filing Covenants

     9   

Section 4.8 Accounts

     9   

Section 4.9 Pledged Stock; Pledged Partnership/LLC Interests

     9   

Section 4.10 Government Contracts

     10   

Section 4.11 Further Assurances

     10   

ARTICLE V REMEDIAL PROVISIONS

     10   

Section 5.1 General Remedies

     10   

 

i



--------------------------------------------------------------------------------

     Page  

Section 5.2 Specific Remedies

     11   

Section 5.3 Registration Rights

     13   

Section 5.4 Application of Proceeds

     14   

Section 5.5 Waiver, Deficiency

     14   

ARTICLE VI THE ADMINISTRATIVE AGENT

     14   

Section 6.1 Administrative Agent’s Appointment as Attorney-In-Fact

     14   

Section 6.2 Duty of Administrative Agent

     15   

Section 6.3 Authority of Administrative Agent

     16   

ARTICLE VII MISCELLANEOUS

     16   

Section 7.1 Amendments; Waivers and Consents

     16   

Section 7.2 Notices

     16   

Section 7.3 No Waiver by Course of Conduct, Cumulative Remedies

     16   

Section 7.4 Expenses, Indemnification; Waiver of Consequential Damages, etc

     17   

Section 7.5 Waiver of Jury Trial

     17   

Section 7.6 Successors and Assigns

     17   

Section 7.7 Set-Off

     17   

Section 7.8 Counterparts

     18   

Section 7.9 Severability

     18   

Section 7.10 Section Headings

     18   

Section 7.11 Integration

     18   

Section 7.12 Governing Law

     18   

Section 7.13 Submission to Jurisdiction

     18   

Section 7.14 Waiver of Venue

     19   

Section 7.15 Service of Process

     19   

Section 7.16 Injunctive Relief

     19   

Section 7.17 Acknowledgements

     19   

Section 7.18 Additional Grantors

     20   

Section 7.19 Termination

     20   

Section 7.20 Survival of Indemnities

     20   

Section 7.21 Releases

     20   

Section 7.22 All Powers Coupled With Interest

     21   

Section 7.23 Advice of Counsel; No Strict Construction

     21   

Section 7.24 Secured Parties

     21   

 

ii



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A-1    Form of Assignment of: Government Contract Exhibit A-2    Form of
Notice of Assignment SCHEDULES:    Schedule 3.6    Exact Legal Name;
Jurisdiction of Organization; Taxpayer Identification Number; Registered
Organization Number; Mailing Address; Chief Executive Office and other Locations
Schedule 3.8    Deposit Accounts Schedule 3.9    Pledged Stock and Pledged
Partnership/LLC Interests

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED COLLATERAL AGREEMENT (this “Agreement”), dated as of
January 6, 2012 by and among CORRECTIONS CORPORATION OF AMERICA, a Maryland
corporation (the “Borrower”), certain of its Subsidiaries as identified on the
signature pages hereto and any Additional Grantor (as defined below) who may
become party to this Agreement (such Subsidiaries and Additional Grantors,
collectively, with the Borrower, the “Grantors”), in favor of BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the ratable benefit of the Secured Parties (as defined in the Credit Agreement
identified below).

STATEMENT OF PURPOSE

Pursuant to the Amended and Restated Credit Agreement dated as of the date
hereof by and among the Borrower, the Lenders from time to time party thereto
and the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), the Lenders have agreed to
make Extensions of Credit to the Borrower upon the terms and subject to the
conditions set forth therein.

Pursuant to the terms of the Amended and Restated Subsidiary Guaranty Agreement
of even date herewith, certain Subsidiaries of the Borrower who are parties
hereto have guaranteed the payment and performance of the Obligations.

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of the Secured Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Terms Defined in the Uniform Commercial Code.

(a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in the Credit Agreement) as in effect
from time to time: “Account”, “Account Debtor”, “Certificated Security”,
“Deposit Account”, “General Intangibles”, “Investment Property”, “Proceeds”,
“Registered Organization”, “Securities Account” and “Supporting Obligation”.

(b) Terms defined in the UCC and not otherwise defined herein or in the Credit
Agreement shall have the meaning assigned in the UCC as in effect from time to
time.

SECTION 1.2 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Grantor” means each Subsidiary of the Borrower that hereafter
becomes a Grantor pursuant to Section 7.18 (as required pursuant to Section 8.11
of the Credit Agreement).



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning assigned thereto in the Preamble to this
Agreement.

“Agreement” means this Amended and Restated Collateral Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“Assignment Agreement” means each Assignment Agreement executed by any Grantor
with respect to any Government Contract to which such Grantor is a party,
substantially in the form of Exhibit A-1 attached hereto.

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15 and 31 U.S.C. Section 3727), including all amendments thereto and
regulations promulgated thereunder.

“Borrower” has the meaning assigned thereto in the Preamble to this Agreement.

“Collateral” has the meaning assigned thereto in Section 2.1.

“Collateral Account” has the meaning assigned thereto in Section 5.2.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

“Controlled Depositary” has the meaning assigned thereto in Section 4.6.

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.

“Excluded Deposit Accounts” means, collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll, payroll taxes and other
compensation and benefits to employees, (b) Deposit Accounts consisting of trust
accounts maintained by a Grantor for the account of inmates and containing only
funds belonging to inmates, (c) so long as no Default or Event of Default has
occurred and is continuing, Deposit Accounts with amounts on deposit that do not
exceed $100,000 per Deposit Account; provided, that, the aggregate amount on
deposit in all Deposit Accounts described in this clause (c) for which a control
agreement has not been obtained shall not exceed $2,000,000 at any time and
(d) any Deposit Accounts listed under the title “Excluded Deposit Accounts” on
Schedule 3.8 hereto.

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor pursuant
to such contract.

“Grantors” has the meaning assigned thereto in the Preamble of this Agreement.

“Issuer” means any issuer of any Pledged Stock or Pledged Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).

“Notice of Assignment” means each Notice of Assignment executed by any Grantor
with respect to any Government Contract to which such Grantor is a party,
substantially in the form of Exhibit A-2.

 

2



--------------------------------------------------------------------------------

“Obligations” means with respect to the Borrower, the meaning assigned thereto
in the Credit Agreement, and with respect to each Subsidiary Guarantor, the
obligations of such Subsidiary Guarantor under the Subsidiary Guaranty Agreement
executed by such Subsidiary Guarantor.

“Pledged Partnership/LLC Interests” means, with respect to any Grantor, the
entire partnership interest, membership interest or limited liability company
interest, as applicable, of such Grantor in each partnership, limited
partnership or limited liability company owned thereby, including, without
limitation, such Grantor’s capital account, its interest as a partner or member,
as applicable, in the net cash flow, net profit and net loss, and items of
income, gain, loss, deduction and credit of any such partnership, limited
partnership or limited liability company, as applicable, such Grantor’s interest
in all distributions made or to be made by any such partnership, limited
partnership or limited liability company, as applicable, to such Grantor and all
of the other economic rights, titles and interests of such Grantor as a partner
or member, as applicable, of any such partnership, limited partnership or
limited liability company, as applicable, whether set forth in the partnership
agreement, membership agreement, limited liability company agreement or
operating agreement, as applicable, of such partnership, limited partnership or
limited liability company, as applicable, by separate agreement or otherwise.

“Pledged Stock” means, with respect to each Grantor, the capital stock of each
corporate subsidiary of the Borrower that is owned by such Grantor.

“Restricted Securities Collateral” has the meaning assigned thereto in
Section 5.3.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Interests” means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of any Loan Document.

“Zero Balance Accounts” means, collectively, Deposit Accounts in which a balance
of zero is maintained by (i) automatically transferring to such Deposit Account
on a daily basis only such amount as is necessary (taking into account any
funds that then may be in such account) to pay items charged against such
Deposit Account on such day and (ii) automatically transferring funds on a daily
basis from such Deposit Account to a Deposit Account for which a control
agreement has been obtained.

SECTION 1.3 Other Definitional Provisions.

(a) Terms defined in the Credit Agreement and not otherwise defined herein shall
have the meaning assigned thereto in the Credit Agreement.

(b) The terms of Sections 1.2, 1.6, 1.7 and 13.15 of the Credit Agreement are
incorporated herein by reference as if fully set forth herein; provided that
references therein to “Agreement” shall mean this Agreement.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

3



--------------------------------------------------------------------------------

ARTICLE II

SECURITY INTEREST

SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants and pledges
to the Administrative Agent, for the ratable benefit of itself and the other
Secured Parties, a security interest in, all of such Grantor’s right, title and
interest in the following property, whether now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, and wherever located or deemed
located (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations:

(a) all Accounts;

(b) all Deposit Accounts (other than Excluded Deposit Accounts);

(c) all Pledged Stock;

(d) all Pledged Partnership/LLC Interests;

(e) all General Intangibles related to any of the Pledged Stock and the Pledged
Partnership/LLC Interests;

(f) all books and records pertaining to the Collateral; and

(g) to the extent not otherwise included, all Proceeds of any and all of the
foregoing and all collateral security and Supporting Obligations given by any
Person with respect to any of the foregoing;

provided, that (i) any Security Interest on any Capital Stock or other ownership
interests issued by any Foreign Subsidiary shall be limited to 65% (or such
lesser percentage as may then be necessary to avoid material adverse tax
consequences) of all issued and outstanding shares of all classes of Capital
Stock of such Foreign Subsidiary, (ii) the Security Interests granted herein
shall not extend to, and the term “Collateral” shall not include, (A) any
obligation or property of any kind due from, owed by or belonging to any
Sanctioned Person or (B) any rights under any lease, contract or agreement to
the extent that the granting of a security interest therein is specifically
prohibited in writing by, or would constitute an event of default under or would
grant a party a termination right under, any agreement governing such right
unless (x) such prohibition is not enforceable or is otherwise ineffective under
Applicable Law, (y) with respect to any Government Contract, such prohibition is
conditioned upon compliance with the Assignment of Claims Act (or analogous
state Applicable Law) or (z) consent to such security interest has been obtained
from any applicable third party (the Grantors having no obligation to seek or
obtain any such consent). Notwithstanding anything to the contrary contained in
the foregoing proviso, the Security Interests granted herein shall immediately
and automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, contract or agreement and
in any corresponding Account, money, or other amounts due and payable to any
Grantor at such time as such prohibition, event of default or termination right
terminates or is waived or consent to such security interest has been obtained
from any applicable third party (the Grantors having no obligation to seek or
obtain any such consent).

Notwithstanding the foregoing clause (a) of this Section 2.1, the payment and
performance of the Obligations shall not be secured by any Hedging Agreement
between any Grantor and any Secured Party.

 

4



--------------------------------------------------------------------------------

SECTION 2.2 Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Administrative Agent or
any other Secured Party of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral, (c) neither the Administrative Agent nor any other
Secured Party shall have any obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder, and (d) neither the
Administrative Agent nor any other Secured Party shall have any liability in
contract or tort for any Grantor’s acts or omissions.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Secured Parties to make their respective Extensions
of Credit to, and/or to enter into Cash Management Agreements and/or Hedging
Agreements with, as applicable, the Borrower or another Credit Party (as the
case may be), each Grantor hereby represents and warrants to the Administrative
Agent and each other Secured Party that:

SECTION 3.1 Organization; Power; Qualification. Such Grantor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, has the power and authority to own, lease and
operate its properties and to carry on its business as now being and hereafter
proposed to be conducted and is duly qualified, authorized to do business and in
good standing in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization, except
in jurisdictions where the failure to be so qualified, authorized or in good
standing could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.2 Authorization of Agreement; No Conflict. Such Grantor has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement. This
Agreement has been duly executed and delivered by duly authorized officers or
other representatives of such Grantor, and this Agreement constitutes the legal,
valid and binding obligation of such Grantor, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect that affect the enforcement of creditors’ rights in
general and the availability of equitable remedies. The execution, delivery and
performance by such Grantor of this Agreement and the transactions contemplated
hereby do not and will not, by the passage of time, the giving of notice or
otherwise, (a) require any Governmental Approval or violate any Applicable Law
relating to such Grantor where failure to obtain such Governmental Approval or
such violation of Applicable Law could reasonably be expected to have a Material
Adverse Effect, (b) conflict with, result in a breach of, or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of such Grantor, (c) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument to which
such Grantor is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Grantor that could reasonably be expected
to have a Material Adverse Effect, or (d) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Grantor other than Permitted Liens.

 

5



--------------------------------------------------------------------------------

SECTION 3.3 Consents. No approval, consent, exemption, authorization or other
action by, or notice to, or filing with, or other act in respect of an
arbitrator or Governmental Authority, and no consent of any other Person, is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than consents, authorizations, filings or
other acts or consents that have been obtained or made or for which the failure
to obtain or make could not reasonably be expected to have a Material Adverse
Effect and other than (x) as may be required by laws affecting the offering and
sale of securities generally and (y) filings under the UCC and/or the Assignment
of Claims Act and other actions necessary to perfect Liens and security
interests.

SECTION 3.4 Perfected First Priority Liens. Each financing statement naming a
Grantor as a debtor is in appropriate form for filing in the appropriate filing
offices of the states specified on Schedule 3.6. The Security Interests granted
pursuant to this Agreement constitute valid and enforceable security interests
in all of the Collateral in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as collateral security for the Obligations. When
the aforesaid UCC financing statements containing an adequate description of the
Collateral shall have been filed in the offices specified in Schedule 3.6, the
Security Interests granted pursuant to this Agreement will constitute perfected
security interests in all right, title and interest of such Grantor in the
Collateral to the extent that a security interest therein may be perfected by
filing pursuant to the UCC, prior to all other Liens and rights of others
therein except for Permitted Liens. When each control agreement has been
executed and delivered to the Administrative Agent, the Security Interests
granted pursuant to this Agreement will constitute perfected security interests
in all right, title and interest of the Grantors in the Deposit Accounts subject
thereto, prior to all other Liens and rights of others therein and subject to no
adverse claims except for Permitted Liens.

SECTION 3.5 Title, No Other Liens. Except for the Security Interests, such
Grantor owns each item of its Collateral free and clear of any and all Liens or
claims other than Permitted Liens. No financing statement under the UCC of any
state which names such Grantor as debtor or other public notice with respect to
all or any part of the Collateral has been authenticated or is on file or of
record in any public office, except such as have been filed pursuant to this
Agreement (or its predecessor) in favor of the Administrative Agent, for the
ratable benefit of itself and the other Secured Parties, or in connection with
Permitted Liens. No Collateral is in the possession or Control of any Person
asserting any claim thereto or security interest therein, except that (a) the
Administrative Agent or its designee may have possession or Control of
Collateral as contemplated hereby and (b) a depositary bank may have Control of
a Deposit Account owned by a Grantor at such depositary bank subject to the
terms of any Deposit Account control agreement.

SECTION 3.6 State of Organization; other Information.

(a) The exact legal name of each Grantor is set forth on Schedule 3.6 (as such
schedule may be updated from time to time pursuant to Section 4.3).

(b) Each Grantor is a Registered Organization organized under the laws of the
state identified on Schedule 3.6 under such Grantor’s name (as such schedule may
be updated from time to time pursuant to Section 4.3). The taxpayer
identification number and, to the extent applicable, Registered Organization
number of each Grantor is set forth on Schedule 3.6 under such Grantor’s name
(as such schedule may be updated from time to time pursuant to Section 4.3).

(c) The mailing address and chief executive office of each Grantor are located
at the locations specified on Schedule 3.6 under such Grantor’s name. Except as
disclosed on Schedule 3.6 under such Grantor’s name, no Grantor has acquired
assets from any Person, other than assets acquired in the ordinary course of
such Grantor’s business, during the past five years.

 

6



--------------------------------------------------------------------------------

SECTION 3.7 Accounts. Each existing Account that is material to the value of the
Accounts constitutes, and each hereafter arising Account that is material to the
value of the Accounts will constitute, the legally valid and binding obligation
of the applicable Account Debtor. No Account Debtor has any defense, set-off,
claim or counterclaim against any Grantor that can be asserted against the
Administrative Agent, whether in any proceeding to enforce the Administrative
Agent’s rights in the Collateral or otherwise except defenses, setoffs, claims
or counterclaims that are not, in the aggregate, material to the value of the
Accounts. No material Account is, nor will any hereafter arising material
Account be, evidenced by a promissory note or other Instrument, other than a
check, that has not been pledged to the Administrative Agent in accordance with
the terms hereof.

SECTION 3.8 Deposit Accounts. As of the date hereof, all Deposit Accounts
(including, without limitation, cash management accounts that are Deposit
Accounts) other than Excluded Deposit Accounts, including the: (a) owner of the
account, (b) name and address of financial institution where such accounts are
located, (c) account numbers and (d) purpose or use of such account, owned by
any Grantor are listed on Schedule 3.8.

SECTION 3.9 Pledged Stock; Pledged Partnership/LLC Interests.

(a) As of the date hereof, all Pledged Stock (including, without limitation, any
Securities Accounts that cover Pledged Stock) and all Pledged Partnership/LLC
Interests owned by any Grantor are listed on Schedule 3.9 (as such schedule may
be updated from time to time pursuant to Section 4.3).

(b) All Pledged Stock and all Pledged Partnership/LLC Interests issued by any
Issuer to any Grantor (i) have been duly and validly issued and, if applicable,
are fully paid and nonassessable, (ii) are beneficially owned of record by such
Grantor and (ii) unless otherwise set forth on Schedule 3.9, constitute all the
issued and outstanding shares of all classes of the Capital Stock or Pledged
Partnership/LLC Interests of such Issuer issued to such Grantor.

(c) None of the Pledged Partnership/LLC Interests (i) are dealt in or traded on
a securities exchange or in Securities markets, (ii) by their terms expressly
provide that they are securities governed by Article 8 of the UCC, or (iii) are
held in a Securities Account.

SECTION 3.10 Government Contracts. Neither the Borrower nor any other Grantor
(nor, to the knowledge of any Grantor, any other party thereto) is in breach of
or in default under any Government Contract if such breach or default could
reasonably be expected to have a Material Adverse Effect. No notice of any
material dispute, holdback, claim of set-off or other claim, suspension,
debarment, cure notice, show cause notice or notice of termination for default
has been issued by any Governmental Authority to any Grantor, and neither the
Borrower nor any other Grantor is a party to any pending, or to the Borrower’s
or any Grantor’s knowledge, threatened material dispute, holdback, claim of
set-off or other claim, suspension, debarment, or termination for default issued
by any Governmental Authority.

ARTICLE IV

COVENANTS

Until the Obligations shall have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated, and unless a waiver or
consent has been obtained in the manner set forth in Section 7.1, each Grantor
covenants and agrees that:

 

7



--------------------------------------------------------------------------------

SECTION 4.1 Maintenance of Perfected Security Interest; Further Information.

(a) Such Grantor shall maintain the Security Interest created by this Agreement
as a first priority perfected Security Interest (subject only to Permitted
Liens) and shall defend such Security Interest against the claims and demands of
all Persons whomsoever (other than the holders of Permitted Liens).

(b) Such Grantor will furnish to the Administrative Agent, upon the reasonable
request of the Administrative Agent from time to time, statements and schedules
further identifying and describing the assets and property of such Grantor
constituting Collateral and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

SECTION 4.2 Maintenance of Insurance. Such Grantor shall maintain insurance
covering Collateral in accordance with the provisions of Section 8.3 of the
Credit Agreement.

SECTION 4.3 Changes in Locations; Changes in Name or Structure. No Grantor will,
except upon thirty (30) days’ prior written notice to the Administrative Agent
(which time period may be reduced by the Administrative Agent in its sole
discretion by written notice to such Grantor) and delivery to the Administrative
Agent of (a) all additional financing statements (executed if necessary for any
particular filing jurisdiction) and other instruments and documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the Security Interests and (b) if applicable, a written supplement
to the Schedules of this Agreement:

(i) permit any Deposit Account (other than Excluded Deposit Accounts) to be held
by or at a depositary bank other than the depositary bank that held such Deposit
Account as of the date hereof as set forth on Schedule 3.8;

(ii) change its jurisdiction of organization or the location of its chief
executive office from that identified on Schedule 3.6; or

(iii) change its name, identity or corporate or organizational structure to such
an extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become seriously misleading under the UCC.

SECTION 4.4 Required Notifications. Such Grantor shall promptly notify the
Administrative Agent, in writing, of: (a) any Lien (other than the Security
Interests or Permitted Liens) on any of its Collateral that would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder, (b) the occurrence of any other event that could reasonably be
expected to have a Material Adverse Effect with reference to the aggregate value
of the Collateral or the Security Interests, (c) the acquisition or ownership by
such Grantor of any (i) Deposit Account (other than Excluded Deposit Accounts)
or (ii) Pledged Stock and Pledged Partnership/LLC Interests after the date
hereof, and (e) the occurrence of any material dispute, holdback, claim of
set-off or other claim by the applicable Governmental Authority under any
material Government Contract or receipt by any Grantor of any notice of material
suspension, debarment, cure notice, show cause notice or notice of termination
for default issued by any Governmental Authority to any Grantor.

SECTION 4.5 Delivery Covenants. Such Grantor will deliver and pledge to the
Administrative Agent, for the ratable benefit of the Secured Parties, all
Pledged Stock and Pledged Partnership/LLC Interests evidenced by a certificate
owned or held by such Grantor, in each case, together with an effective
endorsement and assignment and any instrument(s) evidencing Supporting
Obligations, as applicable, unless such delivery and pledge has been waived in
writing by the Administrative Agent.

 

8



--------------------------------------------------------------------------------

SECTION 4.6 Control Covenants. Such Grantor shall instruct (and otherwise use
its commercially reasonable efforts to cause) each depositary bank (other than
the Administrative Agent) holding a Deposit Account (other than Excluded Deposit
Accounts and Zero Balance Accounts) owned by such Grantor, to execute and
deliver a control agreement sufficient to provide the Administrative Agent with
Control of such Deposit Account and otherwise in form and substance reasonably
satisfactory to the Administrative Agent (any such depositary bank executing and
delivering any such control agreement, a “Controlled Depositary”). In the event
any such depositary bank refuses to execute and deliver such control agreement,
the Administrative Agent, in its sole discretion, may require the applicable
Deposit Account to be transferred to the Administrative Agent or a Controlled
Depositary. After the date hereof, all Deposit Accounts (other than Excluded
Deposit Accounts and Zero Balance Accounts) will be maintained with the
Administrative Agent or with a Controlled Depositary.

SECTION 4.7 Filing Covenants. Pursuant to Section 9-509 of the UCC and any other
Applicable Law, such Grantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent determines appropriate to perfect the Security
Interests of the Administrative Agent under this Agreement. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of Collateral that describes such
property in any other manner as the Administrative Agent reasonably may
determine is necessary, advisable or prudent to ensure the perfection of the
Security Interest in the Collateral granted herein. Further, a photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction. Such Grantor hereby authorizes, ratifies and
confirms all financing statements and other filing or recording documents or
instruments filed by the Administrative Agent prior to the date of this
Agreement in accordance with the foregoing.

SECTION 4.8 Accounts.

(a) Other than in the ordinary course of business consistent with its past
practice, such Grantor will not amend, supplement, grant an extension,
compromise, settle, release, discount, credit or modify any material Account in
any manner that could reasonably be likely to materially adversely affect the
value thereof.

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that reasonably questions or
calls into doubt the validity or enforceability of any material Account.

(c) The Administrative Agent shall have the right to make test verifications of
the Accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications.
At any time and from time to time, upon the Administrative Agent’s request and
at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts.

 

9



--------------------------------------------------------------------------------

SECTION 4.9 Pledged Stock; Pledged Partnership/LLC Interests.

(a) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Pledged Stock or Pledged Partnership/LLC Interests, except
for additional Pledged Stock or Pledged Partnership/LLC Interests that will be
subject to the Security Interest granted herein in favor of the Secured Parties,
or (ii) except as permitted by the Credit Agreement, enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any Pledged Stock or Pledged
Partnership/LLC Interests or Proceeds thereof. Such Grantor will defend the
Security Interest of the Administrative Agent in and to the Pledged Stock and
Pledged Partnership/LLC Interests of such Grantor against the claims and demands
of all Persons whomsoever other than in respect of Permitted Liens.

(b) If such Grantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Pledged Stock, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Pledged Stock
upon the liquidation or dissolution of any Issuer, such Grantor shall accept the
same as the agent of the Administrative Agent and the other Secured Parties,
hold the same in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and promptly deliver the
same to the Administrative Agent, on behalf of the Secured Parties, in
accordance with the terms hereof.

SECTION 4.10 Government Contracts. Upon the occurrence of and during the
continuance of an Event of Default, the Administrative Agent may deliver (i) all
Assignment Agreements and (ii) all Notices of Assignment to the applicable
Governmental Authority for each Government Contract, and the Grantors agree to
use good faith efforts to have such Notices of Assignment acknowledged in
writing by the appropriate Governmental Authority.

SECTION 4.11 Further Assurances. Upon the request of the Administrative Agent
and at the sole expense of such Grantor, such Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Administrative Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including, without limitation,
(i) with respect to Government Contracts, but only after the occurrence and
during the continuance of an Event of Default, Assignment Agreements and Notices
of Assignment, in form and substance substantially similar to the documents set
forth on Exhibit A-1 and Exhibit A-2, respectively, duly executed by any Grantor
party to such Government Contract in compliance with the Assignment of Claims
Act (or analogous state Applicable Law) and acknowledged in writing by the
appropriate Governmental Authority, and (ii) all other applications,
certificates, instruments, registration statements, and all other documents and
papers the Administrative Agent may reasonably request and as may be required by
law in connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE V

REMEDIAL PROVISIONS

SECTION 5.1 General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other Applicable Law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
may disclaim all warranties in connection with any sale or other disposition of
the Collateral, including, without limitation, all warranties of title,
possession, quiet enjoyment and the like. The Administrative Agent or any other
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request and if
applicable, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. To the extent permitted
by Applicable Law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder except to the extent any such
claims, damages, or demands result solely from the gross negligence or willful
misconduct of the Administrative Agent or any other Secured Party or breach in
bad faith of such Person’s obligations hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least ten (10) days before
such sale or other disposition.

SECTION 5.2 Specific Remedies.

(a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts; provided that the Administrative Agent may curtail or
terminate such authority at any time after the occurrence and during the
continuance of an Event of Default.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) the Administrative Agent may communicate with Account Debtors of any Account
subject to a Security Interest and upon the request of the Administrative Agent,
each Grantor shall notify (such notice to be in form and substance satisfactory
to the Administrative Agent) its Account Debtors that such Accounts have been
assigned to the Administrative Agent, for the ratable benefit of the Secured
Parties;

(ii) upon the request of the Administrative Agent, each Grantor shall forward to
the Administrative Agent, on the last Business Day of each week, deposit slips
related to all cash, money, checks or any other similar items of payment
received by the Grantor during such week, and, if requested by the
Administrative Agent, copies of such checks or any other similar items of
payment, together with a statement showing the application of all payments on
the Collateral during such week and a collection report with regard thereto, in
form and substance satisfactory to the Administrative Agent;

 

11



--------------------------------------------------------------------------------

(iii) whenever any Grantor shall receive any cash, money, checks or any other
similar items of payment relating to any Collateral (including any Proceeds of
any Collateral), subject to the terms of any Permitted Liens, such Grantor
agrees that it will, within one (1) Business Day of such receipt, deposit all
such items of payment into a cash collateral account at the Administrative Agent
(the “Collateral Account”) or in a Deposit Account (other than an Excluded
Deposit Account) at a Controlled Depositary, and until such Grantor shall
deposit such cash, money, checks or any other similar items of payment in the
Collateral Account or in a Deposit Account (other than an Excluded Deposit
Account) at a Controlled Depositary, such Grantor shall hold such cash, money,
checks or any other similar items of payment in trust for the Administrative
Agent and the other Secured Parties and as property of the Secured Parties,
separate from the other funds of such Grantor, and the Administrative Agent
shall have the right in to transfer or direct the transfer of the balance of
each Deposit Account (other than an Excluded Deposit Account) to the Collateral
Account. All such Collateral and Proceeds of Collateral received by the
Administrative Agent hereunder shall be held by the Administrative Agent in the
Collateral Account as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 5.4;

(iv) the Administrative Agent shall have the right to receive any and all cash
dividends, payments or distributions made in respect of any Pledged Stock or
Pledged Partnership/LLC Interests or other Proceeds paid in respect of any
Pledged Stock or Pledged Partnership/LLC Interests, and any or all of any
Pledged Stock or Pledged Partnership/LLC Interests, may, at the option of the
Administrative Agent and the Secured Parties, be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate and other rights pertaining to
such Pledged Stock or such Pledged Partnership/LLC Interests at any meeting of
shareholders, partners or members of the relevant Issuers or otherwise and
(B) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Stock or Pledged
Partnership/LLC Interests as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of the
Pledged Stock or Pledged Partnership/LLC Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate, partnership or limited liability company structure of any Issuer
or upon the exercise by any Grantor or the Administrative Agent of any right,
privilege or option pertaining to such Pledged Stock or Pledged Partnership/LLC
Interests, and in connection therewith, the right to deposit and deliver any and
all of the Pledged Stock or Pledged Partnership/LLC Interests with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it; but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and the Administrative Agent and the other Secured
Parties shall not be responsible for any failure to do so or delay in so doing.
In furtherance thereof, each Grantor hereby authorizes and instructs each Issuer
with respect to any Collateral consisting of Pledged Stock or Pledged
Partnership/LLC Interests to (i) comply with any instruction received by it from
the Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying
following receipt of such notice and prior to notice that such Event of Default
is no longer continuing, and (ii) except as otherwise expressly permitted
hereby, pay any dividends, distributions or other payments with respect to any
Pledged Stock or Pledged Partnership/LLC Interests directly to the
Administrative Agent; and

 

12



--------------------------------------------------------------------------------

(v) the Administrative Agent shall be entitled to (but shall not be required to)
do all other acts that the Administrative Agent may deem necessary or proper to
protect its Security Interest granted hereunder, provided such acts are not
inconsistent with or in violation of the terms of any of the Credit Agreement,
the other Loan Documents or Applicable Law.

(c) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Pledged Stock and Pledged
Partnership/LLC Interests to the extent permitted in the Credit Agreement, and
to exercise all voting and other corporate, company and partnership rights with
respect to any Pledged Stock and Pledged Partnership/LLC Interests; provided
that no vote shall be cast or other corporate, company and partnership right
exercised or other action taken that, in the Administrative Agent’s reasonable
judgment, would impair the Collateral in any material respect or which would
result in a Default or Event of Default under any provision of the Credit
Agreement, this Agreement or any other Loan Document.

(d) Unless an Event of Default has occurred and is continuing, the
Administrative Agent shall not send any notice under any control agreement to a
Controlled Depositary that restricts any Grantor’s access to the Deposit
Accounts under such control agreement.

SECTION 5.3 Registration Rights.

(a) If the Administrative Agent shall determine that in order to exercise its
right to sell any or all of the Collateral consisting of Pledged Stock or
Pledged Partnership/LLC Interests, it is necessary or advisable to have such
Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) to
(i) execute and deliver all such instruments and documents, and do or cause to
be done all such other acts as may be, in the opinion of the Administrative
Agent, necessary or advisable to register such Restricted Securities Collateral,
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its commercially reasonable efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of such Restricted Securities
Collateral, or that portion thereof to be sold, and (iii) make all amendments
thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the SEC
applicable thereto. Each Grantor agrees to cause each applicable Issuer (and the
officers and directors thereof) to comply with the provisions of the securities
or “Blue Sky” laws of any and all jurisdictions which the Administrative Agent
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Restricted Securities Collateral by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Restricted Securities Collateral for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

 

13



--------------------------------------------------------------------------------

(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other Applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 5.3 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 5.3 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

SECTION 5.4 Application of Proceeds. If an Event of Default shall have occurred
and be continuing, the Administrative Agent may apply all or any part of the
Collateral or any Proceeds of the Collateral in payment in whole or in part to
the Obligations (after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements) in accordance with
Section 11.4 of the Credit Agreement. Only after (i) the payment by the
Administrative Agent of any other amount required by any provision of Applicable
Law, including, without limitation, Section 9-610 and Section 9-615 of the UCC
and (ii) the payment in full of the Obligations and the termination of the
Commitments, shall the Administrative Agent account for the surplus, if any, to
any Grantor, or to whomever may be lawfully entitled to receive the same (if
such Person is not a Grantor).

SECTION 5.5 Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency.

ARTICLE VI

THE ADMINISTRATIVE AGENT

SECTION 6.1 Administrative Agent’s Appointment as Attorney-In-Fact.

(a) Effective upon the occurrence and during the continuance of an Event of
Default, each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives each of the Administrative Agent and any
officer or agent thereof the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following upon the
occurrence and during the continuation of an Event of Default:

 

14



--------------------------------------------------------------------------------

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account or with respect to
any other Collateral and file any claim or take any other action or proceeding
in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Account or with respect to any other Collateral whenever payable;

(ii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any insurance called for by the terms of this Agreement
and pay all or any part of the premiums therefor and the costs thereof;

(iii) execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(iv) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (D) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (E) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
and (F) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
do, at the Administrative Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things that the Administrative Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the other Secured Parties’ Security Interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 6.1(a).

(c) The expenses of the Administrative Agent incurred in connection with actions
taken pursuant to the terms of this Agreement, together with interest thereon at
a rate per annum equal to the highest rate per annum at which interest would
then be payable on any category of past due Base Rate Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.

 

15



--------------------------------------------------------------------------------

SECTION 6.2 Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. None of the Administrative Agent, any
other Secured Party or any of their respective Related Parties shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent and the other Secured Parties
hereunder are solely to protect the Administrative Agent’s and the other Secured
Parties’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party or any of their respective
Related Parties to exercise any such powers. The Administrative Agent and the
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective Related Parties shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

SECTION 6.3 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting from or
arising out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement to make any inquiry respecting such
authority.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1 Amendments; Waivers and Consents. None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified, nor
may they be waived, nor may any consent be given, except in accordance with
Section 13.2 of the Credit Agreement.

SECTION 7.2 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 13.1 of the Credit Agreement.

SECTION 7.3 No Waiver by Course of Conduct, Cumulative Remedies. The enumeration
of the rights and remedies of the Administrative Agent and the other Secured
Parties set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the other Secured Parties of any right
or remedy shall not preclude the exercise of any other rights or remedies, all
of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder shall preclude any other or further exercise

 

16



--------------------------------------------------------------------------------

thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. A waiver by the Administrative
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the
Administrative Agent or such other Secured Party would otherwise have on any
future occasion. No course of dealing between any Grantor, the Administrative
Agent or any Secured Party or their respective agents or employees shall be
effective to change, modify or discharge any provision of this Agreement or any
other Loan Documents or to constitute a waiver of any Event of Default. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

SECTION 7.4 Expenses, Indemnification; Waiver of Consequential Damages, etc.

(a) The Grantors, jointly and severally, shall pay all out-of-pocket expenses
incurred by the Administrative Agent and each Lender and Issuing Lender to the
extent the Borrower would be required to do so pursuant to Section 13.3 of the
Credit Agreement.

(b) The Grantors, jointly and severally, shall indemnify each Indemnitee to the
extent the Borrower would be required to do so pursuant to Section 13.3 of the
Credit Agreement.

(c) Notwithstanding anything to the contrary contained in this Agreement, to the
fullest extent permitted by Applicable Law, each Grantor shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.

(d) All amounts due under this Section shall be payable promptly after demand
therefore, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the applicable default rate specified in
Section 4.1(c) of the Credit Agreement.

(e) Each party’s obligations under this Section 7.4 shall survive termination of
the Revolving Credit Commitments and repayment of the Obligations and all other
amounts payable under the Credit Agreement and the other Loan Documents.

SECTION 7.5 Waiver of Jury Trial. EACH GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, OR OTHER THEORY). EACH
GRANTOR HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

17



--------------------------------------------------------------------------------

SECTION 7.6 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Grantor may assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the other Lenders (except as
otherwise provided by the Credit Agreement).

SECTION 7.7 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender or any such Affiliate to or for
the credit or the account of a Grantor to the same extent a Lender could do so
under Section 13.4 of the Credit Agreement. The rights of each Lender, each
Issuing Lender and each of their respective Affiliates under this Section 7.7
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, such Issuing Lender or any such Affiliates may have. Each
Lender and each Issuing Lender agrees to notify such Grantor and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 7.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement or any document or instrument delivered in connection herewith by
facsimile or in electronic (i.e. “pdf” or “tif”) form shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.

SECTION 7.9 Severability. Any provision of this Agreement or any other Loan
Document that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 7.10 Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

SECTION 7.11 Integration. This Agreement and the other Loan Documents, and any
separate letter agreements with respect to fees, constitute the entire contract
among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, written or oral,
relating to the subject matter hereof. In the event of any conflict between the
provisions of this Agreement and those of the Credit Agreement, the provisions
of the Credit Agreement shall control, and in the event of any conflict between
the provisions of this Agreement and any other Security Documents, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
other Secured Parties in any other Loan Document shall not be deemed a conflict
with this Agreement.

SECTION 7.12 Governing Law. This Agreement and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the laws of the
State of New York without reference to the conflicts or choice of law principles
thereof, other than such principles that are stated in Section 5-1401 and 5-1402
of the General Obligations Law of the State of New York.

 

18



--------------------------------------------------------------------------------

SECTION 7.13 Submission to Jurisdiction. Each Grantor irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, relating to
this Agreement or the transactions relating hereto, against any Secured Party in
any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by Applicable Law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
that is not subject to appeal shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any other Secured Party may otherwise have to
bring any action, litigation or proceeding relating to this Agreement or any
other Loan Document against any Grantor or its properties in the courts of any
jurisdiction.

SECTION 7.14 Waiver of Venue. Each Grantor irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action, litigation or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 7.13. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 7.15 Service of Process.

(a) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 13.1 of the Credit Agreement. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

(b) To the fullest extent permitted by Applicable Law, each Grantor hereby
irrevocably appoints and authorizes the Borrower to act as its agent for service
of process and notices required to be delivered under this Agreement or under
the other Loan Documents, it being understood and agreed that receipt by the
Borrower of any summons, notice or other similar item shall be deemed effective
receipt by each Grantor and its Subsidiaries.

SECTION 7.16 Injunctive Relief. Each Grantor recognizes that, in the event such
Grantor fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement or any other Loan Document, any remedy of law
may prove to be inadequate relief to the Administrative Agent and the other
Secured Parties. Therefore, each Grantor agrees that the Administrative Agent
and the other Secured Parties, at the option of the Administrative Agent and the
other Secured Parties, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages, to the
extent permitted under general principles of equity.

SECTION 7.17 Acknowledgements.

(a) Each Grantor hereby acknowledges that: (i) it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party, (ii) neither the Administrative Agent nor any
other Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan

 

19



--------------------------------------------------------------------------------

Documents, and the relationship between the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor, and
(iii) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Grantors and the Secured Parties.

(b) Each Issuer party to this Agreement acknowledges receipt of a copy of this
Agreement and agrees to be bound thereby and to comply with the terms thereof
insofar as such terms are applicable to it.

SECTION 7.18 Additional Grantors. Each Restricted Subsidiary of the Borrower
that is required to become a party to this Agreement pursuant to Section 8.11 of
the Credit Agreement shall become a Grantor for all purposes of this Agreement
upon execution and delivery by such Restricted Subsidiary of a joinder agreement
in form and substance satisfactory to the Administrative Agent, and all
references herein and in the other Loan Documents to the Grantors or to the
parties to this Agreement shall be deemed to include such Person as a Grantor
hereunder.

SECTION 7.19 Termination. This Agreement, and all obligations of the Grantors
hereunder (excluding those obligations and liabilities that expressly survive
such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the date that all the Obligations and all
the obligations of the Grantors shall have been paid in full and the Revolving
Credit Commitments terminated.

SECTION 7.20 Survival of Indemnities. The indemnities to which the
Administrative Agent and the other Indemnitees are entitled under the provisions
of Section 7.4 and any other provision of this Agreement and the other Loan
Documents shall survive termination of this Agreement.

SECTION 7.21 Releases.

(a) At such time as the Obligations shall have been paid in full in cash and the
Revolving Credit Commitments have been terminated, the Collateral shall be
released from the Liens and Security Interests created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b) As provided in Section 12.9 of the Credit Agreement, if any of the
Collateral shall be sold, transferred or otherwise disposed of by any Grantor in
a transaction permitted by the Credit Agreement, then the Administrative Agent,
at the request and sole expense of such Grantor, shall execute and deliver to
such Grantor all releases or other documents reasonably necessary or desirable
to evidence the release of the Liens created hereby on such Collateral. In the
event that all the Capital Stock of any Grantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement, then,
at the request of the Borrower and at the expense of the Grantors, such Grantor
shall be released from its obligations hereunder; provided that the Borrower
shall have delivered to the Administrative Agent, at least ten (10) Business
Days prior to the date of the proposed release, a written request for release
identifying the relevant Grantor and the terms of the sale or other disposition
in reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

20



--------------------------------------------------------------------------------

(c) Subject to Section 8.17 of the Credit Agreement, upon the occurrence of a
Collateral Release Event (but before the occurrence of a Collateral
Reinstatement Event following the occurrence of such Collateral Release Event),
all Collateral (other than Cash Collateral) and this Agreement and all other
Security Documents (other than Security Documents entered into in connection
with Cash Collateral) shall be released and the Security Interests shall
automatically terminate without any further action, and the Administrative Agent
shall, at the Borrower’s sole expense and at the Borrower’s request, promptly
execute and file in the appropriate location and deliver to the Borrower such
termination and full or partial release statements or confirmation thereof, as
applicable, and do such other things as are reasonably necessary to release the
Liens thereon. Notwithstanding the foregoing, upon the occurrence of a
Collateral Reinstatement Event, all Collateral and this Agreement and all other
Security Documents shall, at the Borrower’s sole cost and expense, be reinstated
and all actions reasonably necessary, or reasonably requested by the
Administrative Agent, to provide to the Administrative Agent for the benefit of
the Secured Parties valid, perfected, first priority security interests (subject
to Permitted Liens) in the Collateral (including without limitation the delivery
of documentation and taking of actions of the type described in Sections 8.11
and 8.14 of the Credit Agreement) shall be taken within 30 days (or such longer
period as agreed to by the Administrative Agent) of such Collateral
Reinstatement Event.

SECTION 7.22 All Powers Coupled With Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent pursuant to any provisions of
this Agreement or any of the other Loan Documents shall be deemed coupled with
an interest and shall be irrevocable so long as any of the Obligations remain
unpaid or unsatisfied, any of the Revolving Credit Commitments remain in effect
or the Credit Facility has not been terminated.

SECTION 7.23 Advice of Counsel; No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 7.24 Secured Parties. Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all the rights, benefits and immunities
conferred under Article XII of the Credit Agreement.

SECTION 7.25 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the existing Collateral Agreement dated
December 21, 2007 and not a novation thereof, effective from and after the
Closing Date.

[Signature Pages Follow.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Collateral Agreement to be executed under seal by their duly authorized
officers, all as of the day and year first written above.

 

GRANTORS:

CORRECTIONS CORPORATION OF

AMERICA

By:       Name: Todd J Mullenger  

Title:   Executive Vice President

            and Chief Financial Officer

CCA OF TENNESSEE, LLC CCA PROPERTIES OF AMERICA, LLC CCA PROPERTIES OF ARIZONA,
LLC CCA PROPERTIES OF TENNESSEE, LLC CCA WESTERN PROPERTIES, INC. CCA
INTERNATIONAL, INC. PRISON REALTY MANAGEMENT, INC.

TECHNICAL AND BUSINESS INSTITUTE OF

        AMERICA, INC.

TRANSCOR AMERICA, LLC CCA HEALTH SERVICES, LLC

 

By:       Name: Todd J Mullenger   Title: Chief Financial Officer

Corrections Corporation of America

Amended and Restated Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Name:   Title:

Corrections Corporation of America

Amended and Restated Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Amended and Restated Collateral Agreement

FORM OF ASSIGNMENT OF GOVERNMENT CONTRACT

See attached.



--------------------------------------------------------------------------------

ASSIGNMENT

(Government Contract)

ASSIGNMENT (this “Agreement”), dated as of                          ,
                 by and among [Contracting Party], a                 , with its
chief executive offices at                  (the “Assignor”), in favor of Bank
of America, N.A., as administrative agent (the “Assignee”) for the ratable
benefit of the Secured Parties, as defined in the Amended and Restated Credit
Agreement, dated as of January 6, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Corrections Corporation of America (the “Borrower”), certain lenders from time
to time party thereto and the Assignee.

STATEMENT OF PURPOSE

Pursuant to the Credit Agreement, the Lenders have agreed to make certain
Extensions of Credit to the Borrower upon the terms and subject to the
conditions set forth therein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Assignee and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective Extensions of Credit thereunder, the Assignor
hereby agrees with the Assignee, for the ratable benefit of itself and the
Lenders, as follows:

SECTION 1. Assignment. The Assignor hereby sells, assigns and transfers to the
Assignee, for the ratable benefit of itself and the other Secured Parties, all
of the Assignor’s rights, title and interest in and to all moneys due and to
become due from the United States of America, or from any Agency or Department
thereof, together with all rights to receive the same, under a certain [Insert
the Specific Name of the Contract Being Assigned], dated as of
                     (as amended, restated, supplemented or otherwise modified
from time to time, the “Contract”), under the Contract No. [Insert Appropriate
Contract Number] between the United States of America acting through [Insert
name of the applicable Agency, Department, Instrumentality] and the Assignor,
including any letter of intent, letter of award, letter of acceptance of bid or
proposal, informal or incomplete contract or agreement, order, authorization to
commence performance or similar instrument or communication made or received by
the Assignor in anticipation of or in connection with the Contract.

SECTION 2. Direction of Payment. The Assignor hereby authorizes and directs the
United States of America to make all payments due under the Contract directly to
the Assignee, in accordance with any payment instructions received therefrom, by
checks or other orders payable to the order of the Assignee, and constitutes and
appoints the Assignee its true and lawful attorney, irrevocably with full power
of substitution for it, in its name or in the name of the Assignor or otherwise,
to ask, require, demand and receive and give acquittance for any and all said
monies due or to become due, and to endorse the name of the Assignor on any
checks, drafts or other orders for the payment of money payable to the Assignor
in payment thereof.

SECTION 3. Representations and Warranties. The Assignor represents and warrants
that: (a) it is the lawful owner of all rights under the Contract; (b) it has
good right to assign same in accordance with the terms and conditions thereof;
(c) its rights under such Contract are free from all liens and encumbrances
except as permitted by the Credit Agreement; and (d) it will warrant and defend
such Contract against the lawful claims and demands of all persons other than in
respect of Permitted Liens (as defined in the Credit Agreement).



--------------------------------------------------------------------------------

SECTION 4. Covenants. The Assignor hereby agrees (a) that, if any payments under
the Contract shall be made to the Assignor, it will receive and hold the same in
trust for the Assignee and will forthwith upon receipt deliver the same to the
Assignee in the identical form of payment received by the Assignor; and (b) that
it will execute and deliver all such further instruments and do all such further
acts and things as the Assignee may reasonably request or as shall be necessary
or desirable to further and more perfectly assure to the Assignee its rights
under the Contract.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

 

[CORPORATE SEAL]     [NAME OF ASSIGNOR]     By:               Name:          
Title:    

 

ATTEST: By:           Name:       Title:                               
Secretary

STATE OF                             

COUNTY OF                             

On the                  day of                 ,                  before me
personally appeared                  to me known, who, being by me duly sworn,
did say that s/he is the                  of                 ; and that s/he
signed her/his name thereto by her/his free act and deed and acknowledged the
said Assignment to be the free act and deed of said corporation.

 

[Notarial Seal]                                    Notary Public      

My Commission Expires:

 

     



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Amended and Restated Collateral Agreement

FORM OF NOTICE OF ASSIGNMENT OF GOVERNMENT CONTRACT

See attached.



--------------------------------------------------------------------------------

NOTICE OF ASSIGNMENT

Dated as of:                                         

 

TO:  

[Insert Complete Name and

Address of Appropriate

Contracting Entity]

Attention: [Insert Name of Contracting Officer]

Reference is made to the [Insert the Specific Name of the Contract Being
Assigned], dated as of                         ,              (as amended,
restated, supplemented or otherwise modified from time to time, the “Contract”),
under Contract No. [Insert Appropriate Contract Number] between the United
States of America acting through [Insert name of the applicable Agency,
Department, Instrumentality] and [Insert Name of Assignor], a
                     corporation, with its chief executive offices at
                     (the (“Assignor”).

Moneys due or to become due under the Contract have been assigned to the
undersigned under the provisions of the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. 3727, 41 U.S.C. 15.

Attached hereto is a true copy of the Assignment Agreement, dated as of
                             ,              executed by the Assignor in favor of
Bank of America, N.A., as administrative agent (the “Assignee”) for the ratable
benefit of the Secured Parties, as defined in the Amended and Restated Credit
Agreement dated as of January 6, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
certain lenders from time to time party thereto, Corrections Corporation of
America and the Assignee.

Payments due or to become due under the Contract should be made to the Assignee.

Please return to the undersigned the three enclosed copies of this Notice of
Assignment with appropriate notations showing the date and hour of receipt, and
signed by the person acknowledging receipt on behalf of the addressee. Please
mail the three copies of this Notice of Assignment and all inquiries and
correspondence regarding this matter to the address specified on the signature
page hereto.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

BANK OF AMERICA, N.A.,

as Administrative Agent,

By       Name:       Title:    

Address of Administrative Agent:

[            ]

[Acknowledgement Follows]



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

Receipt of the foregoing Notice of Assignment and Assignment dated as of
                    ,             , from Bank of America, N.A. to the
undersigned, attached thereto (collectively, the “Assignment Documents”), is
hereby acknowledged. The Assignment Documents were received at
                     (a.m.) (p.m.) on                                     ,
            .

 

[Insert name of U.S. Government Contracting Entity] By:       Name:       Title:
        On behalf of:  



--------------------------------------------------------------------------------

SCHEDULE 3.6

to

Amended and Restated Collateral Agreement

Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations

See attached.



--------------------------------------------------------------------------------

SCHEDULE 3.8

to

Amended and Restated Collateral Agreement

Deposit Accounts

See attached.



--------------------------------------------------------------------------------

SCHEDULE 3.9

to

Amended and Restated Collateral Agreement

Pledged Stock and Pledged Partnership/LLC Interests

See attached.



--------------------------------------------------------------------------------

EXHIBIT J-1

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN LENDERS)

See attached.



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 6, 2012 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Corrections
Corporation of America, a Maryland corporation (the “Borrower”), the lenders who
are or may become party thereto, as Lenders, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
(10%) shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of
the Code and (d) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                  , 20__



--------------------------------------------------------------------------------

EXHIBIT J-2

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 6, 2012 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Corrections
Corporation of America, a Maryland corporation (the “Borrower”), the lenders who
are or may become party thereto, as Lenders, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(b) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                  , 20__

 



--------------------------------------------------------------------------------

EXHIBIT J-3

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 6, 2012 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Corrections
Corporation of America, a Maryland corporation (the “Borrower”), the lenders who
are or may become party thereto, as Lenders, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                  , 20__



--------------------------------------------------------------------------------

EXHIBIT J-4

to

Amended and Restated Credit Agreement

dated as of January 6, 2012

by and among

Corrections Corporation of America,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 6, 2012 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Corrections
Corporation of America, a Maryland corporation (the “Borrower”), the lenders who
are or may become party thereto, as Lenders, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                  , 20__



--------------------------------------------------------------------------------

Schedule 1.1(a)

EXISTING LETTERS OF CREDIT

See attached.



--------------------------------------------------------------------------------

Corrections Corporation of America—Letters of Credit

 

LOC #    Issuing Bank    Beneficiary    Purpose    Amount      Issue Date     
Cash Collateral  

263702

   Community Banks of Southern Colorado    San Isabel Electric         20,000   
     10/21/2002       $ 20,000               

 

 

       

ISSUED UNDER BANK CREDIT FACILITY:

              

02.OD.04351

   Wachovia/Wells Fargo    AIG    Workers compensation collaterial     
9,735,000         5/28/2002         None   

99.OD.01082

   Wachovia/Wells Fargo    National Union Fire    Workers compensation
collaterial      615,000         8/25/1999         None   

02.OD.04830

   Wachovia/Wells Fargo    County of San Diego    Contract performance     
1,166,080         11/4/2002         None   

03.OD.05175

   Wachovia/Wells Fargo    One Beacon    Workers compensation collaterial     
479,946         3/17/2003         None   

03.OD.05258

   Wachovia/Wells Fargo    AIG    Workers compensation collaterial     
6,000,000         4/18/2003         None   

03.OD.05751

   Wachovia/Wells Fargo    City of Youngstown    Contract performance     
400,000         9/22/2003         None   

04.OD.06246

   Wachovia/Wells Fargo    Zurich    Workers compensation collaterial     
500,000         4/1/2004         None   

04.OD.06347

   Wachovia/Wells Fargo    AIG    Workers compensation collaterial     
4,000,000         4/27/2004         None   

04.OD.06878

   Wachovia/Wells Fargo    Mineral Wells    Environmental remediation     
250,000         11/1/2004         None   

SM213462W

   Wachovia/Wells Fargo    National Union and Fire (AIG)    Workers compensation
collaterial      3,500,000         4/28/2005         None   

SM219351W

   Wachovia/Wells Fargo    Steadfast Insurance Company (Zurich)   
Collateral Preferred Liability Insurance      137,000         4/11/2006        
None   

SM220029W

   Wachovia/Wells Fargo    Broward County    Construction collateral     
321,717         5/22/2006         None   

SM221418W

   Wachovia/Wells Fargo    California Dept. of Corrections    California DOC RFP
     500,000         8/15/2006         None   

SM228636

   Wachovia/Wells Fargo    Williamson County, Texas    Contract performance     
250,000         11/2/2007         None   

3113785

   Bank of America    Glades Electric Cooperative    Utilities contract
collateral      146,920         7/29/2010         None   

3114368

   Bank of America    West Florida Electric Cooperative    Utilities contract
collateral      274,000         9/23/2010         None               

 

 

                 Subtotal under Revolver      28,275,663                     

 

 

                 Grand total      28,295,663                     

 

 

       



--------------------------------------------------------------------------------

Schedule 1.1(b)

EXISTING LOANS, ADVANCES AND INVESTMENTS

See Item 4 on Schedule 6.1(l).



--------------------------------------------------------------------------------

Schedule 1.1(c)

BOOK VALUE OF DESIGNATED ASSETS

 

City

  

State

  

Facility Name

  

Fac. #

  

Net Book Value

  1. San Diego    California    San Diego Correctional Facility    2605    $
31,295,861    2. Lecanto    Florida    Citrus County Detention Facility    406
   $ 16,098,983    3. Nichols    Georgia    Coffee Correctional Center    2501
   $ 61,190,716    4. Alamo    Georgia    Wheeler Correctional Center    2502   
$ 60,951,137    5. Tutwiler    Mississippi    Tallahatchie County Correctional
Center    1403    $ 112,222,836    6. Shelby    Montana    Crossroads
Correctional Center    2801    $ 19,545,032    7. Cushing    Oklahoma   
Cimarron Correctional Facility    1003    $ 91,697,159    8. Holdenville   
Oklahoma    Davis Correctional Facility    1001    $ 86,580,154    9. Whiteville
   Tennessee    Whiteville Correctional Center    118    $ 39,549,108   
10. Washington    D.C.    D.C. Correctional Treatment Facility    2001    $
3,301,045    11. Millen    Georgia    Jenkins Correctional Center    2504    $
43,031,359    12. Conneaut    Ohio    Lake Erie Correctional Institution    1903
   $ 73,052,860 1 

 

 

1 

This value represents the purchase price of the facility, which was acquired on
or about December 30, 2011. The net book value of the facility is expected to
increase to account for additional planned capital expenditures, the amount of
which is not known at this time.



--------------------------------------------------------------------------------

Schedule 6.1(a)

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

1. CORRECTIONS CORPORATION OF AMERICA, a Maryland corporation

 

States/Jurisdictions of Qualification: Arizona    Mississippi Alaska    Montana
California    Nevada Colorado    New Hampshire Connecticut    New Mexico
District of Columbia    New York Florida    New Jersey Georgia    Ohio Indiana
   Oklahoma Kansas    Pennsylvania Kentucky    Tennessee Maryland    Texas
Minnesota   

 

2. CCA OF TENNESSEE, LLC, a Tennessee limited liability company

 

States/Jurisdictions of Qualification: Arizona    Mississippi California   
Montana Colorado    Nevada Connecticut    New Hampshire District of Columbia   
New Jersey Florida    New Mexico Georgia    Ohio Idaho    Oklahoma Indiana   
Puerto Rico Kansas    Tennessee Kentucky    Texas Louisiana    Virginia
Minnesota   

 

3. CCA WESTERN PROPERTIES, INC., a Delaware corporation

 

States/Jurisdictions of Qualification: California    Minnesota
Delaware                      Montana Idaho    Nevada Kansas   



--------------------------------------------------------------------------------

4. CCA PROPERTIES OF AMERICA, LLC, a Tennessee limited liability company

 

States/Jurisdictions of Qualification:

California    Mississippi Colorado    New Mexico District of Columbia    Ohio
Florida    Oklahoma Georgia    Tennessee Indiana    Texas Kentucky    Washington
Minnesota   

 

5. PRISON REALTY MANAGEMENT, INC., a Tennessee corporation

States/Jurisdictions of Qualification:

Tennessee

 

6. CCA INTERNATIONAL, INC., a Delaware corporation

States/Jurisdictions of Qualification:

Delaware

 

7. CCA PROPERTIES OF ARIZONA, LLC, a Tennessee limited liability company

States/Jurisdictions of Qualification:

Arizona

Tennessee

 

8. CCA PROPERTIES OF TENNESSEE, LLC, a Tennessee limited liability company

States/Jurisdictions of Qualification:

Tennessee

 

9. TECHNICAL AND BUSINESS INSTITUTE OF AMERICA, INC., a Tennessee corporation

States/Jurisdictions of Qualification:

Tennessee



--------------------------------------------------------------------------------

10. TRANSCOR AMERICA, LLC, a Tennessee limited liability company

 

States/Jurisdictions of Qualification: Alabama    Montana Alaska    Nebraska
Arizona    Nevada Arkansas    New Hampshire California    New Jersey Colorado   
New Mexico Connecticut    New York Delaware    North Carolina Florida    North
Dakota Georgia    Ohio Hawaii    Oklahoma Idaho    Oregon Illinois   
Pennsylvania Indiana    Rhode Island Iowa    South Carolina Kansas    South
Dakota Kentucky    Tennessee Louisiana    Texas Maine    Utah Maryland   
Vermont Massachusetts    Virginia Michigan    Washington Minnesota    West
Virginia Mississippi    Wisconsin Missouri    Wyoming

 

11. CCA HEALTH SERVICES, LLC, a Tennessee limited liability company

 

States/Jurisdictions of Qualification: Florida    Georgia    Idaho    Indiana   
Louisiana    Nevada    New Mexico    Ohio    Oklahoma    Tennessee   



--------------------------------------------------------------------------------

Schedule 6.1(b)

SUBSIDIARIES AND CAPITALIZATION

 

1. CCA OF TENNESSEE, LLC

Equity Ownership – One hundred percent (100%) owned by Corrections Corporation
of America.

 

2. CCA WESTERN PROPERTIES, INC.

Capitalization – 1,000 shares of Common Stock authorized, $0.01 par value per
share, of which 1,000 shares are outstanding and issued to Corrections
Corporation of America.

 

3. CCA PROPERTIES OF AMERICA, LLC

Equity Ownership – One hundred percent (100%) owned by Corrections Corporation
of America.

 

4. PRISON REALTY MANAGEMENT, INC.

Capitalization – 1,000 shares of Common Stock authorized, no par value per
share, of which 1,000 shares are outstanding and issued to Corrections
Corporation of America.

 

5. CCA INTERNATIONAL, INC.

Capitalization – 3,000 shares authorized (2,500 shares are Common Stock, $0.01
par value per share, and 500 shares are Preferred Stock, $0.01 par value per
share), of which 1,000 shares of Common Stock are outstanding and issued to CCA
of Tennessee, LLC.

 

6. TRANSCOR PUERTO RICO, INC.

Capitalization – 1,000 shares of Common Stock authorized, no par value per
share, of which 100 shares are outstanding and issued to CCA of Tennessee, LLC.

 

7. CCA (UK) LTD.

Capitalization – The Share Capital is £100 divided into 100 shares of £1 each,
of which 100 shares of Share Capital are outstanding and issued to CCA of
Tennessee, LLC.

 

8. CCA PROPERTIES OF ARIZONA, LLC

Equity Ownership – One hundred percent (100%) owned by CCA Western Properties,
Inc.



--------------------------------------------------------------------------------

9. CCA PROPERTIES OF TENNESSEE, LLC

Equity Ownership – One hundred percent (100%) owned by CCA of Tennessee, LLC.

 

10. TECHNICAL AND BUSINESS INSTITUTE OF AMERICA, INC.

Capitalization—1,000 shares of Common Stock authorized, no par value per share,
of which 1,000 shares are outstanding and issued to CCA of Tennessee, LLC.

 

11. TRANSCOR AMERICA, LLC

Equity Ownership – One hundred percent (100%) owned by CCA of Tennessee, LLC.

 

12. AGECROFT PRISON MANAGEMENT, LTD.

Capitalization – The Share Capital is £50,000 divided into 50,000 shares of £1
each, of which 1 share of Share Capital is issued to CCA (UK) Ltd. (50%
ownership interest).

 

13. CCA HEALTH SERVICES, LLC

Equity Ownership – One hundred percent (100%) owned by CCA of Tennessee, LLC.



--------------------------------------------------------------------------------

Schedule 6.1(i)

ERISA PLANS

None.



--------------------------------------------------------------------------------

Schedule 6.1(l)

MATERIAL INDEBTEDNESS

 

  1.

$375.0 million in aggregate principal amount of 6  1/4% Senior Notes due 2013

 

  2. $150.0 million in aggregate principal amount of 6.75% Senior Notes due 2014

 

  3.

$465.0 million in aggregate principal amount of 7  3/4% Senior Notes due 2017

 

  4. The Guaranty Obligations of the Borrower (in an amount not to exceed the
principal amount of the bonds, and all interest due thereunder) in favor of
First Union National Bank of Tennessee, as trustee (“Trustee”), under that
certain Trust Indenture dated as of January 1, 1997, as modified and amended by
that certain First Supplemental Trust Indenture dated April 1, 1997, to the
issuance of bonds (the “Bonds”) in the aggregate original principal amount of
$72.675 million by Hardeman County, Tennessee, for which Governmental Authority
the Borrower currently provides management services at the Hardeman County
Correctional Facility. Pursuant to said Guaranty Obligations, the Borrower is
obligated: (i) under that certain Debt Services Deficits Agreement dated as of
January 1, 1997, as modified and amended by that certain First Amendment to Debt
Service Deficits Agreement dated April 1, 1997, to pay Trustee amounts necessary
to pay any debt service deficits incurred by Hardeman County (consisting of
principal and interest requirements); and (ii) in the event the State of
Tennessee, which is currently utilizing the facility, exercises its option to
purchase the correctional facility, to pay the difference between principal and
interest owed on the Bonds on the date set for the redemption of the Bonds and
amounts paid by the State of Tennessee for the facility and all other funds on
deposit with the trustee and available for redemption of the Bonds. The
outstanding balance due under the Bonds as of December 31, 2011 was
approximately $33.4 million.



--------------------------------------------------------------------------------

Schedule 6.1(m)

LABOR AND COLLECTIVE BARGAINING AGREEMENTS

 

  1. Collective Bargaining Agreement between the Northeast Ohio Corrections
Center of Corrections Corporation of America and the International Brotherhood
of Teamsters, Local 377.

 

  2. Agreement between CCA of Tennessee, Inc. at the Correctional Treatment
Facility and the National Professional Corrections Employees Union /
International Association of Machinists and Aerospace Workers, AFL-CIO.

 

  3. Agreement between CCA of Tennessee, Inc. at the Elizabeth Detention Center
and the National Professional Corrections Employees Union / International
Association of Machinists and Aerospace Workers, AFL-CIO.

 

  4. Agreement between CCA / Shelby Training Center and the American Federation
of State, County and Municipal Employees, AFL-CIO (AFSCME), Local 1733.

 

  5. Collective Bargaining Agreement between the Central Arizona Detention
Center of Corrections Corporation of America and the International Union,
Security, Policy and Fire Professionals of America (SPFPA), Amalgamated Local
825.

 

  6. The SPFPA also is the legal representative for collective bargaining for
correctional officers at the company’s San Diego Correctional Facility. No
collective bargaining agreement is in place with respect to this facility.



--------------------------------------------------------------------------------

Schedule 6.1(u)

LITIGATION

None.



--------------------------------------------------------------------------------

Schedule 10.2

EXISTING LIENS

 

Debtor

  

Location

   Secured Party    File #    Collateral

Corrections

Corporation of

America

   MD    First Union National
Bank, Trustee

 

U.S. Bank National
Association

   181111652    Contracts, plans and
specs, licenses,
warranties, guaranties,
other general
intangibles, etc. relating
to property in
Hardeman County, TN       First Union National
Bank, Trustee

 

U.S. Bank National
Association

   181111653    Contracts, plans and
specs, licenses,
warranties, guaranties,
other general
intangibles, etc. relating
to property in
Hardeman County, TN

The following deposit accounts are restricted for the purposes set forth below:

 

Name

   Institution    Facility   

Amount

   Purpose

Restricted

Cash Account

   Bank of
America    San Diego
Correctional
Facility    $5.0 million (approx. as of 12/31/2011)   
Holds cash funds that may only


be used for

capital improvements,
replacements, and repairs at
the San Diego Correctional
Facility pursuant to a ground
lease with the County of San
Diego

Restricted

Cash Account

   Wells
Fargo    Various California


Facilities

   $670,000 (approx. as of 11/30/2011)    Holds phone commissions
generated by telephone calls
made by California inmates.
These funds must be remitted
to the state of California
pursuant to the management
contracts with the California
Department of Corrections and
Rehabilitation.

Restricted

Cash Account

   Wells
Fargo    McRae
Correctional
Facility    $55,000 (approx. as of 12/31/2011)    Holds funds on deposit that
will be used to pay claimants
pursuant to an audit by the
OFCCP.



--------------------------------------------------------------------------------

The facility-level deposit accounts maintained by the Borrower (or the other
Credit Parties) aggregating approximately $18.3 million as of November 30, 2011
and in the following categories are restricted for the purposes set forth below:

 

  •  

Inmate Accounts – Inmate Accounts are trust accounts maintained by the Borrower
(or the other Credit Parties) for inmates. The funds in these accounts belong to
the inmates.

 

  •  

Commissary Accounts and Other Inmate Welfare Accounts – Commissary Accounts are
deposit accounts used for prison commissary operations where inmates are able to
purchase items from the applicable commissary. The funds in these accounts are
used to re-stock the items in the applicable commissary. Federal and state
regulations provide that funds in these accounts may only be used for commissary
operations and the general welfare of the inmates. Other Inmate Welfare accounts
are deposit accounts used for inmate welfare purposes. Profits from commissary
operations and other fundraising events are deposited into these accounts and
are used solely for inmate welfare purposes.



--------------------------------------------------------------------------------

Schedule 10.7

TRANSACTIONS WITH AFFILIATES

None.